



Exhibit 10.1




AMENDMENT NO. 6
AMENDMENT NO. 6, dated as of September 25, 2017 (this “Agreement”), to the
Credit Agreement dated as of September 7, 2012, as amended prior to the date
hereof (as so amended, the “Credit Agreement”), among D.R. HORTON, INC., a
Delaware corporation (the “Borrower”), MIZUHO BANK, LTD., as successor
administrative agent (in such capacity, the “Administrative Agent”) and the
Lenders party thereto. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
WHEREAS, the Credit Agreement has previously been amended on November 1, 2012,
August 8, 2013, August 22, 2014, June 18, 2015 and August 26, 2015;
WHEREAS, the Borrower, the Administrative Agent and the Lenders party hereto
(including the Additional Lenders) desire to extend the Revolving Credit
Facility Termination Date in respect of certain of the Revolving Credit
Commitments under the Credit Agreement to September 25, 2022 (the “Revolving
Credit Commitment Extension”);
WHEREAS, the Borrower has requested, and the Additional Lenders have agreed to
provide, additional Revolving Credit Commitments in the aggregate amount of
$300,000,000 (the “Additional Commitments”), which Additional Commitments shall
increase the Aggregate Revolving Credit Commitment under the Credit Agreement to
$1,275,000,000 pursuant to Section 2.18 of the Credit Agreement (the “Facility
Increase”);
WHEREAS, Mizuho Bank, Ltd. is acting as a joint lead arranger (in such capacity,
the “Lead Arranger”) in connection with the Revolving Credit Commitment
Extension and Facility Increase; and
WHEREAS, the parties hereto wish to make certain other amendments authorized by
Section 9.2 of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments. Effective as of the Amendment Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:
(a)The Credit Agreement is hereby amended as set forth in the conformed copy of
the Credit Agreement attached as Exhibit A hereto.
(b)The Pricing Schedule of the Credit Agreement is hereby replaced with the
Pricing Schedule hereto.
(c)Schedule 1 of the Credit Agreement is hereby replaced with Schedule 1 hereto.
(d)Schedule 4 of the Credit Agreement is hereby replaced with Schedule 4 hereto.
Section 2.Representations and Warranties. The Loan Parties represent and warrant
as of the date hereof and the Amendment Effective Date (before and after giving
effect to this Agreement) that:




--------------------------------------------------------------------------------




(a)the representations and warranties contained in Article VI of the Credit
Agreement are true and correct in all material respects on the date hereof and
the Amendment Effective Date (except (i) to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date and (ii) to the extent already qualified
by materiality, in which case said representations and warranties are true and
correct in all respects); and
(b)no Default or Unmatured Default (i) has occurred and is continuing on the
date hereof or the Amendment Effective Date or (ii) exists or would exist after
giving effect to the Facility Increase.
Section 3.Conditions to Effectiveness. This Agreement, the Additional
Commitments and the Revolving Credit Commitment Extension shall become effective
on the date (such date, the “Amendment Effective Date”) on which each of the
following conditions is satisfied or waived:
(a)Certain Documents. The Administrative Agent shall have received on or prior
to the Amendment Effective Date each of the following, each dated the Amendment
Effective Date unless otherwise indicated or agreed to by the Administrative
Agent and each in form and substance satisfactory to the Administrative Agent:
(i)this Agreement executed by each Lender (including each Additional Lender),
the Loan Parties and the Administrative Agent;
(ii)certified copies of resolutions of the board of directors of each Loan Party
approving the execution, delivery and performance of this Agreement and the
other documents to be executed in connection herewith;
(iii)the articles of incorporation, by-laws, certificate of good standing,
incumbency certificate and officer’s certificate of the Borrower described in
Section 5.1(i), (ii) and (iii) of the Credit Agreement;
(iv)a bring-down certificate of each other Loan Party confirming the
certificates and the attachments thereto described in Section 5.1(iv), (v) and
(vi) of the Credit Agreement and delivered on the Closing Date remain true and
correct as if made and delivered on the Amendment Effective Date;
(v)a certificate (1) signed by the chief financial officer, controller or chief
accounting officer of the Borrower, stating that on the Amendment Effective
Date, no Default or Unmatured Default has occurred and is continuing and that
all of the representations and warranties in Article VI of the Credit Agreement
are true and correct in all material respects (except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date and (ii) to the extent
already qualified by materiality, in which case said representations and
warranties are true and correct in all respects) and (2) of an Authorized
Officer of the Borrower to the effect that each of the conditions set forth in
this Section 3 are satisfied;
(vi)opinions of the Borrower’s internal and external counsel substantially
similar to the opinions delivered on August 22, 2014 in connection with the
Amendment No. 3, in form and substance reasonably satisfactory to the
Administrative Agent; and




-2-



--------------------------------------------------------------------------------




(vii)a copy of the plan and forecast (including a projected consolidated balance
sheet, income statement and funds flow statement) of the Borrower for the
current fiscal year, pursuant to Section 7.1(iii) of the Credit Agreement.
(b)Fees and Expenses Paid. There shall have been paid to the Administrative
Agent:
(i)for the account of the Administrative Agent, the Lead Arranger and the
Lenders (including any Additional Lender), as applicable, all fees and expenses
(including reasonable fees and expenses of one counsel to the Administrative
Agent) due and payable on or before the Amendment Effective Date and, in the
case of expenses, invoiced at least two Business Days prior to the Amendment
Effective Date;
(ii)for the ratable account of the Revolving Credit Lenders (other than any
Defaulting Lender), the accrued and unpaid Undrawn Fee and Letter of Credit Fee
as of the Amendment Effective Date; and
(iii)for the account of the applicable Issuing Banks, the accrued and unpaid
fronting fees pursuant to Section 4.7(b) of the Credit Agreement as of the
Amendment Effective Date.
Section 4.Expenses; Indemnification. The Borrower confirms that Section 10.6 of
the Credit Agreement applies to this Agreement and the transactions contemplated
hereby for the benefit of the Administrative Agent and the Lead Arranger.
Section 5.Waiver. The Parties hereto waive the requirement in clause (i) of
Section 2.18(b) of the Credit Agreement for the Borrower and each Additional
Lender to execute and deliver a Commitment and Acceptance in connection with a
Facility Increase.
Section 6.Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.
Section 7.Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 8.Headings. The headings of this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
Section 9.Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder,” “thereof” and words of like import), shall mean and be
a reference to the Credit Agreement as amended hereby, and this Agreement and
the Credit Agreement shall be read together and construed as a single
instrument; provided, however, that nothing herein shall be interpreted to
change the date of the Credit Agreement. This Agreement shall constitute a Loan
Document.




-3-



--------------------------------------------------------------------------------




Section 10.Acknowledgement and Affirmation. Each of the Borrower and each
Guarantor hereby (i) expressly acknowledges the terms of the Credit Agreement as
amended hereby, (ii) ratifies and affirms after giving effect to this Agreement,
the Additional Commitments and the Revolving Credit Commitment Extension, its
obligations under the Loan Documents (including Guaranty Agreements (as defined
in the Credit Agreement)) executed by the Borrower and/or such Guarantor and
(iii) after giving effect to this Agreement, the Additional Commitments and the
Revolving Credit Commitment Extension, acknowledges renews and extends its
continued liability under all such Loan Documents and agrees such Loan Documents
remain in full force and effect.




[signature pages follow]




-4-



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


D.R. HORTON, INC.




By: /s/ Bill W. Wheat    
Bill W. Wheat
Executive Vice President and Chief Financial Officer




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




C. Richard Dobson Builders, Inc.
DRH Regrem XXIII, Inc.
CH Investments of Texas, Inc.
DRH Regrem XXIV, Inc.
CHI Construction Company
DRH Regrem XXV, Inc.
CHTEX of Texas, Inc.
DRH Southwest Construction, Inc.
Continental Homes, Inc.
DRH Tucson Construction, Inc.
Continental Homes of Texas, L.P.
HPH Homebuilders 2000 L.P.
Continental Residential, Inc.
KDB Homes, Inc.
D.R. Horton - Emerald, Ltd.
Meadows I, Ltd.
D.R. Horton - Crown, LLC
Meadows II, Ltd.
D.R. Horton - Georgia, LLC
Meadows VIII, Ltd.
D.R. Horton - Regent, LLC
Meadows IX, Inc.
D.R. Horton - Schuler Homes, LLC
Meadows X, Inc.
D.R. Horton - Texas, Ltd.
Melody Homes, Inc.
D.R. Horton - WPH, LLC
Pacific Ridge - DRH, LLC
D.R. Horton, Inc. - Birmingham
Schuler Homes of Arizona LLC
D.R. Horton, Inc. - Chicago
Schuler Homes of California, Inc.
D.R. Horton, Inc. - Dietz-Crane
Schuler Homes of Oregon, Inc.
D.R. Horton, Inc. - Greensboro
Schuler Homes of Washington, Inc.
D.R. Horton, Inc. - Gulf Coast
SGS Communities at Grande Quay L.L.C.
D.R. Horton, Inc. - Huntsville
SHA Construction LLC
D.R. Horton, Inc. - Jacksonville
SHLR of California, Inc.
D.R. Horton, Inc. - Louisville
SHLR of Nevada, Inc.
D.R. Horton, Inc. - Minnesota
SHLR of Washington, Inc.
D.R. Horton, Inc. - New Jersey
SRHI LLC
D.R. Horton, Inc. - Portland
SSHI LLC
D.R. Horton, Inc. - Torrey
Vertical Construction Corporation
D.R. Horton BAY, Inc.
Western Pacific Housing - Antigua, LLC
D.R. Horton CA2, Inc.
Western Pacific Housing - Broadway, LLC
D.R. Horton CA3, Inc.
Western Pacific Housing - Canyon Park, LLC
D.R. Horton Cruces Construction, Inc.
Western Pacific Housing - Carrillo, LLC
D.R. Horton LA North, Inc.
Western Pacific Housing - Communications Hill, LLC
D.R. Horton Los Angeles Holding Company, Inc.
Western Pacific Housing - Copper Canyon, LLC
D.R. Horton Management Company, Ltd.
Western Pacific Housing - Creekside, LLC
D.R. Horton Materials, Inc.
Western Pacific Housing - Lomas Verdes, LLC
D.R. Horton Serenity Construction, LLC
Western Pacific Housing - McGonigle Canyon, LLC
D.R. Horton VEN Inc.
Western Pacific Housing - Mountaingate, L.P.
DRH Cambridge Homes, Inc.
Western Pacific Housing - Norco Estates, LLC
DRH Cambridge Homes, LLC
Western Pacific Housing - Pacific Park II, LLC
DRH Construction, Inc.
Western Pacific Housing - Park Avenue East, LLC
DRH Regrem VlI, LP
Western Pacific Housing - Park Avenue West, LLC
DRH Regrem XII, LP
Western Pacific Housing - Playa Vista, LLC
DRH Regrem XIV, Inc.
Western Pacific Housing - River Ridge, LLC
DRH Regrem XV, Inc.
Western Pacific Housing - Terra Bay Duets, LLC
DRH Regrem XVI, Inc.
Western Pacific Housing - Torrey Meadows, LLC
DRH Regrem XVII, Inc.
Western Pacific Housing - Torrey Village Center, LLC
DRH Regrem XVIII, Inc.
Western Pacific Housing - Windemere, LLC
DRH Regrem XIX, Inc.
Western Pacific Housing, Inc.
DRH Regrem XX, Inc.
Western Pacific Housing Management, Inc.
DRH Regrem XXI, Inc.
WPH - Camino Ruiz, LLC
DRH Regrem XXII, Inc.
 





By: /s/ Bill W. Wheat    
Name: Bill W. Wheat
Title: Authorized Officer




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.
as Administrative Agent, Issuing Bank and Lender
By: /s/ John Davies
Name: John Davies
Title: Authorized Signatory




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Chiara Carter     
Name: Chiara Carter
Title: Executive Director




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as an Issuing Bank
By: /s/ Chiara Carter     
Name: Chiara Carter
Title: Executive Director




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
By: /s/ Elena Bennett     
Name: Elena Bennett
Title: Senior Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank
By: /s/ Elena Bennett     
Name: Elena Bennett
Title: Senior Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




CITIBANK, N.A.,
as Lender
By: /s/ Michael Vondriska     
Name: Michael Vondriska
Title: Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




U.S. Bank National Association,
as Lender
By: /s/ Gregory N. Kaye     
Name: Gregory N. Kaye
Title: Senior Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




U.S. Bank National Association,
as an Issuing Bank
By: /s/ Gregory N. Kaye     
Name: Gregory N. Kaye
Title: Senior Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




Bank of America, N.A.,
as a Lender
By: /s/ Michael J. Kauffman     
Name: Michael J. Kauffman
Title: Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




Bank of America, N.A.,
as an Issuing Bank
By: /s/ Michael J. Kauffman     
Name: Michael J. Kauffman
Title: Vice President












[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




Branch Banking and Trust Company,
as Lender
By: /s/ Jim C. Wright     
Name: Jim C. Wright
Title: Assistant Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




PNC Bank, National Association,
as a Lender
By: /s/ J. Richard Litton     
Name: J. Richard Litton
Title: Senior Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




PNC Bank, National Association,
as an Issuing Bank
By: /s/ J. Richard Litton     
Name: J. Richard Litton
Title: Senior Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




SUNTRUST BANK,
as Lender
By: /s/ Lisa Smith Boyer     
Name: Lisa Smith Boyer
Title: Senior Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




Bank of the West, a California banking corporation,
as Lender
By: /s/ Benjamin Arroyo     
Name: Benjamin Arroyo
Title: Vice President
By: /s/ Cris Galvez     
Name: Cris Galvez
Title: Vice President














[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




COMERICA BANK,
as Lender
By: /s/ Casey L. Stevenson     
Name: Casey L. Stevenson
Title: Vice President




[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




First Hawaiian Bank,
as Lender
By: /s/ Todd T. Nitta     
Name: Todd T. Nitta
Title: Senior Vice President






[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




Regions Bank, as Lender
By: /s/ Randall S. Reid     
Name: Randall S. Reid
Title: Senior Vice President






[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




Regions Bank, as an Issuing Bank
By: /s/ Randall S. Reid     
Name: Randall S. Reid
Title: Senior Vice President






[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------




THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender
By: /s/ Elisa Pileggi     
Name: Elisa Pileggi
Title: Authorized Signatory






[Amendment No. 6 to D.R. Horton Credit Agreement]

--------------------------------------------------------------------------------





PRICING SCHEDULE
SERIES A REVOLVING CREDIT FACILITY
 
Level I
Level II
Level III
Level IV
Leverage Ratio
< 0.20x
> 0.20x and
< 0.50x
> 0.50x and
< 1.00x
>1.00x
Applicable Eurodollar Margin
1.125%
1.25%
1.50%
1.75%
Applicable Base Rate Margin
0.125%
0.25%
0.50%
0.75%
Applicable Fee Rate
0.15%
0.20%
0.25%
0.30%





SERIES B REVOLVING CREDIT FACILITY


N/A




For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.4 or Section 7.1(i) or (ii).
“Level” means the level (whether I, II, III or IV) in the foregoing table that
corresponds to an applicable item in any other column in the foregoing table.
For purposes of comparing Levels, Level I is referred to as the lowest Level and
Level IV as the highest Level.
“Pricing Level” means, with respect to each Applicable Rate, at any date, the
Level in the foregoing table that corresponds to the current Level of the
Leverage Ratio.
Each Applicable Rate shall be determined in accordance with the foregoing table
based on the then current Pricing Level; provided that prior to the delivery of
the first Compliance Certificate after the Amendment No. 6 Effective Date under
Section 7.1(iv), the Pricing Level will be at Level II. Adjustments, if any, in
each Applicable Rate resulting from a change in the Leverage Ratio shall be
effective five Business Days after the Administrative Agent has received the
applicable Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 7.1, then, until
five days after such Financials are so delivered, each Applicable Rate shall be
at the highest Pricing Level set forth in the foregoing table.






--------------------------------------------------------------------------------





SCHEDULE 1
LENDERS AND COMMITMENTS
Series A Revolving Credit Lender
Series A Revolving Credit Commitments
Mizuho Bank, Ltd.
 
JPMorgan Chase Bank, N.A.
 
Wells Fargo Bank, N.A.
 
Citibank, N.A.
 
U.S. Bank National Association
 
Bank of America, N.A.
 
Branch Banking and Trust Company
 
PNC Bank, National Association
 
SunTrust Bank
 
Bank of the West
 
Comerica Bank
 
First Hawaiian Bank
 
Regions Bank
 
The Toronto-Dominion Bank, New York Branch
 
Subtotal:
$1,275,000,000
 
 
Series B Revolving Credit Lender
Series B Revolving Credit Commitments
None
N/A
TOTAL:
$1,275,000,000









--------------------------------------------------------------------------------





SCHEDULE 4
GUARANTORS
LEGAL NAME
Jurisdiction of Formation
C. Richard Dobson Builders, Inc.
VA
CH Investments of Texas, Inc.
DE
CHI Construction Company
AZ
CHTEX of Texas, Inc.
DE
Continental Homes, Inc.
DE
Continental Homes of Texas, L.P.
TX
Continental Residential, Inc.
CA
D.R. Horton - Emerald, Ltd.
TX
D.R. Horton - Crown, LLC
DE
D.R. Horton - Georgia, LLC
DE
D.R. Horton - Regent, LLC
DE
D.R. Horton - Schuler Homes, LLC
DE
D.R. Horton - Texas, Ltd.
TX
D.R. Horton - WPH, LLC
DE
D.R. Horton, Inc. - Birmingham
AL
D.R. Horton, Inc. - Chicago
DE
D.R. Horton, Inc. - Dietz-Crane
DE
D.R. Horton, Inc. - Greensboro
DE
D.R. Horton, Inc. - Gulf Coast
DE
D.R. Horton, Inc. - Huntsville
DE
D.R. Horton, Inc. - Jacksonville
DE
D.R. Horton, Inc. - Louisville
DE
D.R. Horton, Inc. - Minnesota
DE





--------------------------------------------------------------------------------




LEGAL NAME
Jurisdiction of Formation
D.R. Horton, Inc. - New Jersey
DE
D.R. Horton, Inc. - Portland
DE
D.R. Horton, Inc. - Torrey
DE
D.R. Horton BAY, Inc.
DE
D.R. Horton CA2, Inc.
CA
D.R. Horton CA3, Inc.
DE
D.R. Horton Cruces Construction, Inc.
DE
D.R. Horton LA North, Inc.
DE
D.R. Horton Los Angeles Holding Company, Inc.
CA
D.R. Horton Management Company, Ltd.
TX
D.R. Horton Materials, Inc.
DE
D.R. Horton Serenity Construction, LLC
DE
D.R. Horton VEN Inc.
CA
DRH Cambridge Homes, Inc.
CA
DRH Cambridge Homes, LLC
DE
DRH Construction, Inc.
DE
DRH Regrem VII, LP
TX
DRH Regrem XII, LP
TX
DRH Regrem XIV, Inc.
DE
DRH Regrem XV, Inc.
DE
DRH Regrem XVI, Inc.
DE
DRH Regrem XVII, Inc.
DE
DRH Regrem XVIII, Inc.
DE
DRH Regrem XIX, Inc.
DE
DRH Regrem XX, Inc.
DE
DRH Regrem XXI, Inc.
DE





--------------------------------------------------------------------------------




LEGAL NAME
Jurisdiction of Formation
DRH Regrem XXII, Inc.
DE
DRH Regrem XXIII, Inc.
DE
DRH Regrem XXIV, Inc.
DE
DRH Regrem XXV, Inc.
DE
DRH Southwest Construction, Inc.
CA
DRH Tucson Construction, Inc.
DE
HPH Homebuilders 2000 L.P.
CA
KDB Homes, Inc.
DE
Meadows I, Ltd.
DE
Meadows II, Ltd.
DE
Meadows VIII, Ltd.
DE
Meadows IX, Inc.
NJ
Meadows X, Inc.
NJ
Melody Homes, Inc.
DE
Pacific Ridge - DRH, LLC
DE
Schuler Homes of Arizona LLC
DE
Schuler Homes of California, Inc.
CA
Schuler Homes of Oregon, Inc.
OR
Schuler Homes of Washington, Inc.
WA
SGS Communities at Grande Quay L.L.C.
NJ
SHA Construction LLC
DE
SHLR of California, Inc.
CA
SHLR of Nevada, Inc.
NV
SHLR of Washington, Inc.
WA
SRHI LLC
DE





--------------------------------------------------------------------------------




LEGAL NAME
Jurisdiction of Formation
SSHI LLC
DE
Vertical Construction Corporation
DE
Western Pacific Housing-Antigua, LLC
DE
Western Pacific Housing-Broadway, LLC
DE
Western Pacific Housing-Canyon Park, LLC
DE
Western Pacific Housing-Carrillo, LLC
DE
Western Pacific Housing-Communications Hill, LLC
DE
Western Pacific Housing-Copper Canyon, LLC
DE
Western Pacific Housing-Creekside, LLC
DE
Western Pacific Housing-Lomas Verdes, LLC
DE
Western Pacific Housing-McGonigle Canyon, LLC
DE
Western Pacific Housing - Mountaingate, L.P.
CA
Western Pacific Housing-Norco Estates, LLC
DE
Western Pacific Housing-Pacific Park II, LLC
DE
Western Pacific Housing-Park Avenue East, LLC
DE
Western Pacific Housing-Park Avenue West, LLC
DE
Western Pacific Housing-Playa Vista, LLC
DE
Western Pacific Housing-River Ridge, LLC
DE
Western Pacific Housing-Terra Bay Duets, LLC
DE
Western Pacific Housing-Torrey Meadows, LLC
DE
Western Pacific Housing-Torrey Village Center, LLC
DE
Western Pacific Housing-Windemere, LLC
DE
Western Pacific Housing, Inc.
DE











--------------------------------------------------------------------------------




LEGAL NAME
Jurisdiction of Formation
Western Pacific Housing Management, Inc.
CA
WPH-Camino Ruiz, LLC
DE







--------------------------------------------------------------------------------





Exhibit A






CREDIT AGREEMENT


by and among


D.R. HORTON, INC.,


and


THE LENDERS PARTY HERETO


and


MIZUHO BANK, LTD.,
as Administrative Agent


_________________________
Dated as of September 7, 2012,


As amended as of September 25, 2017
_________________________
CITIGROUP GLOBAL MARKETS INC.
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,
U.S. BANK NATIONAL ASSOCIATION,
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners


JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,


and


CITIBANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page


ARTICLE I
DEFINITIONS
 
 
 
1.1.
Defined Terms
1


1.2.
Other Interpretative Provisions
30


1.3.
Accounting Terms
30


1.4.
References to Agreements and Laws
30


1.5.
Time References
30


1.6.
Letter of Credit Amounts
30


 
 
 
 
ARTICLE II
THE CREDITS
 
 
 
2.1.
The Credit Facilities
31


 
2.1.1.
Revolving Credit Facilities
31


 
2.1.2.
Payment Upon Termination of Revolving Credit Commitment
32


 
2.1.3.
Payment
32


2.2.
Ratable Advances
32


 
2.2.1.
Ratable Advances
32


 
2.2.2.
Ratable Advance Rate Options
33


 
2.2.3.
Method of Selecting Rate Options and Interest Periods for Ratable Advances
33


 
2.2.4.
Conversion and Continuation of Outstanding Ratable Advances
34


 
2.2.5.
Limitations
34


 
2.2.6.
Interest Period
34


2.3.
Competitive Bid Advances
34


 
2.3.1.
Competitive Bid Option
34


 
2.3.2.
Competitive Bid Quote Request
35


 
2.3.3.
Invitation for Competitive Bid Quotes
35


 
2.3.4.
Submission and Contents of Competitive Bid Quotes
35


 
2.3.5.
Notice to Borrower
37


 
2.3.6.
Acceptance and Notice by Borrower
37


 
2.3.7.
Allocation by Competitive Bid Agent
37


 
2.3.8.
Limitations
38


 
2.3.9.
Administration Fee
38


 
2.3.10.
Revolving Credit Declining Lender
38


 
2.3.11.
Competitive Bid Loan Maturity
38


2.4.
Undrawn Fee; Reductions in Aggregate Revolving Credit Commitment
38


2.5.
Minimum Amount of Each Revolving Credit Advance; Maximum Number of Revolving
Credit Advances
39


2.6.
Prepayments
39


2.7.
Funding
40


2.8.
Interest Rates
40


2.9.
Rates Applicable After Default
40


2.10.
Method and Allocation of Payments
41


2.11.
Noteless Agreement; Evidence of Indebtedness
42







i



--------------------------------------------------------------------------------




2.12.
Telephonic Notices
42


2.13.
Interest Payment Dates; Interest and Fee Basis
43


2.14.
Notification of Revolving Credit Advances, Interest Rates, Prepayments and
Aggregate Revolving Credit Commitment Reductions
43


2.15.
Lending Installations
43


2.16.
Non-Receipt of Funds by the Administrative Agent
43


2.17.
Extension of Revolving Credit Facility Termination Dates and Maturity Dates
44


2.18.
Facility Increase
45


2.19.
[Reserved]
47


2.20.
Mitigation Obligations; Replacement of a Lender
47


2.21.
Termination of Revolving Credit Commitment of Revolving Credit Declining Lender
or Non-Consenting Lender
48


2.22.
Defaulting Lenders
49


 
 
 
 
ARTICLE III
INCREASED COSTS; TAXES
 
 
 
3.1.
Increased Costs Generally
51


3.2.
Capital Adequacy
51


3.3.
Certificates for Reimbursement
52


3.4.
Delay in Requests
52


3.5.
Availability of Certain Advances; Illegality
52


3.6.
Funding Indemnification
53


3.7.
Taxes
54


 
 
 
 
ARTICLE IV
THE LETTER OF CREDIT FACILITY
 
 
 
 
4.1.
Letters of Credit
56


4.2.
Limitations
56


4.3.
Conditions
58


4.4.
Procedure for Issuance of Letters of Credit
58


4.5.
Duties of Issuing Bank
59


4.6.
Participation; Reimbursement
59


4.7.
Compensation for Letters of Credit
61


4.8.
Issuing Bank Reporting Requirements
62


4.9.
Indemnification; Nature of Issuing Bank’s Duties
63


4.10.
Cash Collateralization
64


4.11.
No Obligation
64


4.12.
Alternative Letters of Credit
65


4.13.
Additional Provisions Regarding Issuance and Amendment of Letters of Credit
65


4.14.
Applicability of ISP and UCP
65


4.15.
Letters of Credit Issued for Subsidiaries
65


 
 
 
 
ARTICLE V
CONDITIONS PRECEDENT
 
 
 
 
5.1.
Closing Conditions
66


5.2.
Each Advance
67











ii



--------------------------------------------------------------------------------




ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
 
 
6.1.
Existence and Standing
67


6.2.
Authorization and Validity
67


6.3.
No Conflict Consent
68


6.4.
Financial Statements
68


6.5.
Material Adverse Change
68


6.6.
Taxes
68


6.7.
Litigation
69


6.8.
Subsidiaries
69


6.9.
Accuracy of Information
69


6.10.
Regulation U
69


6.11.
Material Agreements
69


6.12.
Compliance with Laws
69


6.13.
Ownership of Inventory
69


6.14.
ERISA
70


 
6.14.1.
Plan Assets; Prohibited Transactions
70


 
6.14.2.
Liabilities
70


 
6.14.3.
Plans and Benefit Arrangements
70


6.15.
Investment Company Act
71


6.16.
Insurance
71


6.17.
[Reserved]
71


6.18.
Environmental Matters
71


6.19.
Senior Debt Status
71


6.20.
Anti-Corruption Laws and Sanctions
71


6.21.
PATRIOT Act
72


 
 
 
 
ARTICLE VII
COVENANTS
 
 
 
7.1.
Financial Reporting
72


7.2.
Use of Proceeds
73


7.3.
Notice of Default
74


7.4.
Conduct of Business
74


7.5.
Taxes
74


7.6.
Insurance
74


7.7.
Compliance with Laws
74


7.8.
Maintenance of Properties
74


7.9.
[Reserved]
74


7.10.
Mergers; Consolidations; Dissolutions
74


7.11.
Distributions, Repurchases of Stock, Etc.
76


7.12.
Disposition of Assets
76


7.13.
[Reserved]
76


7.14.
Investments
76


7.15.
Liens
76


7.16.
Additional Guarantors
76


7.17.
Release of a Guarantor
77


7.18.
Inspection and Appraisal
77


7.19.
[Reserved]
78





iii



--------------------------------------------------------------------------------




7.20.
[Reserved]
78


7.21.
[Reserved]
78


7.22.
Plans and Benefit Arrangements
78


7.23.
[Reserved]
79


7.24.
Compliance with Environmental Matters
79


7.25.
[Reserved]
79


7.26.
Senior Debt Status
79


7.27.
Financial Covenants
79


 
7.27.1.
Leverage Ratio
79


 
7.27.2.
Borrowing Base
79


7.28.
Financial Contracts
80


 
 
 
 
ARTICLE VIII
DEFAULTS
 
ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
 
 
 
9.1.
Acceleration
82


9.2.
Amendments
82


9.3.
Preservation of Rights
84


 
 
 
 
ARTICLE X
GENERAL PROVISIONS
 
 
 
10.1.
Survival of Representations
84


10.2.
Governmental Regulation
84


10.3.
Headings
84


10.4.
Entire Agreement
84


10.5.
Several Obligations Benefits of This Agreement
84


10.6.
Expenses; Indemnification
85


10.7.
Numbers of Documents
86


10.8.
[Reserved]
86


10.9.
Severability of Provisions
86


10.10.
Nonliability of Lenders
86


10.11.
Confidentiality
87


10.12.
Nonreliance
88


10.13.
USA PATRIOT Act
88


10.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
88


 
 
 
 
ARTICLE XI
THE ADMINISTRATIVE AGENT
 
 
 
11.1.
Appointment and Authority
89


11.2.
Rights as a Lender
89


11.3.
Exculpatory Provisions
89


11.4.
Reliance by Administrative Agent
90


11.5.
Delegation of Duties
90


11.6.
Resignation of Administrative Agent
91


11.7.
Non-Reliance on Administrative Agent and Other Lenders
92


11.8.
No Other Duties, Etc.
92





iv



--------------------------------------------------------------------------------




11.9.
Administrative Agent May File Proofs of Claim
92


11.10.
Withholding Tax
92


11.11.
Notice of Default
93


11.12.
Administrative Agent’s Fee
93


11.13.
Delegation to Affiliates
93


11.14.
Arranger’s Responsibilities and Duties
93


 
 
 
 
ARTICLE XII
SETOFF; RATABLE PAYMENTS
 
 
 
12.1.
Setoff
93


12.2.
Ratable Payments
94


 
 
 
 
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
 
 
13.1.
Participations
94


 
13.1.1.
Permitted Participants; Effect
94


 
13.1.2.
Voting Rights; Participant Register
95


13.2.
Assignments
95


13.3.
Dissemination of Information
98


 
 
 
 
ARTICLE XIV
NOTICES
 
 
 
14.1.
Notices
99


14.2.
Change of Address
100


 
 
 
 
ARTICLE XV
COUNTERPARTS
 
 
 
 
15.1.
Counterparts; Integration; Effectiveness
100


15.2.
Electronic Execution of Assignments
100


 
 
 
 
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
 
 
16.1.
GOVERNING LAW
101


16.2.
CONSENT TO JURISDICTION
101


16.3.
WAIVER OF JURY TRIAL
101


16.4.
WAIVER OF VENUE
101


16.5.
SERVICE OF PROCESS
102


16.6.
ERISA
102







v



--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
Pricing Schedule
Exhibit A
Form of Revolving Credit Note

Exhibit B
[Reserved]

Exhibit C
Form of Commitment and Acceptance

Exhibit D
Form of Assignment and Assumption

Exhibit E
Form of U.S. Tax Compliance Certificate

Exhibit F
Form of Borrowing Notice

Exhibit G
Form of Rate Option Notice

Exhibit H
Form of Guaranty

Exhibit I
Form of Compliance Certificate

Exhibit J
Form of Inventory Summary Report

Exhibit K
Form of Competitive Bid Note

Exhibit L
Form of Competitive Bid Quote

Exhibit M
Form of Competitive Bid Quote Request

Exhibit N
Form of Invitation for Competitive Bid Quotes

Schedule 1
Lenders and Commitments

Schedule 2
Permitted Liens

Schedule 3
Litigation

Schedule 4
Guarantors

Schedule 5
Environmental Matters



vi



--------------------------------------------------------------------------------





CREDIT AGREEMENT
This Credit Agreement, dated as of September 7, 2012, as amended as of September
25, 2017, is among D.R. Horton, Inc., a Delaware corporation, the Lenders party
hereto and Mizuho Bank, Ltd., as Administrative Agent (the “Administrative
Agent”).
AGREEMENT
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree, as follows:
ARTICLE I
DEFINITIONS
1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABR Advance” means an Advance consisting of ABR Loans.
“ABR Loan” means a Loan that bears interest by reference to the Alternate Base
Rate.
“Absolute Rate” means, with respect to an Absolute Rate Loan made by a Revolving
Credit Lender for the relevant Competitive Bid Interest Period, the rate of
interest per annum (rounded to the nearest 1/100 of 1%) offered by such
Revolving Credit Lender and accepted by the Borrower.
“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Revolving
Credit Lenders to the Borrower at the same time and for the same Competitive Bid
Interest Period.
“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.3.
“Absolute Rate Loan” means a Loan that bears interest at the Absolute Rate.
“Additional Lender” means a New Revolving Credit Lender (approved by the
Administrative Agent and the Arranger, which approval shall not be unreasonably
withheld or delayed), an existing Lender that elects, upon request by the
Borrower, to issue a Revolving Credit Commitment or to increase its existing
Revolving Credit Commitment, pursuant to Section 2.18, or an Incremental Term
Lender.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for the
relevant Eurodollar Interest Period or, with respect to the determination of
clause (iii) of the definition of Alternate Base Rate, for a Eurodollar Interest
Period of one month, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100th of 1%) equal to (a) the LIBO Rate for such Eurodollar
Interest Period multiplied by (b) the Statutory Reserve Rate. Notwithstanding
anything to the contrary set forth above, in the event the rate determined
pursuant to the preceding sentence shall be less than zero, then (for the
avoidance of doubt) the Adjusted LIBO Rate shall be deemed to be zero for
purposes of this Agreement.




-1-



--------------------------------------------------------------------------------




“Administrative Agent” means Mizuho, in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a Revolving Credit Advance or an Incremental Term Advance.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
“Agent Parties” is defined in Section 14.1(b)
“Aggregate Available Revolving Credit” means at any time the amount by which (a)
the Aggregate Revolving Credit Commitment exceeds (b) the sum of (i) the
principal amount of all outstanding Revolving Credit Loans (provided that for
purposes of determining the Undrawn Fee under Section 2.4 only, Revolving Credit
Loans shall not include Competitive Bid Loans), plus (ii) the Letter of Credit
Obligations.
“Aggregate Credit Facility Limit” means $1,912,500,000.
“Aggregate Facilities Amount” means the sum of the Aggregate Revolving Credit
Commitment and the aggregate principal amount of Incremental Term Loans
outstanding.
“Aggregate L/C Limit” means at and for any time of determination, 50% of the
Aggregate Revolving Credit Commitments at such time or scheduled to be in effect
for such time (after giving effect to the scheduled termination of the Revolving
Credit Commitment of any Revolving Credit Declining Lender or any Facility
Increase under Section 2.18). The Aggregate L/C Limit is part of, and not in
addition to, the Aggregate Revolving Credit Commitment.
“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Revolving Credit Lenders, in each case as
increased or reduced from time to time pursuant to the terms hereof. As of the
Amendment No. 6 Effective Date, the Aggregate Revolving Credit Commitment is
$1,275,000,000.
“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (iii) the Adjusted LIBO
Rate applicable for an interest period of one month as published by Reuters (or
if not quoted by Reuters, such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time in immediately available funds in the London interbank market) at
approximately 11:00 a.m. (London Time) on such day, plus 1.00%.




-2-



--------------------------------------------------------------------------------




“Alternative Letter of Credit” means any Letter of Credit that is Cash
Collateralized in accordance with Section 4.12.
“Amendment No. 2” means the Amendment No. 2 to Credit Agreement dated as of
August 8, 2013 among the Borrower, the Administrative Agent and the Lenders
party thereto.
“Amendment No. 2 Effective Date” means August 8, 2013, the date on which
Amendment No. 2 became effective.
“Amendment No. 6 Effective Date” means September 25, 2017, the date on which
Amendment No. 6 became effective.
“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any Governmental Authority to whose jurisdiction a Loan Party is subject at such
time concerning or relating to bribery or corruption.
“Applicable Base Rate Margin” means, with respect to ABR Loans of any Series at
any time, the percentage rate per annum specified as the “Applicable Base Rate
Margin” for such Series at such time, as determined pursuant to the Pricing
Schedule.
“Applicable Eurodollar Margin” means, with respect to Eurodollar Loans of any
Series at any time, the percentage rate per annum specified as the “Applicable
Eurodollar Margin” for such Series at such time, as determined pursuant to the
Pricing Schedule.
“Applicable Fee Rate” means, with respect to the Revolving Credit Facility of
any Series at any time, the percentage rate per annum specified as the
“Applicable Fee Rate” for such Series at such time, as determined pursuant to
the Pricing Schedule.
“Applicable Law” means, with respect to any Person, all laws and provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable to such Person, including, without limitation,
all orders and decrees of all courts and arbitrators in proceedings or actions
to which the Person in question is a party or by which it is bound.
“Applicable Letter of Credit Rate” means, at any time, (i) with respect to
Standard Letters of Credit, the Applicable Eurodollar Margin with respect to
Eurodollar Ratable Loans under the Revolving Credit Facility of the applicable
Series at such time as determined pursuant to the Pricing Schedule; provided
that, for this purpose and for purposes of Section 4.7(a), a Series Revolving
Credit Ratable Share of each Standard Letter of Credit shall be deemed to be
issued under each Series of Revolving Credit Facility and (ii) with respect to
Alternative Letters of Credit, 0.50%.
“Applicable Rate” means the Applicable Eurodollar Margin for the applicable
Credit Facility, the Applicable Base Rate Margin for the applicable Credit
Facility or the Applicable Fee Rate, as applicable.
“Application” means, with respect to a Letter of Credit, such form of
application therefor and other documents related thereto (whether in a single or
several documents, taken together) as an Issuing Bank may employ in the ordinary
course of business for its own account, with such modifications thereto as may
be agreed upon by such Issuing Bank and the Borrower and as are not materially
adverse (in the reasonable judgment of such Issuing Bank and the Administrative
Agent) to the interests of the Revolving Credit Lenders; provided, however, in
the event of any conflict between the terms of any Application and this
Agreement, the terms of this Agreement shall control.




-3-



--------------------------------------------------------------------------------




“Approved Bank” means any commercial bank having total Tier 1 capital of at
least $5 billion as most recently reported by Bloomberg L.P. (or if such source
does not provide such information, any other authoritative public source
designated by the Administrative Agent) and any Fund that is administered or
managed by (a) such a bank, (b) an Affiliate of such a bank or (c) an entity or
an Affiliate of an entity that administers or manages such a bank.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Mizuho Bank, Ltd. and its successors.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.3), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Assumed Purchase Money Loans” means at any time (a) the outstanding amount of
all loans secured by assets purchased by any Loan Party and assumed or entered
into by such Loan Party within 180 days after the date of purchase, provided
that (i) the amount of any such loan does not exceed the purchase price of the
applicable asset and (ii) such loan may only be secured by a security interest
on such asset and improvements constructed thereon in the normal course of the
Loan Parties’ homebuilding business and (b) any amendment, modification,
extension or refinancing of such loans, provided that with respect to the loans,
as amended, modified, extended, or refinanced (A) the aggregate amount thereof
shall not exceed the purchase price of the applicable asset and (B) such loans
and refinancings shall not be secured by any assets of any Loan Party other than
those initially purchased by the applicable Loan Party and improvements
constructed thereon in the normal course of the Loan Parties’ homebuilding
business.
“Authorized Officers” means those Persons designated by written notice to the
Administrative Agent from the applicable Loan Party, authorized to execute
notices, reports and other documents required hereunder. The Loan Parties may
amend such list of Persons from time to time by giving written notice of such
amendment to the Administrative Agent.
“Available Revolving Credit” means, with respect to any Series of Revolving
Credit Facility at any time, the amount by which (a) the aggregate amount of
Revolving Credit Commitments under such Series exceeds (b) the sum of (i) the
principal amount of all outstanding Revolving Credit Loans under such Series
(provided that for purposes of determining the Undrawn Fee under Section 2.4
only, Revolving Credit Loans shall not include Competitive Bid Loans), plus (ii)
the aggregate of the Series Revolving Credit Ratable Shares of the Letter of
Credit Obligations.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“BB Compliance Date” is defined in Section 7.27.2(i).




-4-



--------------------------------------------------------------------------------




“Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by the
Borrower or any member of the Controlled Group.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means The Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Book Value” means, with respect to any asset, the net book value thereof as
included in the Borrower’s most recent consolidated financial statements
delivered pursuant to Section 7.1.
“Borrower” means D.R. Horton, Inc., a Delaware corporation, and its successors.
“Borrowing Base” means at any time the sum (without duplication) of the
following:
(i)    100% of Unrestricted Homebuilding Cash in excess of $25,000,000;
(ii)    90% of the sum of the Book Value of all funds in escrow payable to, but
not yet received by, a Loan Party following, and related to, a Dwelling Unit
closing;
(iii)    85% of the sum of the Book Value of all Dwelling Lots included in the
Loan Inventory;
(iv)    65% of the sum of the Book Value of all Developed Lots included in the
Loan Inventory;
(v)    65% of the sum of the Book Value of all Lots Under Development which are
included in the Loan Inventory; provided that if, after a parcel of land is
designated a Lot Under Development, development of such parcel has commenced and
thereafter ceases for forty-five (45) calendar days or more (other than by
reason of a Force Majeure Delay), at the discretion of Administrative Agent,
such parcel may be categorized as Unimproved Land until development of such Lot
Under Development is resumed; and
(vi)    40% of the sum of the Book Value of all Unimproved Land which is
included in the Loan Inventory;
provided that (a) to the extent the sum of (iv), (v) and (vi) would exceed 50%
of the Borrowing Base, such excess shall be disregarded in the calculation of
the Borrowing Base, (b) no asset that is not wholly owned by a Loan Party shall
be included in the Borrowing Base and (c) no asset that is subject to any Lien
(other than Liens described in clause (i), (ii), (iii), (iv), (v), (vii),
(viii), (x), (xx), (xxii) or (xxvi) of the definition of “Permitted Liens”)
shall be included in the Borrowing Base.
“Borrowing Base Requirement” has the meaning set forth in Section 7.27.2(i).
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.2.3.




-5-



--------------------------------------------------------------------------------




“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York for the conduct of substantially all of their commercial
lending activities.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP; provided, that any lease entered into after the date of
this Agreement that would have been considered an operating lease under the
provisions of GAAP in effect as of the date hereof shall be treated as an
operating lease for all purposes under this Agreement.
“Cash Collateralize” means to pledge subject to an exclusive perfected security
interest, and deposit with or deliver to, the Administrative Agent, for the
benefit of one or more of the Issuing Banks or Lenders, as collateral for Letter
of Credit Obligations or obligations of Lenders to fund participations in
respect of Letter of Credit Obligations, cash or deposit account balances, in
each case in amounts and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means cash and cash equivalents, as defined under GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any one or more of the following
events:
(i)    any sale, lease, or other transfer (in one transaction or a series of
transactions) of all or substantially all of the consolidated assets of the
Borrower to any Person (other than any Subsidiary of the Borrower), provided
that a transaction where the holders of all classes of Voting Stock of Borrower
immediately prior to such transaction own, directly or indirectly, Voting Stock
representing more than 50% of the voting power of all the Voting Stock of such
Person immediately after such transaction shall not be a Change of Control;
(ii)    a “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act (other than (x) the Borrower or (y) Donald R. Horton, Terrill J.
Horton, or their respective wives, children, grandchildren and other
descendants, or any trust or other entity formed or controlled by any of such
individuals)) publicly discloses, including, without limitation, by filing a
Schedule 13D or Schedule TO, or the Borrower or any of its Subsidiaries publicly
discloses, including without limitation, by filing any other schedule, form or
report under the Exchange Act (including, without limitation, a Current Report
on Form 8-K), facts indicating that such person or group has become the ultimate
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of Voting
Stock of the Borrower representing 50% or more of the voting power of the Voting
Stock of the Borrower; or




-6-



--------------------------------------------------------------------------------




(iii)    the stockholders of Borrower approve any plan or proposal for the
liquidation or dissolution of Borrower; provided that a liquidation or
dissolution of Borrower which is part of a transaction that does not constitute
a Change of Control under the proviso contained in clause (i) above shall not
constitute a Change of Control.
“Closing Date” means September 7, 2012, the Business Day on which the conditions
set forth in Section 5.1 were satisfied or waived.
“Code” means the Internal Revenue Code of 1986.
“Commitment and Acceptance” is defined in Section 2.18(b).
“Communications” is defined in Section 14.1(b).
“Competitive Bid Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Competitive Bid Loans made by one or more of the
Revolving Credit Lenders to the Borrower at the same time and for the same
Interest Period.
“Competitive Bid Agent” means, with respect to a Competitive Bid Quote Request,
either the Administrative Agent or the Borrower, as specified in such
Competitive Bid Quote Request as provided in Section 2.3.2.
“Competitive Bid Borrowing Notice” is defined in Section 2.3.6.
“Competitive Bid Interest Period” means, in the case of a Eurodollar Bid Rate
Advance, a Eurodollar Interest Period and, in the case of an Absolute Rate
Advance, a period of not less than 14 nor more than 360 days, in each case as
selected by the Borrower pursuant to this Agreement. If such Competitive Bid
Interest Period would end on a day which is not a Business Day, such Competitive
Bid Interest Period shall end on the next succeeding Business Day (except as
otherwise provided in the definition of “Eurodollar Interest Period”).
“Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.
“Competitive Bid Margin” means the margin above or below the applicable Adjusted
LIBO Rate offered for a Eurodollar Bid Rate Loan, expressed as a percentage
(rounded to the nearest 1/100 of 1%) to be added or subtracted from such
Eurodollar Bid Rate.
“Competitive Bid Note” means a promissory note in substantially the form of
Exhibit K hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the Borrower for the account of a Revolving Credit
Lender and payable to the order of such Revolving Credit Lender, including any
amendment, modification, renewal or replacement of such promissory note.
“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit L hereto completed and delivered by a Revolving Credit Lender to the
Competitive Bid Agent in accordance with Section 2.3.4.




-7-



--------------------------------------------------------------------------------




“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit C hereto completed and delivered by the
Borrower to the Administrative Agent in accordance with Section 2.3.2.
“Competitive Bid Sublimit” means, at any time, an amount equal to fifty percent
(50%) of the Aggregate Revolving Credit Commitment, as such Aggregate Revolving
Credit Commitment may increase or decrease from time to time hereunder.
“Compliance Certificate” means a Compliance Certificate, in substantially the
form of Exhibit I, required to be delivered pursuant to Section 7.1
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Loan Parties calculated on a consolidated basis as of such time in
accordance with GAAP. For the avoidance of doubt, “Consolidated Net Worth” shall
not include the stockholders’ equity attributable to Non-Loan Parties.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Credit Facilities” means, collectively, each of the credit facilities and lines
of credit of the Borrower or one or more Guarantors in existence on the date of
this Agreement and one or more future facilities or lines of credit among or
between the Borrower or one or more Guarantors and one or more lenders pursuant
to which the Borrower or any Guarantor may incur indebtedness for working
capital and general corporate purposes (including acquisitions), as any such
facility or line of credit may be amended, restated, supplemented or otherwise
modified from time to time, and includes any agreement extending the maturity
of, increasing the amount of, or restructuring, all or any portion of the
Indebtedness under such facility or line of credit or any successor facilities
or lines of credit and includes any facility or line of credit with one or more
lenders refinancing or replacing all or any portion of the Indebtedness under
such facility or line of credit or any successor facility or line of credit,
provided, in each case, that such credit facility shall provide for commitments,
or there shall be loans or other extensions of credit outstanding thereunder, in
each case in excess of $50 million.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declining Lender” means a Revolving Credit Declining Lender or an Incremental
Term Loan Declining Lender.
“Default” means an event described in Article VIII.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing in good faith that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states in good faith that such position
is based on such Lender’s determination that a condition precedent to funding
(which




-8-



--------------------------------------------------------------------------------




condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank and each Lender.
“Developed Lots” means, as of any date of determination, subdivision lots that
are wholly-owned by any Loan Party, subject to a recorded plat and which are in
substantial compliance with Applicable Laws and are suitable for the
construction thereon of foundations for a Dwelling Unit, which Borrower has
designated as “Developed Lots” in the most recently delivered Inventory Summary
Report (exclusive of any Dwelling Lot). An individual Developed Lot is sometimes
referred to herein as a “Developed Lot.”
“Disqualified Equity Interests” means any equity interest that, by its terms (or
by the terms of any security or other equity interests into which it is
convertible or for which it is exchangeable at the election of the holder
thereof), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolving
Credit Commitments and all outstanding Letters of Credit), (b) is redeemable at
the option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Disqualified Equity Interests
are issued; provided that if such equity interests are issued pursuant to a plan
for the benefit of employees of the Borrower or its Subsidiaries or by any such
plan to such employees, such equity interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by the
Borrower or the Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.
“Distribution” means the payment of any dividend or other distribution (whether
in cash or other tangible property) on any capital stock or other equity
interest of Borrower or any Subsidiary, to any Person or Persons other than any
Loan Party.




-9-



--------------------------------------------------------------------------------




“Dwelling Lot” means, as of any date of determination, Developed Lots with
Dwelling Units which any Loan Party has designated as “Dwelling Lots” in the
most recently delivered Inventory Summary Report. The term “Dwelling Lot”
includes the Dwelling Unit located thereon. An individual Dwelling Lot is
sometimes referred to herein as a “Dwelling Lot.”
“Dwelling Unit” means, as of any date of determination, a house which any Loan
Party has constructed or is constructing on a Developed Lot which any Loan Party
has designated as “Dwelling Units” in the most recently delivered Inventory
Summary Report.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway or any other member state of the European
Economic Area.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).
“Encumbered Inventory” means any Inventory that secures any Indebtedness.
“Environment” means ambient air, indoor air and any workplace, surface water,
groundwater, drinking water, soil, land surface and subsurface strata, and
natural resources such as wetlands, flora and fauna.
“Environmental Laws” means all applicable treaties, rules, regulations, codes,
permit or license conditions, ordinances, judgments, orders, decrees and other
applicable requirements of law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the Environment, to
the Release or threatened Release of Regulated Substances or, to human health
and safety with regard to exposure to Regulated Substances.
“Environmental Liability” means any liability, obligation, loss, claim, damage,
action, order or cost, contingent or otherwise, of the Borrower and its
Subsidiaries, resulting from or based upon (a) any actual or alleged violation
of Environmental Law, (b) exposure to any Regulated Substances, (c) the Release
or threatened Release of any Regulated Substances or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing items (a) through (c).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.




-10-



--------------------------------------------------------------------------------




“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Advance” means an Advance consisting of Eurodollar Loans. For the
avoidance of doubt, the term “Eurodollar Advance” includes a Eurodollar Ratable
Advance or a Eurodollar Bid Rate Advance.
“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.3.
“Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan made by
a given Revolving Credit Lender for the relevant Eurodollar Interest Period, the
sum of (a) the Adjusted LIBO Rate applicable to such Eurodollar Interest Period,
plus or minus (b) the Competitive Bid Margin offered by such Revolving Credit
Lender and accepted by the Borrower. The Eurodollar Bid Rate shall be rounded to
the next higher multiple of 1/100 of 1 % if the rate is not such a multiple.
“Eurodollar Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurodollar Bid Rate.
“Eurodollar Bid Rate Loan” means a Competitive Bid Loan which bears interest at
the Eurodollar Bid Rate.
“Eurodollar Interest Period” means, with respect to a Eurodollar Advance (other
than a Eurodollar Bid Rate Advance), a period of one week or one, two, three or
six months (or, subject to approval by all Lenders under the Revolving Credit
Facilities then in effect, twelve months) or, with respect to a Eurodollar Bid
Rate Advance, a period of one, two, three, six or twelve months, in each case
commencing on a Business Day selected by the Borrower pursuant to this
Agreement. Such Eurodollar Interest Period shall end on the day which
corresponds numerically to such date one, two, three, six or twelve months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third, sixth or twelfth succeeding
month, such Eurodollar Interest Period shall end on the last Business Day of
such next, second, third, sixth or twelfth succeeding month. If a Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.
“Eurodollar Loan” means a Loan which bears interest by reference to the Adjusted
LIBO Rate, which, for the avoidance of doubt, includes each Eurodollar Bid Rate
Loan or Eurodollar Ratable Loan.
“Eurodollar Ratable Advance” means a Revolving Credit Ratable Advance consisting
of Eurodollar Ratable Loans. Unless context indicates otherwise, Eurodollar
Ratable Advance shall refer to the Revolving Credit Ratable Advance of the same
Type made among all Series at the same time on a given Borrowing Date, as to
which a single Interest Period is in effect.
“Eurodollar Ratable Loan” means a Revolving Credit Ratable Loan which bears
interest by reference to the Adjusted LIBO Rate.
“Evergreen Letter of Credit” is defined in Section 4.4(d).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.




-11-



--------------------------------------------------------------------------------




“Excluded Taxes” means, respect to the Administrative Agent, any Lender, any
Issuing Bank, or any other recipient of any payment made by or on account of any
obligation of any Loan Party under any Loan Document, (a) any Taxes imposed on
or measured by such recipient’s net income (however denominated), franchise
Taxes (imposed in lieu of net income Taxes), and branch profits Taxes, in each
case, imposed as a result of such recipient being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office, located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or imposed by any jurisdiction as a result of a connection
between the recipient and such jurisdiction (other than a connection resulting
from negotiating, executing, delivering, becoming a party to or performing its
obligations or receiving a payment under, receiving or perfecting a security
interest under, engaging in any other transaction pursuant to or enforcing, any
Loan Document), (b) in the case of a Lender (other than an assignee pursuant to
an assignment request by the Borrower under Section 2.20(b)), any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect immediately prior to the date on which
such Lender becomes a party to this Agreement (or designates a new lending
office), except in each case to the extent that, pursuant to Section 3.7,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it designated a new lending office, (c) any withholding Taxes
attributable to such recipient’s failure to comply with Section 3.7(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Extended Maturity Date” is defined in Section 2.17.
“Extending Lenders” is defined in Section 2.17.
“Extension Date” is defined in Section 2.17.
“Extension Request” is defined in Section 2.17.
“Facility Increase” means a Revolving Facility Increase and/or a Term Facility
Increase.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding anything to the contrary set forth above, in the event the rate
determined pursuant to the preceding sentence shall be less than zero, then (for
the avoidance of doubt) the Federal Funds Effective Rate shall be deemed to be
zero for purposes of this Agreement.
“Fee Letter” means that certain letter agreement dated June 15, 2015 between the
Borrower and Mizuho.
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options,
but excluding in each case any accelerated share repurchase contract or similar
instrument, in each case which does not represent a liability on the Borrower’s
balance sheet under GAAP, with respect to a repurchase by the Borrower of its
common stock that is permitted under this Agreement.




-12-



--------------------------------------------------------------------------------




“Fixed Rate Advance” means a Eurodollar Advance or an Absolute Rate Advance.
“Fixed Rate Loan” means a Eurodollar Loan or an Absolute Rate Loan.
“Force Majeure Delay” means a delay to the development of a Lot Under
Development or a delay to the construction of a Dwelling Unit or a Dwelling Lot
which is caused by fire, earthquake, or other Acts of God, strike, lockout, acts
of public enemy, riot, insurrection, or governmental regulation of the sale or
transportation of materials, supplies, or labor; provided that (i) Borrower
furnishes Administrative Agent with written notice of any such delay within ten
(10) days from the commencement of any such delay and (ii) the period of the
Force Majeure Delay shall not exceed the period of delay caused by such event.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board which (a) with respect to the covenants
contained in Section 7.27 (and, to the extent used in or relating to such
covenants, any defined terms) are in effect on the date hereof, unless amended
pursuant to Section 1.3, and (b) for all other purposes hereunder, are
applicable from time to time.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantors” means any Subsidiary of the Borrower that has executed the Guaranty
Agreement and has not been released therefrom in accordance therewith.
“Guaranty Agreement” means the guaranty agreement of even date herewith executed
and delivered by the Borrower and the Guarantors to the Administrative Agent for
the benefit of the Lenders, as such guaranty agreement may be amended or
modified (including, without limitation, by delivery of a Supplemental Guaranty)
and in effect from time to time.
“Increase Date” is defined in Section 2.18(c).
“Incremental Facility Agreement” means an incremental facility amendment to this
Agreement, in form and substance satisfactory to the Administrative Agent,
entered into between the Borrower, the Administrative Agent and the applicable
Incremental Term Lenders, in order to document the terms of one or more Series
of Incremental Term Facilities and to provide for such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to
incorporate the applicable Incremental Term Facility in applicable provisions of
this Agreement and the Loan Documents.




-13-



--------------------------------------------------------------------------------




“Incremental Term Advance” means a Series of Incremental Term Loans made at the
same time, at the same Rate Option, and (in the case of Eurodollar Loans) for
the same Interest Period.
“Incremental Term Facility” is defined in Section 2.18(a). Incremental Term
Facilities may be designated by “Series.”
“Incremental Term Lender” is defined in Section 2.18(a).
“Incremental Term Loan Declining Lender” means a Lender that has declined to
extend the maturity date of its Incremental Term Loans pursuant to an Extension
Request.
“Incremental Term Loans” is defined in Section 2.18(a).
“Incremental Term Note” means a promissory note in a form reasonably
satisfactory to Administrative Agent and the Borrower, duly executed and
delivered to an Incremental Term Lender by the Borrower and payable to the order
of such Incremental Term Lender, including any amendment, modification, renewal
or replacement of such promissory note.
“Indebtedness” means (without duplication), for any Person, the sum of the
following: (a) all liabilities, obligations, and indebtedness of such Person for
money borrowed; (b) all liabilities, obligations, and indebtedness of such
Person which are evidenced by bonds, notes, debentures, or other similar
instruments, or by Capitalized Leases; (c) all obligations of such Person issued
or assumed as the deferred purchase price of property or services (but excluding
accrued expenses and trade accounts payable arising in the ordinary course of
business and any obligation to pay a contingent purchase price as long as such
obligation remains contingent or is paid within 10 days after it becomes due and
payable); (d) the face amount of all drawn letters of credit and bankers’
acceptances issued for the account of such Person, and without duplication, all
drafts drawn and unpaid thereunder; (e) all Disqualified Equity Interests; (f)
all net obligations under all Financial Contracts determined in accordance with
GAAP; and (g) all obligations of the type referred to in clauses (a) through (f)
preceding of other Persons that are either (i) guaranteed in any manner by such
Person or (ii) secured by any Lien on any property or asset of such Person (but
only to the extent of the value of such property or asset if such obligations
have not been assumed by such Person). In no event shall Indebtedness include
Indebtedness owed by one Loan Party to another Loan Party.
“Indemnified Taxes” means any and all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.
“Indemnitee” is defined in Section 10.6(b).
“Interest Period” means a Eurodollar Interest Period or a Competitive Bid
Interest Period (as applicable).
“Inventory” means all Land Parcels, Lots Under Development, Developed Lots, and
Dwelling Lots and all real and personal property, improvements, and fixtures
wholly-owned by a Loan Party related thereto (but excluding any of the foregoing
that is not owned by a Loan Party but is under a purchase option in favor of a
Loan Party).




-14-



--------------------------------------------------------------------------------




“Inventory Summary Report” means the written summary of the Loan Inventory, in
substantially the form of Exhibit J, to be prepared by Borrower and submitted to
Administrative Agent in accordance with Section 7.27.2(ii).
“Investment” by a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) to another Person
or contribution of capital by such Person to another Person; the acquisition by
such Person of stocks, bonds, mutual funds, partnership interests, notes,
debentures or other securities of another Person; any deposit accounts and
certificate of deposit acquired by such Person; and structured notes, derivative
financial instruments and other similar instruments or contracts of another
Person acquired by such Person.
“Investment Grade Rating” means a rating of (i) BBB- or higher by S&P, or (ii)
Baa3 or higher by Moody’s.
“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit N hereto, completed and delivered by
the Competitive Bid Agent to the Revolving Credit Lenders in accordance with
Section 2.3.3.
“IRS” means the Internal Revenue Service.
“Issuance Date” means the date on which a Letter of Credit is issued, amended or
extended (as applicable).
“Issuing Bank” means Mizuho, JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, U.S. Bank National Association, Bank of America, N.A., PNC
Bank, National Association and Regions Bank and each other Revolving Credit
Lender, if any, designated by the Borrower by notice to the Administrative Agent
that agrees to serve as an Issuing Bank hereunder.
“Land Parcels” means parcels of land wholly-owned by a Loan Party which are, as
of the date of determination, not scheduled for commencement of development into
Developed Lots during the six (6) calendar months immediately following such
date of determination and which Borrower has designated as “Land Parcels” in the
most recently delivered Inventory Summary Report. An individual Land Parcel is
sometimes referred to as a “Land Parcel.”
“Latest Maturity Date” means the latest of (x) the latest Revolving Credit
Facility Termination Date with respect to any outstanding Revolving Credit
Commitments and (y) the maturity date with respect any outstanding Incremental
Term Loans, in each case, then in effect on such date of determination.
“L/C Limit” means, with respect to any Issuing Bank at any time, an amount equal
to seventy-five percent (75%) of its Revolving Credit Commitments at such time,
or such higher or lower amount as may be agreed by such Issuing Bank at the
request of the Borrower. Such Issuing Bank shall notify the Administrative Agent
of any such change in such Issuing Bank’s L/C Limit.
“Lender” means a Revolving Credit Lender and/or an Incremental Term Lender, as
applicable.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.15.




-15-



--------------------------------------------------------------------------------




“Letter of Credit” means any standby letter of credit issued by an Issuing Bank
for the account of the Borrower or another Loan Party in accordance with Article
IV. Each Letter of Credit shall be either a Standard Letter of Credit or an
Alternative Letter of Credit.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the latest Revolving Credit Facility Termination Date (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Exposure” means, with respect to a Revolving Credit Lender,
the Total Revolving Credit Ratable Share of such Revolving Credit Lender of all
outstanding Letter of Credit Obligations.
“Letter of Credit Fee” means, for any period, a fee, payable with respect to
each Letter of Credit issued by an Issuing Bank outstanding in such period, in
an amount per annum equal to the product of (i) the daily average Applicable
Letter of Credit Rate during such period and (ii) the daily average undrawn face
amount of such Letter of Credit, computed on the basis of the actual number of
days such Letter of Credit is outstanding in such period. If any Letter of
Credit is an Alternative Letter of Credit for any portion of such period, the
Applicable Letter of Credit Rate for such Alternative Letter of Credit shall
apply for the portion of such period during which such Letter of Credit is an
Alternative Letter of Credit.
“Letter of Credit Obligations” means at any time the sum of (i) the aggregate
undrawn face amount of all outstanding Letters of Credit, and (ii) the aggregate
amount paid by an Issuing Bank on any Letters of Credit to the extent (if any)
not reimbursed by the Borrower or the Revolving Credit Lenders under Section
4.6.
“Leverage Ratio” means at any time the ratio of (a) (i) Total Indebtedness
(excluding Alternative Letters of Credit and outstanding letters of credit or
similar arrangements not issued under this Credit Agreement to the extent
collateralized by cash, Marketable Securities and/or Cash Equivalents), less
(ii) Permitted Nonrecourse Indebtedness, less (iii) Unrestricted Homebuilding
Cash in excess of $25,000,000, to (b) Tangible Net Worth.
“LIBO Rate” means, with respect to any Eurodollar Advance for any Eurodollar
Interest Period, the London Interbank Offered Rate (“LIBOR”) as published by a
nationally recognized service such as Reuters, Bloomberg or the Wall Street
Journal (a “Screen Rate”), at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of the Eurodollar Interest Period for
such Eurodollar Advance, as the rate for dollar deposits with a maturity
comparable to such Eurodollar Interest Period. Notwithstanding anything to the
contrary set forth above, in the event the rate determined pursuant to the
preceding sentence shall be less than zero, then (for the avoidance of doubt)
the LIBO Rate shall be deemed to be zero for purposes of this Agreement. In the
absence of a period comparable to the applicable Interest Period being available
as a Screen Rate (a “Discontinued Interest Period”), then (provided there are
Screen Rates for other Interest Periods for Dollars) the LIBO Rate shall mean
the Interpolated Screen Rate as of approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. “Interpolated
Screen Rate” shall be the rate determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate which results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available for
Dollars) which is less than the relevant Discontinued Interest Period and (b)
the Screen Rate for the shortest period (for which that Screen Rate is available
for Dollars) which exceeds the relevant Discontinued Interest Period, each as of
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of the Discontinued Interest Period.
“LIBOR” has the meaning ascribed to such term in the definition of “LIBO Rate”.




-16-



--------------------------------------------------------------------------------




“Lien” means any lien (statutory or other), mortgage, security interest, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof). For avoidance of doubt,
the term “Loan” includes each Revolving Credit Loan, Incremental Term Loan and
Competitive Bid Loan.
“Loan Documents” means this Agreement, the Fee Letter, the Guaranty Agreements,
any Notes issued pursuant to Section 2.11, any Incremental Facility Agreement
entered into pursuant to Section 2.18, and any other amendments of and joinders
to this Agreement and the other Loan Documents.
“Loan Inventory” means, as of any date of determination, Unimproved Land, Lots
under Development, Developed Lots and Dwelling Lots which are not encumbered by
a Lien or Liens (other than any Permitted Liens) and which have been designated
by Borrower as “Loan Inventory” in the most recently delivered Inventory Summary
Report, but excluding any Encumbered Inventory.
“Loan Parties” means the Borrower and the Guarantors.
“Lots Under Development” means, as of any date of determination, parcels of land
which are, as of the date of determination, being developed into Developed Lots
or which are scheduled for the commencement of development into Developed Lots
within six calendar months after the date of determination, and which Borrower
has designated as “Lots Under Development” in the most recently delivered
Inventory Summary Report.
“Marketable Securities” means (i) securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed or insured by the
United States or any agency or instrumentality thereof, (ii) dollar denominated
time and demand deposits and certificates of deposit with maturities of two
years or less from the date of acquisition and overnight bank deposits of any
commercial bank having total Tier 1 capital as most recently reported by
Bloomberg L.P. of at least $500,000,000 or long-term debt or deposit ratings of
A- by S&P or A3 by Moody’s, (iii) repurchase obligations of any bank satisfying
the requirements of clause (ii) of this definition, (iv) commercial paper and
variable or fixed rate notes of a domestic issuer rated at least A-2 or better
by S&P or P-2 or better by Moody’s and in either case maturing within two years
after the date of acquisition, (v) securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States or by any political subdivision
or taxing authority of any such state, commonwealth or territory, and such
securities of such state, commonwealth, territory, political subdivision or
taxing authority, as the case may be, are rated at least A- by S&P or A3 by
Moody’s, (vi) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any member country of the OECD that
are rated at least A- by S&P or A3 by Moody’s, (vii) securities with maturities
of two years or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the requirements of clause (ii)
of this definition, (viii) shares of “money market funds” that comply with the
criteria set forth in Rule 2a-7 of the Investment Company Act of 1940, as
amended, or (ix) bonds with maturities of two years or less from the date of
acquisition and that have an Investment Grade Rating.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Loan Parties taken
as a whole, (ii) the ability of the Loan Parties taken as a whole to perform
their material obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.




-17-



--------------------------------------------------------------------------------




“Material Indebtedness” is defined in Section 8.4.
“Mizuho” means Mizuho Bank, Ltd.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which the
Borrower or any member of the Controlled Group makes or is obligated to make
contributions, or during the preceding six plan years, has made or been
obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
“New Revolving Credit Lender” means an Additional Lender that, immediately prior
to its assumption of a Revolving Credit Commitment of a Revolving Credit Lender
under any Series pursuant to Section 2.20 or its issuance of a Revolving Credit
Commitment pursuant to Section 2.18, was not a Revolving Credit Lender
hereunder.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders under (w) the
Revolving Credit Facilities, (x) a Series of Revolving Credit Facility, (y) the
Incremental Term Facilities or (z) a Series of Incremental Term Facility, as
applicable, in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means at any time a Lender that is not a Defaulting
Lender at such time.
“Nonextension Notice Date” is defined in Section 4.4(d).
“Non-Loan Parties” means Subsidiaries of the Borrower, excluding the Guarantors.
“Notes” means, collectively, the Competitive Bid Notes, the Incremental Term
Notes and the Revolving Credit Notes; and “Note” means any one of the Notes.
“Notice” is defined in Section 14.1(c).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, the Letter of Credit Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Administrative Agent or any indemnified
party arising under the Loan Documents, including without limitation, the
Revolving Credit Obligations.
“OECD” means the Organisation for Economic Co-Operation and Development.
“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of any of the foregoing, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.




-18-



--------------------------------------------------------------------------------




“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, property, excise or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.
“Participant” is defined in Section 13.1.1.
“Participant Register” is defined in Section 13.1.2.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Liens” means
(i)    Liens for Taxes that are not yet due and payable or due but not yet
delinquent and pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, pensions or
other social security programs;
(ii)    statutory Liens, other Liens imposed by law and Liens of mechanics,
workmen, warehousemen, carriers, landlords and contractors, provided that the
Liens permitted by this subsection (ii) have not been filed or, if such Liens
have been filed, either (A) a stay of enforcement thereof has been obtained
within 60 days, (B) such Liens have been satisfied of record within 60 days
after the date of filing thereof or (C) such Liens are being contested in good
faith by appropriate proceedings and adequate reserves have been established
therefor in accordance with GAAP;
(iii)    Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, development
obligations, progress payments, government contracts, utility services,
developer’s or other obligations to make on-site or off-site improvements and
other obligations of like nature, in each case incurred in the ordinary course
of business of the Loan Parties;
(iv)    encumbrances consisting of zoning restrictions, easements, rights of
way, matters of plat, minor defects or irregularities in title or other
restrictions, charges or encumbrances on the use of real property, none of which
materially impairs the use of such property or the value thereof, and none of
which is violated in any material respect by existing or proposed structures or
land use;
(v)    Liens, if any, in favor of the Administrative Agent for the benefit of
the Lenders;
(vi)    Liens on cash, Cash Equivalents or Marketable Securities in favor of any
Lender or other bank or financial institution (including as agent) as security
for the obligations of any Loan Party under letters of credit not issued under
this Agreement in an aggregate face amount not exceeding $200,000,000;
(vii)    Liens over a credit balance on a bank or deposit account or other funds
maintained with a creditor depository institution arising under the general
business conditions of the bank or financial institution at which the account is
held, including under any credit card, purchasing card or similar program, but
not securing Indebtedness;




-19-



--------------------------------------------------------------------------------




(viii)    Liens arising by virtue of any statutory, contractual or common law
provisions relating to banker’s liens, rights of setoff or similar rights as to
deposit or other accounts;
(ix)    any Lien existing on the date of this Agreement and described on
Schedule 2 hereto and any Lien securing a refinancing of the Indebtedness
secured by a Lien described on Schedule 2, provided that the principal amount
secured thereby is not hereafter increased and no additional assets (except for
improvements constructed on such assets in the normal course of the Borrower’s
business) become subject to such Lien unless such change would be permitted
under other provisions hereof;
(x)    the following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as the property subject to any such Liens is not yet subject to foreclosure or
sale or as to which levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged,
stayed or bonded within thirty (30) days of entry:
(1)    claims or Liens for Taxes due and payable; provided that the Loan Parties
maintain such reserves and other appropriate provisions as shall be required by
GAAP and pay all such Taxes forthwith upon the commencement of proceedings to
foreclose any such Lien; or
(2)    claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
(xi)    purchase money security interests (including Capitalized Leases) in
equipment acquired or deemed to be acquired;
(xii)    Liens securing Permitted Purchase Money Loans and Permitted Nonrecourse
Indebtedness described in the definitions of such terms;
(xiii)    Liens securing additional Senior Indebtedness; provided such Liens are
either pari passu or subordinated to Liens in favor of the Administrative Agent
for the benefit of the Lenders and subject to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;
(xiv)    Liens on assets of Non-Loan Parties;
(xv)    Liens on Investments in Non-Loan Parties;
(xvi)    [Reserved];
(xvii)    Liens of a Loan Party which existed prior to such entity becoming a
Loan Party (and were not incurred in anticipation of becoming a Loan Party);
(xviii)    Liens to which assets were subject prior to the acquisition of such
assets by a Loan Party (and were not incurred in anticipation of becoming a Loan
Party);




-20-



--------------------------------------------------------------------------------




(xix)    judgment Liens that would not constitute a Default under Section 8.8;
(xx)     Liens securing community development district bonds or similar bonds
issued by any Governmental Authority to accomplish similar purposes and Liens
incurred in connection with pollution control, industrial revenue, water, sewage
or other public improvement bonds or similar bonds in each case incurred in the
ordinary course of business of the Loan Parties;
(xxi)     Liens on the assets and properties of joint ventures or limited
partnerships that are not wholly-owned Subsidiaries of the Loan Parties;
(xxii)     Liens securing the Borrower’s and/or its Subsidiaries’ obligations
(not constituting Indebtedness) to third parties, in connection with joint
development agreements with such third parties, to perform and/or pay for or
reimburse the costs of construction and/or development related to or benefiting
the Borrower’s or its Subsidiaries’ property and property belonging to such
third parties, in each case incurred in the ordinary course of business of the
Loan Parties;
(xxiii)     Liens on any office building owned by any Loan Party;
(xxiv)     Liens on any clubhouse located in any development of a Loan Party;
(xxv)     Liens on Inventory securing Indebtedness in favor of a seller of such
Inventory; provided that such Liens attach to such Inventory substantially
contemporaneously with the acquisition thereof;
(xxvi)    leases or subleases granted to others not materially interfering with
the ordinary business of the Borrower and its Subsidiaries taken as whole;
(xxvii)    Liens constituting the pledge or deposit of cash or other Property in
conjunction with obtaining surety, performance, completion or payment bonds and
letters of credit or other similar instruments or providing earnest money
obligations, escrows or similar purpose undertakings or indemnifications in the
ordinary course of business of the Borrower and its Subsidiaries;
(xxviii)    Liens securing Indebtedness incurred to refinance any Indebtedness
secured by a Lien referred to in clauses (ix), (xi), (xvii) or (xviii); provided
the amount of Indebtedness secured thereby is not increased and the Liens do not
attach to any additional assets; and
(xxix)    Liens securing other Indebtedness or obligations in an amount not in
excess of $100,000,000 in the aggregate.
“Permitted Nonrecourse Indebtedness” means with respect to any Person means
Indebtedness of such Person for which (i) (a) with respect to Indebtedness
related to the acquisition of Property, the sole legal recourse for collection
of principal and interest on such Indebtedness is against the specific Property
identified in the instruments evidencing or securing such Indebtedness (and/or
any accessions thereto and proceeds thereof) and such Property was acquired with
the proceeds of such Indebtedness or such Indebtedness was incurred within 180
days after the acquisition of such Property or (b) with respect to Indebtedness
related to constructing improvements on Property, the sole legal recourse for
collection of principal and interest on such Indebtedness is against the
specific Property and/or the improvements being financed and identified in the
instruments evidencing or securing such Indebtedness (and/or any accessions
thereto and proceeds thereof) and such improvements were financed with the
proceeds of such Indebtedness or such Indebtedness was incurred within 180 days
after the construction of such improvements has commenced and (c) with respect
to any amendment, modification, extension or refinancing of any Indebtedness
referred to in clause (a) or (b), the sole recourse is to the Property referred
to in such clause and no other Property and (ii) no other assets of such Person
may be realized upon in collection of principal or interest on such
Indebtedness; provided that the aggregate principal amount of Permitted
Nonrecourse Indebtedness at any time




-21-



--------------------------------------------------------------------------------




outstanding shall not exceed an amount equal to the greater of (x) 3% of
Tangible Net Worth of the Loan Parties at such time and (y) $250,000,000.
Indebtedness which is otherwise Permitted Nonrecourse Indebtedness will not lose
its character as Permitted Nonrecourse Indebtedness because there is recourse to
the borrower, any guarantor or any other Person for (a) environmental or tax
warranties and indemnities and such other representations, warranties, covenants
and indemnities as are customarily required in such transactions, or (b)
indemnities for and liabilities arising from fraud, misrepresentation,
misapplication or non-payment of rents, profits, insurance and condemnation
proceeds and other sums actually received by the borrower from secured assets to
be paid to the lender, waste and mechanics’ Liens.
“Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Platform” is defined in Section 14.1(b).
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means the rate of interest most recently published in the Money
Rates section of The Wall Street Journal from time to time as the Prime Rate in
the U.S. or, if The Wall Street Journal ceases to quote such rate, the highest
per annum interest rate published by the Federal Reserve Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent). Any change in such prime rate shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Prohibited Transaction” means a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
“Property” means any and all property, whether real, personal, tangible,
intangible, or mixed, of a Loan Party, or other assets owned, leased or operated
by a Loan Party.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Publicly Traded Debt Securities” means (i) any issue of debt securities of the
Borrower issued under the Indenture, dated as of May 1, 2012 or the Indenture
dated as of June 9, 1997 and (ii) any other issue of debt securities of the
Borrower or any Subsidiary originally issued in a public offering registered
with the SEC or in an offering pursuant to Rule 144A under the Securities Act
and of which issue at least $50 million aggregate principal amount is
outstanding.




-22-



--------------------------------------------------------------------------------




“Quarterly Payment Date” is defined in Section 4.7(a).
“Ratable Advance” means a Revolving Credit Ratable Advance or an Incremental
Term Advance.
“Rate Option” means the Alternate Base Rate or the Adjusted LIBO Rate.
“Rate Option Notice” is defined in Section 2.2.4.
“Register” is defined in Section 13.2(c).
“Regulated Substances” means any pollutant or contaminant, waste, material,
compound, chemical or substance regulated under Environmental Laws, including
without limitation, petroleum or petroleum-derived products, asbestos containing
material, toxic mold, radon gas or off-specification drywall or wallboard.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting, leaching or migrating
of Regulated Substances into or through the Environment, or into, from or
through any structure.
“Removal Effective Date” is defined in Section 11.6(b).
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
or the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC has by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event.
“Required Lenders” means (a) on any date of determination prior to termination
of the Aggregate Revolving Credit Commitment, those Lenders (other than
Defaulting Lenders) holding more than fifty percent (50%) of the sum of (x) the
Aggregate Revolving Credit Commitment (excluding the Revolving Credit
Commitments of any Defaulting Lenders) and (y) the aggregate principal amount of
outstanding Incremental Term Loans (excluding the Incremental Term Loans of any
Defaulting Lenders), and (b) on any date of determination occurring after the
termination of the Aggregate Revolving Credit Commitment, those Lenders (other
than Defaulting Lenders) holding more than fifty percent (50%) of the
outstanding principal amount of all Loans and the Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of any Defaulting Lenders);
provided that if the Aggregate Revolving Credit Commitment is held by two
Lenders (counting any Lender and its Affiliates as a single “Lender” for this
purpose), in determining Required Lenders (A) for the purposes of any amendment
or modification (i) that results in an increase in the Borrowing Base as
calculated in the definition of “Borrowing Base” or (ii) to the definition of
“Change of Control” or Section 8.11 and (B) for purposes of the approval of any
Extension Request under Section 2.17, the percentages in clauses (a) and (b)
above shall be one hundred percent (100%).




-23-



--------------------------------------------------------------------------------




“Resignation Effective Date” is defined in Section 11.6(a).
“Revolving Credit Advance” means a Revolving Credit Ratable Advance or a
Competitive Bid Advance.
“Revolving Credit Commitment” means, for each Revolving Credit Lender of any
Series, the obligation of such Revolving Credit Lender to make Revolving Credit
Loans of such Series and to participate in Letters of Credit, in an aggregate
amount not exceeding the amount set forth in Schedule 1 for such Revolving
Credit Lender for such Series or as set forth in any Assignment and Assumption
that has become effective pursuant to Section 13.2(b)(4) or in any Commitment
and Acceptance that has become effective pursuant to Section 2.18, as such
amount may be modified from time to time pursuant to the terms hereof. The
Revolving Credit Commitment of each Lender as of the Amendment No. 6 Effective
Date is set forth on Schedule 1.
“Revolving Credit Declining Lender” means a Lender that has declined to extend
the Revolving Credit Facility Termination Date of its Revolving Credit
Commitment pursuant to an Extension Request.
“Revolving Credit Declining Lender’s Termination Date” means, with respect to a
Revolving Credit Declining Lender, the Revolving Credit Facility Termination
Date applicable to the Revolving Credit Loans held by such Revolving Credit
Declining Lender.
“Revolving Credit Facilities” means the extensions of credit hereunder pursuant
to the Revolving Credit Commitments. Revolving Credit Facilities may be
designated by “Series.”
“Revolving Credit Facility Termination Date” means (i) with respect to the
Series A Revolving Credit Commitments, September 25, 2022, (ii) with respect to
the Series B Revolving Credit Commitments, September 7, 2017 and (iii) with
respect to the Revolving Credit Commitments of any other Series, the date
specified as the termination date thereof pursuant to the documentation
establishing such Series, or, in each case, any later date as may have been
specified as a Revolving Credit Facility Termination Date applicable to such
Series in accordance with Section 2.17 (with respect only to the Revolving
Credit Commitment of any Lender of such Series (including in its capacity as an
Issuing Bank, as applicable) that elected to participate in the extension to
such later date) or any earlier date on which the Aggregate Revolving Credit
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.
“Revolving Credit Lenders” means the lending institutions identified on Schedule
1 hereto and, from and after the effective date of their respective Commitments
and Acceptances, any New Revolving Credit Lenders, and the respective successors
and assigns of any of the foregoing.
“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender under a
Revolving Credit Facility.
“Revolving Credit Note” means a promissory note, in substantially the form of
Exhibit A hereto, duly executed by the Borrower and payable to the order of a
Revolving Credit Lender in the amount of its Revolving Credit Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.




-24-



--------------------------------------------------------------------------------




“Revolving Credit Obligations” means all unpaid principal of and accrued and
unpaid interest on the Revolving Credit Loans, the Letter of Credit Obligations
and all accrued and unpaid fees and expenses, reimbursements, indemnities and
other obligations of the Loan Parties to the Revolving Credit Lenders or to any
Revolving Credit Lender or to the Administrative Agent or any indemnified party,
in each case arising under the Loan Documents in respect of a Revolving Credit
Facility.
“Revolving Credit Ratable Advance” means a borrowing hereunder consisting of a
group of Revolving Credit Ratable Loans made at the same time, and (except as
otherwise provided Section 3.5) at the same Rate Option, and (in the case of a
Eurodollar Ratable Loans) for the same Interest Period. For the avoidance of
doubt, each Revolving Credit Ratable Advance shall consist of Revolving Credit
Loans allocated among all Series of Revolving Credit Facilities based on their
Series Revolving Credit Ratable Shares.
“Revolving Credit Ratable Loan” means a Revolving Credit Loan made pursuant to
Section 2.2 hereof.
“Revolving Facility Increase” is defined in Section 2.18(a).
“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the Amendment No. 6 Effective
Date, Cuba, Iran, North Korea, Sudan, Syria and the Crimean region of the
Ukraine).
“Sanctioned Person” means, at any time, (a) any Person listed in any
publicly-available Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Screen Rate” is defined in the definition of “LIBO Rate.”
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller Purchase Money Loans” means at any time (a) outstanding purchase money
loans made to a Loan Party by the seller of improved or unimproved real estate
in a single transaction or separate transactions for the exclusive purpose of
acquiring such real estate for development and secured by a mortgage Lien on
such real estate or (b) any amendment, modification, extension or refinancing of
such loans, provided that with respect to the loans, as amended, modified,
extended, or refinanced (i) the aggregate amount thereof shall not exceed the
purchase price of the applicable asset, and (ii) such loans and refinancings
shall not be secured by any assets of any Loan Party other than those initially
purchased by the applicable Loan Party and improvements constructed thereon in
the normal course of the Loan Parties’ homebuilding business.




-25-



--------------------------------------------------------------------------------




“Senior Executive” means the Chairman of the Board, President, Executive Vice
President, Chief Financial Officer, Chief Accounting Officer or General Counsel
of any Loan Party.
“Senior Indebtedness” means at any time, on a consolidated basis for the Loan
Parties, Total Indebtedness, less Subordinated Indebtedness.
“Series” means (i) with respect to any Revolving Credit Commitment, its
character as a Series A Revolving Credit Commitment, a Series B Revolving Credit
Commitment or any other group of Revolving Credit Commitments designated as a
“Series” pursuant to this Agreement, (ii) with respect to any Revolving Credit
Facility, its character as a Series A Revolving Credit Facility, a Series B
Revolving Credit Facility or any other extensions of credit pursuant to
Revolving Credit Commitments designated as a “Series” pursuant to this
Agreement, (iii) with respect to any Revolving Credit Lender, its character as a
Lender under the Series A Revolving Credit Facility, a Lender under the Series B
Revolving Credit Facility or any other group of Lenders under any Revolving
Credit Facility designated as a “Series” pursuant to this Agreement, (iv) with
respect to any Revolving Credit Loan, its character as a Series A Revolving
Credit Loan, a Series B Revolving Credit Loan or any other group of Revolving
Credit Loans designated as a “Series” pursuant to this Agreement, (v) with
respect to any Incremental Term Facility, any Advances under an Incremental Term
Facility designated as a “Series” pursuant to this Agreement, (vi) with respect
to any Incremental Term Lender, its character as a Lender under any Incremental
Term Facility designated as a “Series” pursuant to this Agreement and (vii) with
respect to any Incremental Term Loan, its character as any group of Incremental
Term Loans designated as a “Series” pursuant to this Agreement; provided that
(x) in no event shall there be more than three Series of Revolving Credit
Commitments, Revolving Credit Facilities, or Revolving Credit Loans outstanding
at any time and (y) notwithstanding anything to the contrary, the borrowing and,
except as set forth in Section 2.10(b), prepayment and repayment of Revolving
Credit Loans shall be made on a pro rata basis across all Series of Revolving
Credit Loans, and any reduction of Revolving Credit Commitments shall be made on
a pro rata basis across all Series of Revolving Credit Commitments. Revolving
Credit Commitments or Revolving Credit Loans that have different pricing (other
than upfront fees) or other terms shall be designated separate Series.
Incremental Term Loans that have different pricing (other than upfront fees) or
other terms shall be designated separate Series.
“Series A Revolving Credit Commitment” means the obligation of any Revolving
Credit Lender to make Series A Revolving Credit Loans and to participate in
Letters of Credit, not exceeding the amount set forth in Schedule 1 or as set
forth in any Assignment and Assumption that has become effective pursuant to
Section 13.2(b)(4) or in any Commitment and Acceptance with respect to the
Series A Revolving Credit Facility that has become effective pursuant to Section
2.18, as such amount may be modified from time to time pursuant to the terms
hereof. As of the Amendment No. 6 Effective Date, the aggregate amount of Series
A Revolving Credit Commitments is $1,275,000,000.
“Series A Revolving Credit Facility” means the credit extensions made hereunder
pursuant to the Series A Revolving Credit Commitments.
“Series A Revolving Credit Loan” means a Loan made under the Series A Revolving
Credit Facility.
“Series B Revolving Credit Commitment” means the obligation of any Revolving
Credit Lender to make Series B Revolving Credit Loans and to participate in
Letters of Credit, not exceeding the amount set forth in Schedule 1 or as set
forth in any Assignment and Assumption that has become effective pursuant to
Section 13.2(b)(4) or in any Commitment and Acceptance with respect to the
Series B Revolving Credit Facility that has become effective pursuant to Section
2.18, as such amount may be modified from time to time pursuant to the terms
hereof. As of the Amendment No. 6 Effective Date, the aggregate amount of Series
B Revolving Credit Commitments is $0.




-26-



--------------------------------------------------------------------------------




“Series B Revolving Credit Facility” means the credit extensions made hereunder
pursuant to the Series B Revolving Credit Commitments.
“Series B Revolving Credit Loan” means a Loan made under the Series B Revolving
Credit Facility.
“Series Revolving Credit Ratable Share” means, with respect to any Series, (i)
the ratio of (a) the aggregate amount of Revolving Credit Commitments of such
Series to (b) the aggregate amount of all Revolving Credit Commitments of all
Series; provided that if the Revolving Credit Commitments of such Series have
been terminated or expired, the Series Revolving Credit Ratable Share shall be
determined based on the Series Revolving Credit Ratable Share most recently in
effect, giving effect to any subsequent assignments.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group and no other employer.
“Standard Letter of Credit” means any Letter of Credit that is not an
Alternative Letter of Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness of a Loan Party that is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent.
“Subsidiary” with respect to a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the period of four consecutive fiscal quarters ending with the
fiscal quarter in which such determination is made.




-27-



--------------------------------------------------------------------------------




“Successor Borrower” is defined in Section 7.10.
“Successor Guarantor” is defined in Section 7.10.
“Supplemental Guaranty” means a “Supplemental Guaranty” in the form provided for
and as defined in the Guaranty Agreement.
“Tangible Net Worth” means at any time (i) Consolidated Net Worth less (ii)
intangible assets (as determined in accordance with GAAP) of the Loan Parties,
but excluding any non-cash gain or loss of the Loan Parties after June 30, 2012
resulting from any mark-to-market adjustments made directly to the net worth of
Loan Parties on a consolidated basis as a result of fluctuations in the value of
financial instruments owned by a Loan Party as mandated under SFAS 133.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term Facility Increase” is defined in Section 2.18(a).
“Total Indebtedness” means at any time all Indebtedness of the Loan Parties on a
consolidated basis. For the avoidance of doubt, “Total Indebtedness” shall not
include Indebtedness of Non-Loan Parties.
“Total Ratable Share” means, with respect to any Lender on any date, (i) the
ratio of (a) the sum of (x) the aggregate amount of such Lender’s Revolving
Credit Commitments and (y) the aggregate principal amount of such Lender’s
Incremental Term Loans to (b) the sum of (x) the aggregate amount of all
Revolving Credit Commitments and (y) the aggregate principal amount of all
Incremental Term Loans or (ii) if the Revolving Credit Commitments of any Series
have been terminated, the ratio of (a) the sum of (x) such Revolving Credit
Lender’s Total Revolving Credit Exposure for each Series with respect to which
the Revolving Credit Commitments have been terminated plus the aggregate amount
of such Revolving Credit Lender’s Revolving Credit Commitments that have not
been terminated and (y) the aggregate principal amount of such Lender’s
Incremental Term Loans to (b) the sum of (x) the aggregate Total Revolving
Credit Exposures of all Lenders for each Series with respect to which the
Revolving Credit Commitments have been terminated plus the aggregate amount of
all Revolving Credit Commitments that have not been terminated and (y) the
aggregate principal amount of all Incremental Term Loans.
“Total Revolving Credit Exposure” means, at any time with respect to any
Revolving Credit Lender, the sum of (a) its outstanding Revolving Credit Loans
and (b) its Letter of Credit Exposure.
“Total Revolving Credit Ratable Share” means, with respect to any Revolving
Credit Lender on any date, (i) the ratio of (a) the aggregate amount of such
Revolving Credit Lender’s Revolving Credit Commitments to (b) the aggregate
amount of all Revolving Credit Commitments or (ii) if the Revolving Credit
Commitments of any Series have been terminated, the ratio of (a) such Revolving
Credit Lender’s Total Revolving Credit Exposure for each Series with respect to
which the Revolving Credit Commitments have been terminated plus the aggregate
amount of such Revolving Credit Lender’s Revolving Credit Commitments that have
not been terminated to (b) the aggregate Total Revolving Credit Exposures of all
Lenders for each Series with respect to which the Revolving Credit Commitments
have been terminated plus the aggregate amount of all Revolving Credit
Commitments that have not been terminated.




-28-



--------------------------------------------------------------------------------




“Transferee” is defined in Section 13.3.
“Type” means, (a) with respect to any Revolving Credit Ratable Advance under any
Series of Revolving Credit Facility, its nature as an ABR Advance or Eurodollar
Ratable Advance, (b) with respect to any Incremental Term Advance under any
Series of Incremental Term Facility, its nature as an ABR Advance or a
Eurodollar Advance, and (c) with respect to any Competitive Bid Advance, its
nature as an Absolute Rate Advance or Eurodollar Bid Rate Advance.
“Undrawn Fee” is defined in Section 2.4(a).
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using the
Plan’s current actuarial assumptions for ongoing funding purposes.
“Unimproved Land” means parcels of land wholly-owned by a Loan Party which are,
as of the date of determination, held for future development or disposition (or
are being developed but do not qualify as “Lots under Development”) and (a) with
respect to which all requisite zoning requirements and land use requirements
have been satisfied, and all requisite approvals have been obtained (on a final
and unconditional basis) from all applicable Governmental Authorities (other
than approvals which are simply ministerial and non-discretionary in nature), in
order to develop the parcel as residential housing (including model homes) and
construct Dwelling Units thereon, (b) as to parcels located in California and
other jurisdictions that have comparable requirements and procedures, which are
subject to a currently effective vesting tentative map (unless a county or city
where the land is located does not grant vesting tentative maps), have received
all necessary approvals (on a final unconditional basis, other than future
conditions imposed on the development in order to obtain such approvals) by all
applicable Governmental Authorities and (c) have been designated by any Loan
Party as “Unimproved Land” in the most recently delivered Inventory Summary
Report.
“Unmatured Default” means an event that but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unrestricted Homebuilding Cash” means cash, Cash Equivalents and Marketable
Securities of the Loan Parties that are free and clear of all Liens (other than
Permitted Liens of the type described in clause (vii) or (viii) of the
definition of “Permitted Liens”) and not subject to any restrictions on the use
thereof to pay Indebtedness and other obligations of the applicable Loan Party.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in Section 3.7(g)(ii)(B)(iii).
“Voting Stock” of any specified “person” (as that term is used in Section
13(d)(3) of the Exchange Act) as of any date means the capital stock of such
person that is at the time entitled to vote generally in the election of the
board of directors of such person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




-29-



--------------------------------------------------------------------------------




1.2.    Other Interpretative Provisions.
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)(i)    The words “herein”, “hereunder”, “hereto” and “hereof” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii)    Unless otherwise specified herein, “Article”, “Section”, “Exhibit” and
“Schedule” references are to this Agreement.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements, and other
writings, however evidenced.
(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)Any references to the “date of this Agreement”, the “date hereof” or “even
date herewith” shall refer to the Closing Date.
1.3.    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, except as otherwise
specifically prescribed herein. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (x) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (y)
Borrower shall provide to Administrative Agent and Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.4.    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements, and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements, and
other modifications are not prohibited by any Loan Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, or interpreting such
Applicable Law.
1.5.    Time References. Unless otherwise specified in the Loan Documents time
references are to Eastern Standard Time or Eastern Daylight Time (as
applicable).
1.6.    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.




-30-



--------------------------------------------------------------------------------




ARTICLE II
THE CREDITS


2.1.    The Credit Facilities.
2.1.1.    Revolving Credit Facilities.
(a)        Each Revolving Credit Lender agrees to extend credit under each
Series of Revolving Credit Facility for which it has a Revolving Credit
Commitment, in each case pursuant to which, and upon the terms and subject to
the conditions herein set forth:
(i)    each Revolving Credit Lender severally agrees to make Revolving Credit
Ratable Loans to the Borrower in accordance with Section 2.2; and
(ii)    each Revolving Credit Lender may, in its sole discretion, make bids to
make Competitive Bid Loans to the Borrower in accordance with Section 2.3.
(b)        The Revolving Credit Facilities shall be subject to the following
limitations:
(i)    In no event shall the sum of (i) the aggregate principal amount of all
outstanding Revolving Credit Loans (including Revolving Credit Ratable Loans and
Competitive Bid Loans) plus (ii) the aggregate amount of Letter of Credit
Obligations at any time exceed the Aggregate Revolving Credit Commitment at such
time.
(ii)    With respect to each Series of Revolving Credit Facility, in no event
shall the sum of (i) the aggregate principal amount of all outstanding Revolving
Credit Ratable Loans of such Series, plus (ii) the aggregate principal amount of
Competitive Bid Loans made under the Revolving Credit Commitments of such
Series, plus (iii) the Series Revolving Credit Ratable Share of Letter of Credit
Obligations at any time exceed the aggregate amount of Revolving Credit
Commitments of such Series at such time.
(iii)    In no event shall the outstanding principal amount of all outstanding
Competitive Bid Advances exceed the Competitive Bid Sublimit.
(c)        Subject to the terms hereof, each Series of Revolving Credit Facility
is available from the Amendment No. 2 Effective Date to the Revolving Credit
Facility Termination Date applicable to such Series of Revolving Credit
Facility. The Revolving Credit Commitments of any Series or portion of the
Revolving Credit Commitments thereunder will expire on the Revolving Credit
Facility Termination Date applicable to such Series or portion of the Revolving
Credit Commitments thereunder.
(d)        With respect to any Series of Revolving Credit Facility, the
Revolving Credit Commitment of a Revolving Credit Declining Lender thereunder
shall expire on its Revolving Credit Declining Lender’s Termination Date
applicable thereunder unless, prior thereto, such Revolving Credit Declining
Lender elects, with the approvals of the Administrative Agent and each Issuing
Bank (such approvals not to be unreasonably withheld or delayed) and the
Borrower, to extend such Revolving Credit Commitment to a later Revolving Credit
Facility Termination Date applicable to such Series of Revolving Credit Facility
and to accept all terms and conditions thereunder, which election and approval
shall be evidenced by a written instrument in a form reasonably acceptable to
and executed by such Revolving Credit Declining Lender, the Borrower, the
Administrative Agent and each Issuing Bank. Upon the execution and delivery of
such written instrument, such Revolving Credit Lender shall cease to be a
Revolving Credit Declining Lender.




-31-



--------------------------------------------------------------------------------




(e)        The Borrower may, at its election but subject to the approvals of the
Administrative Agent and each Issuing Bank (such approvals not to be
unreasonably withheld or delayed), make an offer to the Lenders of a Series of
Revolving Credit Commitments to convert their Revolving Credit Commitments of
such Series to Revolving Credit Commitments of a Series with a later Revolving
Credit Facility Termination Date. Any such offer shall be made to all the
Lenders of such Series on the same terms and conditions. The acceptance by any
Lender of such offer shall be evidenced by a written instrument in a form
reasonably acceptable to and executed by such Lender, the Borrower, the
Administrative Agent and each Issuing Bank, and the Administrative Agent and the
Borrower are hereby authorized to amend Schedule 1 hereto to evidence such
conversion (without the further consent of any other Person); provided, however,
that, if any Lender shall not accept such conversion in accordance with this
Section 2.1.1(e) within five Business Days immediately following the date of
such offer to convert by the Borrower, such Lender shall deemed to have declined
such offer and its Revolving Credit Commitment shall terminate on the existing
Revolving Credit Facility Termination Date for such Lender.
(f)        Notwithstanding Section 2.10(b) hereof, with respect to any Series of
Revolving Credit Facility or portion thereof, (1) any outstanding Revolving
Credit Loans thereunder and all other unpaid Revolving Credit Obligations
thereunder shall be paid in full by the Borrower on the Revolving Credit
Facility Termination Date applicable to such Revolving Credit Facility or
portion of the Revolving Credit Commitments thereunder (except to the extent
that, pursuant to Article IV, Letters of Credit are permitted to have an
expiration date later than such Revolving Credit Facility Termination Date); and
(2) all outstanding Revolving Credit Ratable Loans thereunder held by, and all
other unpaid Revolving Credit Obligations thereunder payable to, a Revolving
Credit Declining Lender thereunder shall be paid in full by the Borrower on its
Revolving Credit Declining Lender’s Termination Date applicable thereunder.
2.1.2.    Payment Upon Termination of Revolving Credit Commitment. Upon the
termination of any Revolving Credit Commitment, the Revolving Credit Loans made
pursuant to such Revolving Credit Commitment shall be repaid, together with
interest accrued thereon.
2.1.3.    Payment. At any time that the Borrower would not be in compliance with
the covenant set forth in Section 7.27.2(i) as of the fifth Business Day after
any BB Compliance Date, the Borrower shall, on or before such fifth Business
Day, repay Revolving Credit Loans and/or Cash Collateralize Letters of Credit in
an amount necessary to be in compliance with such Section on such fifth Business
Day.
2.2.    Ratable Advances.
2.2.1.    Ratable Advances.
(a)    Each Revolving Credit Ratable Advance hereunder shall consist of
borrowings made from the several Revolving Credit Lenders in their respective
Total Revolving Credit Ratable Shares thereof. For the avoidance of doubt, the
parties agree that each Revolving Credit Ratable Advance shall be made on a
ratable basis among all Series of Revolving Credit Facilities then in effect
based on the Revolving Credit Commitments of each such Series. The aggregate
outstanding amount of Competitive Bid Advances shall reduce the availability of
Revolving Credit Advances as provided in Section 2.1.1 but shall not otherwise
affect the obligations of the Revolving Credit Lenders to make Revolving Credit
Ratable Advances, and (without limitation of the foregoing) no Competitive Bid
Loan shall reduce the obligation of the Revolving Credit Lender making such
Competitive Bid Loan to lend its applicable Total Revolving Credit Ratable Share
of any future Revolving Credit Ratable Advances.




-32-



--------------------------------------------------------------------------------




(b)     Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Incremental Term Lender
severally agrees to make, on the date specified in the applicable Incremental
Facility Agreement, Incremental Term Loans to the Borrower in an amount
specified in the applicable Incremental Facility Agreement. Amounts borrowed
under this Section 2.21(b) and repaid or prepaid may not be reborrowed. Each
Incremental Term Advance hereunder shall consist of borrowings made from one or
more Incremental Term Lenders pursuant to an Incremental Facility Agreement.
(c)    Notwithstanding Section 2.10(b) hereof, with respect to any Series of
Incremental Term Facility or portion thereof, (1) any outstanding Incremental
Term Loans thereunder and all other unpaid Obligations thereunder shall be paid
in full by the Borrower on the maturity date applicable to such Incremental Term
Facility or such portion of the Incremental Term Loans thereunder; and (2) all
outstanding Incremental Term Loans thereunder held by, and all other unpaid
Obligations thereunder payable to, an Incremental Term Loan Declining Lender
thereunder shall be paid in full by the Borrower on the maturity date applicable
to any Incremental Term Loan Declining Lender’s Incremental Term Loans.    
2.2.2.    Ratable Advance Rate Options. The Ratable Advances may be ABR Advances
or Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Section 2.2.3.
2.2.3.    Method of Selecting Rate Options and Interest Periods for Ratable
Advances. The Borrower shall select the Rate Option and, in the case of each
Eurodollar Advance, the Interest Period, applicable to any Ratable Advance, from
time to time. The Borrower shall give the Administrative Agent irrevocable
notice of any Ratable Advance in substantially the form of Exhibit F hereto (a
“Borrowing Notice”) not later than, (x) 1:00 p.m. (New York time) (or 1:15 p.m.
(New York time) if applicable under the next succeeding sentence) on the
Borrowing Date of each ABR Advance and (y) 11:00 a.m. (New York time) (or 11:15
a.m. (New York time) if applicable under the next succeeding sentence) at least
two Business Days prior to the Borrowing Date of each Eurodollar Advance. The
Administrative Agent shall give prompt notice of each Borrowing Notice to each
applicable Lender. The time for delivery of a Borrowing Notice for an ABR
Advance that is a Revolving Credit Advance shall be extended by 15 minutes if
the day on which such Borrowing Notice is given is also a day on which the
Borrower is required to accept or reject one or more bids offered in connection
with an Absolute Rate Auction pursuant to Section 2.3.6, and the time for
delivery of a Borrowing Notice for a Eurodollar Ratable Advance shall be
extended by 15 minutes if the day on which such Borrowing Notice is given is
also a day on which the Borrower is required to accept or reject one or more
bids offered in connection with a Eurodollar Auction pursuant to Section 2.3.6.
A Borrowing Notice shall specify:
(i)    the Borrowing Date, which shall be a Business Day, of such Ratable
Advance;
(ii)    the aggregate amount of such Ratable Advance;
(iii)    the Rate Option selected for such Ratable Advance;
(iv)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto (which shall be subject to the limitations set forth in Section 2.2.6);
and
(v)    the Series and Credit Facility under which such Ratable Advance is being
requested.




-33-



--------------------------------------------------------------------------------




2.2.4.    Conversion and Continuation of Outstanding Ratable Advances. Each ABR
Advance shall continue as an ABR Advance unless and until such ABR Advance is
converted into a Eurodollar Advance in accordance with this Section 2.2.4 or is
prepaid in accordance with Section 2.6. Each Eurodollar Advance shall continue
as a Eurodollar Advance of such Type until the end of the then applicable
Interest Period therefor, at which time such Eurodollar Advance shall be
automatically continued as a Eurodollar Advance with an Interest Period of one
month unless such Eurodollar Advance shall have been either (a) prepaid in
accordance with Section 2.6, (b) continued as a Eurodollar Advance for another
Interest Period in accordance with this Section 2.2.4 or (c) converted into an
ABR Advance in accordance with this Section 2.2.4. Subject to the terms of
Section 2.5, the Borrower may elect from time to time to convert and/or continue
the Rate Option applicable to all or any part of a Ratable Advance into another
Rate Option; provided that any conversion or continuation of any Eurodollar
Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto. The Borrower shall give the Administrative Agent irrevocable
notice substantially the form of Exhibit G hereto (a “Rate Option Notice”) of
each conversion of an ABR Advance into a Eurodollar Advance, or continuation of
a Eurodollar Advance or the conversion of a Eurodollar Advance into an ABR
Advance, not later than 1:00 p.m. (New York time) (x) on the Business Day of the
conversion of a Eurodollar Advance into an ABR Advance or (y) at least two
Business Days prior to the date of the requested conversion or continuation of a
Ratable Advance into or as a Eurodollar Advance, specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation;
(ii)    the aggregate amount and Rate Option applicable to the Ratable Advance
which is to be converted or continued; and
(iii)    the amount and Rate Option(s) of Ratable Advance(s) into which such
Ratable Advance is to be converted or continued and, in the case of a conversion
into or continuation of a Eurodollar Advance, the duration of the Interest
Period applicable thereto (which shall be subject to the limitations set forth
in Section 2.2.6).
2.2.5.    Limitations. Revolving Credit Ratable Advances shall be subject to the
applicable limitations set forth in Section 2.5.
2.2.6.    Interest Period. The Interest Period of a Eurodollar Advance may not
end later than the latest Revolving Credit Facility Termination Date or maturity
date with respect to an Advance of Incremental Term Loans, as applicable, in
effect at the time of the borrowing or continuation of or conversion into such
Eurodollar Advance.
2.3.    Competitive Bid Advances.
2.3.1.    Competitive Bid Option. In addition to Revolving Credit Ratable
Advances pursuant to Section 2.2, but subject to the terms and conditions of
this Agreement (including, without limitation, the limitation set forth in
Section 2.1.1(b)(i) as to the maximum aggregate principal amount of all
outstanding Revolving Credit Loans and Letter of Credit Obligations hereunder
and the limitation in Section 2.1.1(b)(ii) as to the maximum aggregate amount of
all outstanding Competitive Bid Advances), the Borrower may, as set forth in
this Section 2.3, request the Revolving Credit Lenders, prior to the latest
Revolving Credit Facility Termination Date, to make offers to make Competitive
Bid Advances to the Borrower. Each Revolving Credit Lender may, but shall have
no obligation to, make any such offer in the manner set forth in this Section
2.3.




-34-



--------------------------------------------------------------------------------




2.3.2.    Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section 2.3, it shall transmit
to the Administrative Agent (whether or not it is the Competitive Bid Agent) by
telecopy a Competitive Bid Quote Request substantially in the form of Exhibit M
so as to be received no later than (i) at least five (5) Business Days prior to
the Borrowing Date proposed therein, in the case of a Eurodollar Auction or (ii)
at least two (2) Business Days (or, if so agreed by the Borrower and the
Administrative Agent, one (1) (but not less than one (1)) Business Day) prior to
the Borrowing Date proposed therein, in the case of an Absolute Rate Auction.
The Competitive Bid Quote Request shall specify whether the Borrower or the
Administrative Agent shall be the Competitive Bid Agent with respect thereto,
and, if the Administrative Agent is the Competitive Bid Agent, the Borrower
shall deliver the Competitive Bid Quote Request to the Administrative Agent not
later than 10:00 a.m. (New York time) on the day on which it is required to be
delivered. Each Competitive Bid Quote Request shall specify:
(i)    the proposed Borrowing Date, which shall be a Business Day, for the
proposed Competitive Bid Advance;
(ii)    the aggregate principal amount of such proposed Competitive Bid Advance,
which shall be not less than $10,000,000 and in an integral multiple of
$1,000,000 if in excess thereof;
(iii)    whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate; and
(iv)    the Competitive Bid Interest Period applicable thereto (which may not
end after the latest Revolving Credit Facility Termination Date).
The Borrower may request offers to make Competitive Bid Loans for more than one
Competitive Bid Interest Period, but not more than five Competitive Bid Interest
Periods, in a single Competitive Bid Quote Request. No Competitive Bid Quote
Request shall be given within five (5) Business Days (or such other number of
days as the Borrower and the Administrative Agent may agree) of any Competitive
Bid Quote Request that did not result in a Competitive Bid Advance being made.
If the Administrative Agent is the Competitive Bid Agent, it may reject a
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit M and shall promptly notify the Borrower of such rejection by telecopy.
2.3.3.    Invitation for Competitive Bid Quotes. Promptly and in any event
before the close of business on the same Business Day of delivery of a
Competitive Bid Quote Request that is not rejected pursuant to Section 2.3.2,
the Competitive Bid Agent shall send to each of the Revolving Credit Lenders
(except as otherwise provided in Section 2.3.10) by telecopy an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit N hereto, which
shall constitute an invitation by the Borrower to each such Revolving Credit
Lender to submit Competitive Bid Quotes offering to make the Competitive Bid
Loans to which such Competitive Bid Quote Request relates in accordance with
this Section 2.3.
2.3.4.    Submission and Contents of Competitive Bid Quotes.
(a)        Except as otherwise provided in Section 2.3.10, each Revolving Credit
Lender may, in its sole discretion, submit a Competitive Bid Quote containing an
offer or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.3.4 and must be submitted to the Competitive Bid
Agent by telecopy at its offices specified in or pursuant to Article XIV not
later than (i) 10:00 a.m. (New York time) at least three Business Days prior to
the proposed Borrowing Date, in the case of a Eurodollar Auction or (ii) 10:00
a.m. (New York time) on the proposed Borrowing Date, in the case of an Absolute
Rate Auction (or, in either case upon reasonable prior notice to the Revolving
Credit Lenders, such other time and date as the Borrower and the Administrative
Agent may agree); provided that, if the Administrative Agent is the Competitive
Bid Agent, Competitive Bid Quotes submitted by the Administrative Agent as a
Lender may only be submitted if the Administrative Agent notifies the Borrower
of the




-35-



--------------------------------------------------------------------------------




terms of the offer or offers contained therein not later than 30 minutes prior
to the latest time at which the relevant Competitive Bid Quotes must be
submitted by the other Revolving Credit Lenders. Subject to Articles V and IX,
any Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Competitive Bid Agent given on the instructions of the Borrower
(if the Borrower is not the Competitive Bid Agent).
(b)        Each Competitive Bid Quote shall be in substantially the form of
Exhibit L and shall in any case specify:
(i)    the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes;
(ii)    the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (A) may be greater than, less than
or equal to all Revolving Credit Commitments of the quoting Revolving Credit
Lender, (B) must be in an integral multiple of $1,000,000 and (C) may not exceed
the principal amount of Competitive Bid Loans for which offers were requested;
(iii)    in the case of a Eurodollar Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan;
(iv)    the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, which amount shall not be less than $1,000,000;
(v)    in the case of an Absolute Rate Auction, the Absolute Rate offered for
each such Competitive Bid Loan;
(vi)    the maximum aggregate amount, if any, of Competitive Bid Loans offered
by the quoting Revolving Credit Lender which may be accepted by the Borrower;
and
(vii)    the identity of the quoting Revolving Credit Lender.
(c)        The Competitive Bid Agent shall reject any Competitive Bid Quote
that:
(i)    is not substantially in the form of Exhibit L or does not specify all of
the information required by Section 2.3.4(b);
(ii)    contains qualifying, conditional or similar language, other than any
such language contained in Exhibit L;
(iii)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
(iv)    arrives after the time set forth in Section 2.3.4(a).
If any Competitive Bid Quote shall be rejected pursuant to this Section
2.3.4(c), then the Competitive Bid Agent shall notify the relevant Revolving
Credit Lender of such rejection as soon as practical and (if the Administrative
Agent is the Competitive Bid Agent) shall promptly send a copy of the rejected
Competitive Bid Quote to the Borrower.




-36-



--------------------------------------------------------------------------------




2.3.5.    Notice to Borrower. If the Administrative Agent is the Competitive Bid
Agent, it shall promptly notify the Borrower of the terms (i) of any Competitive
Bid Quote submitted by a Revolving Credit Lender that is in accordance with
Section 2.3.4 and (ii) of any Competitive Bid Quote that amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Revolving Credit Lender with respect to the same Competitive Bid Quote Request.
Any such subsequent Competitive Bid Quote shall be disregarded by the
Competitive Bid Agent unless such subsequent Competitive Bid Quote specifically
states that it is submitted solely to correct a manifest error in such former
Competitive Bid Quote. If the Administrative Agent is the Competitive Bid Agent,
its notice to the Borrower shall specify the aggregate principal amount of
Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request and the respective
principal amounts and Eurodollar Bid Rates or Absolute Rates, as the case may
be, so offered. In addition, if the Administrative Agent is the Competitive Bid
Agent, it shall send copies of each Competitive Bid Quote to the Borrower.
2.3.6.    Acceptance and Notice by Borrower. Not later than (i) 11:00 a.m. (New
York time) at least three Business Days prior to the proposed Borrowing Date, in
the case of a Eurodollar Auction or (ii) 11:00 a.m. (New York time) on the
proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in either
case upon reasonable prior notice to the Revolving Credit Lenders, such other
time and date as the Borrower and the Administrative Agent may agree), the
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers received by it pursuant to Section 2.3.4 or so notified to it
pursuant to Section 2.3.5; provided, however, that the failure by the Borrower
to give such notice to the Administrative Agent shall be deemed to be a
rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of offers for each Interest Period that are accepted and (if the Administrative
Agent is not the Competitive Bid Agent) shall include copies of each Competitive
Bid Quote that is accepted. The Borrower may accept any Competitive Bid Quote in
whole or in part (subject to the terms of Section 2.3.4(b)(iv) and (vi));
provided that:
(i)    the aggregate principal amount of each Competitive Bid Advance may not
exceed (but, within the limitations set forth in Section 2.3.2(ii), may be less
than) the applicable amount set forth in the related Competitive Bid Quote
Request;
(ii)    acceptance of offers may only be made on the basis of ascending
Eurodollar Bid Rates or Absolute Rates, as the case may be; and
(iii)    the Borrower may not accept any offer that is described in Section
2.3.4(c) or that otherwise fails to comply with the requirements of this
Agreement.
2.3.7.    Allocation by Competitive Bid Agent. If offers are made by two or more
Revolving Credit Lenders with the same Eurodollar Bid Rates or Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Competitive Bid Agent among such Revolving
Credit Lenders as nearly as possible (in such multiples, not greater than
$1,000,000, as the Competitive Bid Agent may deem appropriate) in proportion to
the aggregate principal amount of such offers; provided, however, that no
Revolving Credit Lender shall be allocated a portion of any Competitive Bid
Advance which is less than the minimum amount which such Revolving Credit Lender
has stated in its applicable Competitive Bid Quote that it is willing to accept.
Allocations by the Competitive Bid Agent of the amounts of Competitive Bid Loans
shall be conclusive in the absence of manifest error. The Administrative Agent
shall promptly, but in any event on the same Business Day, notify each Revolving
Credit Lender of its receipt of a Competitive Bid Borrowing Notice and the
aggregate principal amount of such Competitive Bid Advance allocated to each
participating Revolving Credit Lender.




-37-



--------------------------------------------------------------------------------




2.3.8.    Limitations. Competitive Bid Advances shall be subject to the
applicable limitations contained in the last sentence of Section 2.5.
2.3.9.    Administration Fee. The Borrower hereby agrees to pay to the
Administrative Agent an administration fee, in the amount to be agreed, for each
Competitive Bid Quote Request transmitted by the Borrower to the Administrative
Agent pursuant to Section 2.3.2. Such administration fee shall be payable in
arrears on each Quarterly Payment Date hereafter and on the latest Revolving
Credit Facility Termination Date (or such earlier date on which the Aggregate
Revolving Credit Commitment shall terminate or be canceled) for any period then
ending for which such fee, if any, shall not have been theretofore paid.
2.3.10.    Revolving Credit Declining Lender. Notwithstanding anything to the
contrary contained herein, (a) a Revolving Credit Declining Lender shall not be
entitled to receive an Invitation for Competitive Bid Quotes inviting an offer
for, and shall not offer to make and shall not make, a Competitive Bid Loan for
a Competitive Bid Interest Period that expires later than its Revolving Credit
Declining Lender’s Termination Date and (b) the Borrower may not request a
Competitive Bid Advance for a Competitive Bid Interest Period expiring later
than any Revolving Credit Declining Lender’s Termination Date if, following the
making of such Competitive Bid Advance, the aggregate amount of all Competitive
Bid Advances for Competitive Bid Interest Periods expiring later than such
Revolving Credit Declining Lender’s Termination Date would exceed the amount to
which the Competitive Bid Sublimit will be reduced upon such Revolving Credit
Declining Lender’s Termination Date.
2.3.11.    Competitive Bid Loan Maturity. Any Competitive Bid Loans shall be
repaid by the Borrower on the last day of the Competitive Bid Interest Period
applicable thereto.
2.4.    Undrawn Fee; Reductions in Aggregate Revolving Credit Commitment.
(a)        The Borrower agrees to pay to the Administrative Agent for the
ratable account of the Revolving Credit Lenders of each Series (other than any
Defaulting Lender) an undrawn commitment fee (“Undrawn Fee”) at a per annum rate
equal to the Applicable Fee Rate for such Series on the average daily Available
Revolving Credit for such Series from the Amendment No. 6 Effective Date to and
including the latest Revolving Credit Facility Termination Date applicable to
such Series, payable quarterly in arrears, with such payment being due, with
respect to any calendar quarter, not later than the fifth day after submission
by the Administrative Agent to the Borrower of an invoice for such calendar
quarter (provided that the Undrawn Fee accruing for the period from the
Amendment No. 6 Effective Date through the end of the calendar quarter in which
the Amendment No. 6 Effective Date occurs shall be paid together with the
Undrawn Fee accruing for the immediately succeeding calendar quarter) and, with
respect to each Lender, upon termination or expiration of the Revolving Credit
Commitment of such Lender under the Revolving Credit Facility of the applicable
Series. Within each Series, any such Undrawn Fee shall be allocated ratably
among the Revolving Credit Lenders of such Series (other than any Defaulting
Lender) ratably in respect of their respective Series Revolving Credit Ratable
Shares. For the avoidance of doubt, Competitive Bid Advances shall not be
considered usage under any Revolving Credit Facility for purposes of the Undrawn
Fee.
(b)        The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part in integral multiples of $10,000,000, upon at
least five Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
(i) the amount of the Aggregate Revolving Credit Commitment may not be reduced
below the sum of (A) aggregate principal amount of the outstanding Revolving
Credit Loans and (B) the Letter of Credit Obligations and (ii) any such
reduction of the Aggregate Revolving Credit Commitment shall be allocated
ratably among the Revolving Credit Commitments of the Revolving Credit Lenders
(based on their respective Total Revolving Credit Ratable Shares); provided that
the Revolving Credit Commitments may be terminated in their entirety if all of
the Revolving Credit Ratable Advances and the Competitive Bid Advances have been
repaid in full and no Letter of Credit Obligations are outstanding, except
undrawn Alternative Letters of Credit, which shall be governed by a
reimbursement agreement in form and substance reasonably satisfactory to the
applicable Issuing Banks. For the avoidance of doubt, each reduction of the




-38-



--------------------------------------------------------------------------------




Aggregate Revolving Credit Commitment shall be applied ratably among all Series
of Revolving Credit Facilities then in effect.
2.5.    Minimum Amount of Each Revolving Credit Advance; Maximum Number of
Revolving Credit Advances. Each Eurodollar Ratable Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each ABR Advance shall be in the minimum amount of $1,000,000 (and
in multiples of $1,000,000 if in excess thereof), provided, however, that any
ABR Advance may be in the amount of the Aggregate Available Revolving Credit.
Each Competitive Bid Advance shall be in the minimum amount provided for in
Section 2.3. There shall be no more than ten (10) Fixed Rate Advances
outstanding under the Revolving Credit Facilities (in the aggregate) at any
time.
2.6.    Prepayments.
(a)        The Borrower may from time to time prepay, without penalty or
premium, all outstanding ABR Advances, or, in a minimum aggregate amount of
$1,000,000 or any integral multiple of $1,000,000 in excess thereof, any portion
of the outstanding ABR Advances upon one Business Day’s prior notice to the
Administrative Agent. The Borrower may from time to time pay, upon three
Business Days’ prior notice to the Administrative Agent, subject to the payment
of any funding indemnification amounts required by Section 3.6 but without
penalty or premium, (i) all of a Eurodollar Advance, or (ii) in a minimum
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (and provided such payment would not reduce the outstanding principal
amount of such Eurodollar Advance to less than $5,000,000) any portion of a
Eurodollar Advance. The Borrower shall specify in such notice which Series and
Credit Facility of Loans is being prepaid. For the avoidance of doubt, each
prepayment of Revolving Credit Loans shall be applied ratably among all Series
of Revolving Credit Facilities. The Borrower may from time to time pay, prior to
the last day of the applicable Competitive Bid Interest Period, upon three
Business Days’ prior notice to the Administrative Agent, all (but not less than
all) of any Competitive Bid Loan having an initial Competitive Bid Interest
Period of 90 days or longer and, with the approval of the Revolving Credit
Lender holding such Competitive Bid Loan, any other Competitive Bid Loan,
subject, in any case, to payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium.
(b)        If at any time the sum of (i) the aggregate principal amount of all
outstanding Revolving Credit Loans (including Revolving Credit Ratable Loans and
Competitive Bid Loans) plus (ii) the aggregate amount of Letter of Credit
Obligations at any time exceeds the Aggregate Revolving Credit Commitment at
such time, the Borrower shall prepay Revolving Credit Loans and/or Cash
Collateralize Letter of Credit Obligations to eliminate such excess. If at any
time (1) the Total Revolving Credit Exposure of any Lender exceeds its Revolving
Credit Commitment at such time, the Borrower shall prepay Revolving Credit Loans
and/or Cash Collateralize Letter of Credit Obligations to eliminate such excess;
or (2) the Letter of Credit Obligations exceeds the Aggregate L/C Limit at such
time, the Borrower shall Cash Collateralize Letter of Credit Obligations to
eliminate such excess.




-39-



--------------------------------------------------------------------------------




2.7.    Funding. Not later than 2:00 p.m. (New York time) on the Closing Date,
each Lender shall make available its Loans in funds immediately available in New
York to the Administrative Agent at its address specified pursuant to Article
XIV. Not later than or 1:00 p.m. (New York time) on any other Borrowing Date,
each Lender shall make available its Loan or Loans in funds immediately
available in New York to the Administrative Agent at its address specified
pursuant to Article XIV. The Administrative Agent will make the funds so
received from the applicable Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.
2.8.    Interest Rates.
(a)        Each ABR Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such ABR Loan is made or is
automatically converted from a Eurodollar Loan into an ABR Loan pursuant to
Section 2.2.4, to but excluding the date it is paid or is converted into a
Eurodollar Loan pursuant to Section 2.2.4, at a rate per annum equal to the
Alternate Base Rate for such day plus the Applicable Base Rate Margin for such
day. Changes in the rate of interest on any ABR Loan will take effect
simultaneously with each change in the Alternate Base Rate or the Applicable
Base Rate Margin.
(b)        Each Eurodollar Loan (other than a Eurodollar Bid Rate Loan) shall
bear interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the Adjusted LIBO Rate for such Interest
Period plus the Applicable Eurodollar Margin in effect two Business Days prior
to the first day of such Interest Period.
(c)        Each Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Absolute Rate applicable thereto.
(d)        Each Eurodollar Bid Rate Loan shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Adjusted LIBO Rate for such Interest Period plus the applicable
Competitive Bid Margin.
2.9.    Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2, during the continuance of a Default or Unmatured
Default (except for (a) Unmatured Defaults that will be cured, and that the
Borrower certifies will be cured, by the use of the proceeds of Revolving Credit
Loans that the Borrower has requested hereunder or by the issuance, amendment or
extension of a Letter of Credit that the Borrower has requested hereunder or (b)
Unmatured Defaults (other than the failure to pay any Obligation hereunder) that
are not reasonably likely to have a Material Adverse Effect and that the
Borrower certifies that it reasonably expects to cure before the date on which
the same becomes a Default) the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 9.2 requiring unanimous consent
of the Lenders adversely affected thereby to a reduction in an interest rate
under a Revolving Credit Facility), declare that no Loan may be made as,
converted into or continued (after the then applicable Interest Period therefor)
as a Fixed Rate Loan. During the continuance of a Default the Required Lenders
may, at their option, declare that (i) each Fixed Rate Loan shall bear interest
at the rate otherwise applicable to such Fixed Rate Loan plus 2% per annum and
(ii) each ABR Loan shall bear interest at the rate per annum otherwise
applicable to such ABR Loan plus 2% per annum, provided that, during the
continuance of a Default under Section 8.5 or 8.6, the interest rates set forth
in clauses (i) and (ii) above shall be applicable to all applicable Revolving
Credit Loans without any election or action on the part of the Administrative
Agent or any Lender.




-40-



--------------------------------------------------------------------------------




2.10.    Method and Allocation of Payments.
(a)        All payments of the Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIV, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, by 1:00 p.m.
(New York time) on the date when due. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIV
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.
(b)        Except as otherwise provided in Section 2.10(c) and (d):
(i)    Payments of principal on Revolving Credit Ratable Loans received by the
Administrative Agent shall be allocated among the Lenders under all Revolving
Credit Facilities based on their Total Revolving Credit Ratable Shares; except
that payment of principal of Revolving Credit Ratable Loans made under Revolving
Credit Commitments on the termination date thereof shall be made to the Lenders
of such Revolving Credit Commitments, ratably based on their Series Revolving
Credit Ratable Shares;
(ii)    Payments of interest on Revolving Credit Ratable Loans received by the
Administrative Agent shall be allocated among each Series ratably based on the
amount of interest due to each Series, and within the Revolving Credit Lenders
of each Series based on their Series Revolving Credit Ratable Shares; except
that payment of interest accrued on Revolving Credit Ratable Loans made under
Revolving Credit Commitments on the termination date thereof shall be made to
the Lenders of such Revolving Credit Commitments, ratably based on their Series
Revolving Credit Ratable Shares;
(iii)    Payments of principal on any Competitive Bid Advance received by the
Administrative Agent shall be paid, on a pro rata basis, to the Revolving Credit
Lender or Revolving Credit Lenders holding the Competitive Bid Loan or Loans
comprising such Revolving Credit Advance and payments of interest on such
Competitive Bid Advance received by the Administrative Agent shall be allocated
to the Revolving Credit Lender or Revolving Credit Lenders that funded such
Revolving Credit Advance, pro rata based on the amount of interest due each such
Revolving Credit Lender on its outstanding principal (it being acknowledged that
the rate of interest payable to Revolving Credit Lenders on the Competitive Bid
Loans may differ); and
(iv)    Payments of principal and interest on any Incremental Term Loans
received by the Administrative Agent shall be allocated among the Incremental
Term Lenders of the relevant Series on a pro rata basis.
(c)        Payments made by the Borrower with respect to any Series shall be
applied first, to interest and fees accrued on the Loans or Revolving Credit
Commitments of such Series and second, to the principal of the Loans of such
Series.
(d)        Notwithstanding the provisions of Section 2.10(b), if each of the
conditions listed in Clauses (A) through (C) below exists on the date on which a
payment on any Revolving Credit Loan is made then such payment shall be
allocated on a pro rata basis between the holders of the Competitive Bid Loans
and holders of the Revolving Credit Ratable Loans based upon the respective
amounts of such Competitive Bid Loans and Revolving Credit Ratable Loans
outstanding if it is a payment of principal and shall be allocated on a pro rata
basis between holders of the Competitive Bid Loans and holders of the Revolving
Credit Ratable Loans based on the amount of interest due to such holders if it
is a payment of interest: (A) a Default exists and is continuing and has not
been waived, (B) the Revolving Credit Loans have been accelerated or otherwise
shall have become due, and (C) the pro rata share of one or more of the
Revolving Credit Lenders in the total amount of all outstanding Competitive Bid
Loans does not equal their Total Revolving Credit Ratable Share.




-41-



--------------------------------------------------------------------------------




(e)        If the Administrative Agent receives payments on any Business Day of
any amounts payable to any Lender hereunder and fails to pay such amount to such
Lender (i) on or before the close of business on such day if such payment was
received by 1:00 p.m. (New York time) on such day or (ii) on or before the next
succeeding Business Day if such payment was received after 1:00 p.m. (New York
time) on such day of receipt, the Administrative Agent shall pay to such Lender
interest on such unpaid amount at the Federal Funds Effective Rate until such
amount is so paid to such Lender.
2.11.    Noteless Agreement; Evidence of Indebtedness.
(a)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)        The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder and the Series, Rate
Option and Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(c)        The entries maintained in the accounts maintained pursuant to
Sections 2.11(a) and (b) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded; provided however that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with their terms.
(d)        Any Lender may request that its Revolving Credit Ratable Loans be
evidenced by a Revolving Credit Note, that its Incremental Term Loans be
evidenced by an Incremental Term Note and that its Competitive Bid Loans be
evidenced by a Competitive Bid Note. In such event, the Borrower shall prepare,
execute and deliver to such Lender the Note or Notes payable to the order of
such Lender in a form supplied by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 13.2) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 13.2, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in Sections 2.11(a) and (b) above.
2.12.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Loans, effect selections of
Rate Options and to transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be an Authorized Officer acting on behalf of the Borrower. The Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation of
each telephonic notice signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.




-42-



--------------------------------------------------------------------------------




2.13.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each ABR Advance shall be payable monthly, with such payment being due, with
respect to any calendar month, not later than the fifth day after submission by
the Administrative Agent to the Borrower of an invoice for such calendar month
(or portion thereof in the case of September 2012). Interest accrued on each
Fixed Rate Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Fixed Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on each Fixed Rate
Advance having an Interest Period longer than three months shall also be payable
on the first day of each calendar quarter during such Interest Period. Interest
and fees under this Agreement shall be calculated for actual days elapsed on the
basis of a 360-day year except that interest on ABR Advances made at the Prime
Rate and Absolute Rate Advances shall be calculated for actual days elapsed on
the basis of a 365-day (or, if applicable, 366-day) year. Interest shall be
payable for the day a Loan is made but not for the day of any payment on the
amount paid if payment is received prior to 1:00 p.m. (New York time) at the
place of payment. If any payment of principal of or interest on a Loan shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment.
2.14.    Notification of Revolving Credit Advances, Interest Rates, Prepayments
and Aggregate Revolving Credit Commitment Reductions. Promptly after receipt
thereof, (a) the Administrative Agent will notify each Revolving Credit Lender
of the contents of each Aggregate Revolving Credit Commitment reduction notice
and Competitive Bid Borrowing Notice (except as otherwise provided in Section
2.3.10), and (b) the Administrative Agent shall notify each Lender of each
Borrowing Notice, Rate Option Notice and repayment notice received by the
Administrative Agent with respect to the applicable Credit Facility. The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurodollar Loan under the applicable Credit Facility promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate or Applicable Base Rate Margin.
2.15.    Lending Installations. Each Lender may book its Loans under the
applicable Series of Revolving Credit Facility at any Lending Installation
selected by such Lender and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation
and the applicable Loans and Notes issued hereunder shall be deemed held by each
Lender for the benefit of such Lending Installation. Each Lender may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIV, designate replacement or additional Lending Installations through which
Loans under such Series of Revolving Credit Facility will be made by it and for
whose account Loan payments under such Series of Revolving Credit Facility are
to be made.
2.16.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date, or time of day in the case of same-day borrowings, on which it is
scheduled to make payment to the Administrative Agent of (i) in the case of a
Lender, the proceeds of a Loan or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of any
of the Lenders, that it does not intend to make such payment, the Administrative
Agent may assume that such payment has been made. The Administrative Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.




-43-



--------------------------------------------------------------------------------




2.17.    Extension of Revolving Credit Facility Termination Dates and Maturity
Dates. The Borrower may request, but not more than once in each fiscal year of
the Borrower and on no more than five occasions in the aggregate after the
Closing Date, (x) with respect to any Series of Revolving Credit Facility, an
extension of the Revolving Credit Facility Termination Date applicable to all or
a portion of the Revolving Credit Commitments under such Series and (y) with
respect to any Series of Incremental Term Loans, an extension of the maturity
date applicable to such Series, in each case, by submitting a request for an
extension to the Administrative Agent (an “Extension Request”); provided that
one or more Extension Requests relating to several Series of Revolving Credit
Facilities made on one day shall count as one Extension Request. The Extension
Request must specify the new Revolving Credit Facility Termination Date or, in
the case of any Series of Incremental Term Loans, the extended maturity date
thereof (the “Extended Maturity Date”), requested by the Borrower with respect
to such Series or portion of the Revolving Credit Commitments or Incremental
Term Loans thereunder (the date, if any, on which such Extended Maturity Date
becomes effective, the “Extension Date”), which shall be not more than five
years after the Extension Date. The Extension Request shall be accompanied by a
certificate, signed by the chief financial officer, controller or chief
accounting officer of the Borrower, stating that on the date of the Extension
Request, no Default or Unmatured Default has occurred and is continuing and that
all of the representations and warranties in Article VI are true and correct in
all material respects (except (i) to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date and (ii) to the extent already qualified
by materiality, in which case said representations and warranties are true and
correct in all respects). On the Extension Date (and as a condition to
effectiveness of the extension to occur on such Extension Date), the Borrower
shall deliver a certificate, signed by the chief financial officer, controller
or chief accounting officer of the Borrower, stating that on the Extension Date,
no Default or Unmatured Default has occurred and is continuing and that all of
the representations and warranties in Article VI are true and correct in all
material respects (except (i) to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct in all material respects on and as
of such earlier date and (ii) to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects). Promptly upon receipt of an Extension Request, the Administrative
Agent shall notify each Lender under the applicable Revolving Credit Facility or
Incremental Term Loans, as applicable, of the contents thereof and shall request
each Lender under such Revolving Credit Facility to approve the Extension
Request (which approval may be given or withheld by each Lender in its sole
discretion). If the Borrower makes an Extension Request, a Lender may, at its
election, approve or deny the requested extension of a Revolving Credit Facility
Termination Date or maturity date, as applicable (it being understood that no
Lender shall be under any obligation to approve an extension of any Revolving
Credit Facility Termination Date or maturity date). Each Lender approving an
Extension Request shall deliver its written approval no later than 30 days
following such Extension Request or such later date agreed to by the Borrower
(such 30th or later date, the “Extension Response Deadline”). If written
approval of the Lenders holding a majority of the Revolving Credit Commitments
under such Series of Revolving Credit Facility or Incremental Term Loans under
such Series, as applicable, is not received by the Administrative Agent by the
Extension Response Deadline, the Extension Request with respect to such Series
shall be denied. If such written approval of the Lenders holding a majority of
the Revolving Credit Commitments under a Series of Revolving Credit Facility or
Incremental Term Loans under a Series, as applicable, is received by the
Administrative Agent by the Extension Response Deadline, the Revolving Credit
Facility Termination Date applicable to such Series of Revolving Credit
Facility, or the requested portion of the Revolving Credit Commitments
thereunder, or the maturity date applicable to such Series of Incremental Term
Loans, as applicable, shall be extended to the Extended Maturity Date but only
with respect to Revolving Credit Commitments of the Lenders under the applicable
Revolving Credit Facility or Incremental Term Loans of the Lenders under the
applicable Series, as applicable, that have given such written approval (the
“Extending Lenders”). To the extent an extension fee is agreed among the
Borrower, the Administrative Agent and the Extending Lenders, the Borrower shall
pay such extension fee to the Extending Lenders, payable on the Extension Date.
A Declining Lender may be replaced prior to the Extension Date applicable to
such Extension Request as provided in Section 2.20(b). If a Declining Lender is
not so replaced, (a) if the Extension Request is related to a Revolving Credit
Commitment, the Aggregate Revolving Credit Commitment shall be decreased by the
Revolving Credit Commitment of each such Revolving Credit Declining Lender (with
concurrent reduction in the applicable Series of Revolving Credit Commitments)
as of the




-44-



--------------------------------------------------------------------------------




applicable Revolving Credit Facility Termination Date, subject to Section
2.1.1(d) and (e), and (b) the Incremental Term Loans not extended or Revolving
Credit Loans made under the Revolving Credit Commitment not extended and all
interest, fees and other amounts owed to such Declining Lender with respect to
the non-extended Loans and/or Revolving Credit Commitments shall be paid in full
on the applicable Revolving Credit Facility Termination Date or maturity date of
the relevant Series of Incremental Term Loans. Notwithstanding anything to the
contrary set forth above, following the applicable Extension Date, (x) the
Revolving Credit Facility Termination Date applicable to any Revolving Credit
Declining Lender’s Revolving Credit Commitment may be extended to the Extended
Maturity Date applicable to such Series of Revolving Credit Commitments pursuant
to a written agreement between such Revolving Credit Declining Lender and the
Borrower (which written agreement shall be promptly delivered to the
Administrative Agent and shall not contain terms more favorable to such Lender
than those provided to the Lenders that initially approved the Extended Maturity
Date) and (y) the maturity date applicable to any Incremental Term Loan
Declining Lender’s Incremental Term Loans may be extended to the Extended
Maturity Date applicable to such Series of Incremental Term Loans pursuant to a
written agreement between such Incremental Term Loan Declining Lender and the
Borrower (which written agreement shall be promptly delivered to the
Administrative Agent and shall not contain terms more favorable to such Lender
than those provided to the Lenders that initially approved the Extended Maturity
Date), in each case, without complying with any of the other requirements set
forth above.
2.18.    Facility Increase.
(a)        The Borrower may, at any time and from time to time, by notice to the
Administrative Agent, request (i) an increase in the Revolving Credit
Commitments of any Series with the latest Revolving Credit Facility Termination
Date, (ii) the establishment of a new Series of Revolving Credit Commitments
(each of clauses (i) and (ii) a “Revolving Facility Increase”), (iii) the
establishment of a term loan credit facility (an “Incremental Term Facility” and
the term loans thereunder the “Incremental Term Loans”) or (iv) increase the
principal amount of any existing Incremental Term Facility (each of clauses
(iii) and (iv), a “Term Facility Increase”), which notice shall set forth the
amount of such requested Facility Increase. Such Facility Increase may be
effected (x) in the case of a Revolving Facility Increase, (i) by having one or
more New Revolving Credit Lenders become Lenders under the applicable Revolving
Credit Facility and/or (ii) by having any one or more of the then existing
Lenders under the applicable Revolving Credit Facility (at their respective
election in their sole discretion), in each case, that have been approved by the
Borrower, the Administrative Agent and each Issuing Bank (such approvals by the
Administrative Agent and each Issuing Bank not to be unreasonably withheld or
delayed), increase the amount of their existing Revolving Credit Commitments or
(y) in the case of a Term Facility Increase, (i) by having one or more Persons
that are Eligible Assignees (except that no such Person shall require the
approval of any Issuing Bank) become Lenders under an Incremental Term Facility
and/or (ii) by having one or more of the then existing Lenders under the
applicable Incremental Term Facility (at their respective election in their sole
discretion), in each case, that has been approved by the Borrower, increase the
amount of their Incremental Term Loans (each such Person, an “Incremental Term
Lender”), provided that (i) each Facility Increase shall be in an amount not
less than $5,000,000, (ii) after giving effect to the Facility Increase, the
Aggregate Facilities Amount shall not exceed the Aggregate Credit Facility
Limit, (iii) no Unmatured Default or Default exists or would exist after giving
effect to the Facility Increase, (iv) all financial covenants set forth in
Section 7.27 would be satisfied on a pro forma basis for the most recent
determination period, assuming that the Revolving Credit Loans and Incremental
Term Loans outstanding on the date of effectiveness of the Facility Increase had
been outstanding on the last day of such determination period, (v) any Facility
Increase shall be pursuant to this Agreement, (vi) if such Facility Increase is
to increase (1) the Revolving Credit Commitments of an existing Series of
Revolving Credit Facility or (2) the Incremental Term Loans of an existing
Incremental Term Facility, the terms and conditions of such Facility Increase
shall be the same as the terms and conditions applicable to such existing Series
or such Incremental Term Facility, as applicable, (vii) if a Facility Increase
establishes a new Series of Revolving Credit Facility, (1) such new Series shall
mature no earlier than the latest Revolving Credit Facility Termination Date
then in effect, (2) no new Series shall have an all-in-yield (taking into
account the interest rate, any interest rate “floors” and any upfront fees)
greater than any Series of Revolving Credit Facility then in effect and (3)
except as permitted by clauses (1) and (2), all other terms and conditions of
the new Series shall be the same as the terms and conditions of each existing
Series of Revolving




-45-



--------------------------------------------------------------------------------




Credit Facilities and (viii) if a Facility Increase establishes a new
Incremental Term Facility, all terms and conditions (other than amortization,
maturity and pricing (including any upfront fees)) of the new Incremental Term
Facility shall be the same as the terms and conditions of each existing Series
of Revolving Credit Facilities and each of the Incremental Term Lenders shall
have the same rights and obligations hereunder as a Revolving Credit Lender;
provided that (A) the Incremental Term Loans shall be funded in full (and any
commitments therefor shall be deemed terminated upon such funding in full) on
the applicable Increase Date (as defined below), (B) the Borrower shall not have
the ability to reborrow any Incremental Term Loans once repaid, (C) the
Incremental Term Lenders shall not be required to make any Revolving Credit
Ratable Advances and shall not receive Undrawn Fees and (D) the Incremental Term
Lenders shall not have any rights or obligations under Article IV and shall not
receive Letter of Credit Fees.
(b)        As a condition to a Facility Increase, (i) (x) in the case of a
Revolving Facility Increase, the Borrower and each applicable Additional Lender
shall have executed and delivered a commitment and acceptance (the “Commitment
and Acceptance”) substantially in the form of Exhibit C hereto and the
Administrative Agent shall have accepted and executed the same and (y) in the
case of a Term Facility Increase, the Borrower, the Administrative Agent and
each applicable Additional Lender shall have executed and delivered an
Incremental Facility Agreement ; (ii) if requested by an Additional Lender, the
Borrower shall have executed and delivered to the Administrative Agent the
applicable Note payable to the order of such Additional Lender; (iii) the
Guarantors shall have consented in writing to the Facility Increase and shall
have agreed that their Guaranty Agreements continue in full force and effect;
(iv) the Borrower and each Additional Lender shall otherwise have executed and
delivered such other instruments and documents as the Administrative Agent shall
have reasonably requested in connection with such Facility Increase; and (v) if
requested by the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent opinions of counsel (substantially similar to the forms of
opinions provided for in Section 5.1(ix), modified to apply to the Facility
Increase and to each Note, Commitment and Acceptance, and other documents
executed and delivered in connection with such Facility Increase). The form and
substance of the documents required under clauses (i) through (v) above shall be
reasonably acceptable to the Administrative Agent. The Administrative Agent
shall promptly provide written notice to all of the Lenders hereunder of each
Facility Increase and shall promptly provide copies of each Commitment and
Acceptance and each Incremental Facility Agreement to all of the Lenders.
(c)        Upon the effective date of any Revolving Facility Increase pursuant
to the provisions hereof (the “Increase Date”), which Increase Date shall be
mutually agreed upon by the Borrower, each applicable Additional Lender and the
Administrative Agent, (A) such Additional Lender under the applicable Revolving
Credit Facility shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, from the Revolving Credit
Lenders party to this Agreement immediately prior to the Increase Date, an
undivided interest and participation in any Letter of Credit then outstanding,
ratably, such that each Revolving Credit Lender (including each Additional
Lender under such Revolving Credit Facility) holds a participation interest in
each such Letter of Credit in the amount of its then Total Revolving Credit
Ratable Share thereof; and (B) each Additional Lender under the applicable
Revolving Credit Facility shall make its Total Revolving Credit Ratable Share of
all Revolving Credit Ratable Advances made on or after such Increase Date and
shall otherwise have all of the rights and obligations of a Revolving Credit
Lender hereunder on and after such Increase Date.




-46-



--------------------------------------------------------------------------------




(d)        After the Increase Date, Administrative Agent shall promptly provide
to each Lender a new Schedule 1 to this Agreement. In the event that there are
any Revolving Credit Ratable Loans outstanding after giving effect to an
increase in the Aggregate Revolving Credit Commitment pursuant to this Section
2.18, upon notice from Administrative Agent to each Lender in the case of a
Revolving Facility Increase, the amount of such Revolving Credit Ratable Loans
owing to each Lender shall be appropriately adjusted to reflect the new
Revolving Credit Commitments of each Series and the new Total Revolving Credit
Ratable Shares of Lenders of each such Series, it being intended that all
Revolving Credit Ratable Loans be shared pro rata across all Revolving Credit
Facilities and within each Revolving Credit Facility. If, as a result of any
such adjustment to the amount of Revolving Credit Ratable Loans owing to any
Lender, any payment of all or a portion of any Eurodollar Loan owing to any such
Lender occurs on a day which is not the last day of the applicable Interest
Period, Borrower shall pay to Administrative Agent for the benefit of the
affected Lenders any loss or cost incurred by such Lenders resulting therefrom
in accordance with Section 3.6.
(e)        Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment or agreement on the part of any Lender to increase any
Revolving Credit Commitment hereunder or to provide any Incremental Term Loans
at any time or a commitment or agreement on the part of the Borrower or the
Administrative Agent to give or grant any Lender the right to increase any
Revolving Credit Commitment hereunder or provide any Incremental Term Loans at
any time.
2.19.    [Reserved].
2.20.    Mitigation Obligations; Replacement of a Lender.
(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1 or 3.2, or requires the Borrower to pay any
Indemnified Taxes or additional amounts in respect of any Indemnified Taxes to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.7, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Installation for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1, 3.2 or 3.7, as the case may be, in the future,
or would cause Section 3.5 to be inapplicable, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)        Replacement of Lenders. If any Lender requests compensation under
Section 3.1, Section 3.2 or Section 3.7 (only to the extent that such Lender’s
request for compensation is in respect of Indemnified Taxes and is materially
greater than requests made by other similarly situated Lenders under Section
3.7), or if the Borrower is required to pay any Indemnified Taxes or additional
amounts in respect of any Indemnified Taxes to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.7, or if a Lender
gives notice of illegality pursuant to Section 3.5 and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 2.20(a) or Section 3.5, as the case may be, or if any
Lender is a Defaulting Lender, a Non-Consenting Lender or a Declining Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.2), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.1 or Section 3.7) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:




-47-



--------------------------------------------------------------------------------




(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.3;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 3.6) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.7, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law;
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(vi)    in the case of an assignment by a Declining Lender, the applicable
assignee shall agree at the time of such assignment to the extension to the new
Revolving Credit Facility Termination Date with respect to the applicable
Revolving Credit Facility or the new maturity date with respect to the
applicable Series of Incremental Term Loans, which agreement shall be set forth
in a written instrument delivered and satisfactory to the Borrower and the
Administrative Agent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
2.21.    Termination of Revolving Credit Commitment of Revolving Credit
Declining Lender or Non-Consenting Lender. At any time prior to the replacement
of a Revolving Credit Declining Lender or a Non-Consenting Lender pursuant to
Section 2.20, the Borrower may, upon not less than 15 days’ prior notice to the
Administrative Agent and such Revolving Credit Declining Lender or
Non-Consenting Lender, as the case may be, terminate any Revolving Credit
Commitment of such Revolving Credit Declining Lender or Non-Consenting Lender,
as the case may be, as of a Business Day (in the case of the termination of a
Revolving Credit Commitment of a Revolving Credit Declining Lender, prior to
such Revolving Credit Declining Lender’s Termination Date) set forth in such
notice; provided, however, that if such Revolving Credit Declining Lender or
Non-Consenting Lender, as the case may be, is an Issuing Bank, such termination
of a Revolving Credit Commitment shall be permitted only upon satisfaction of
the requirements set forth in Section 4.10. In the event of such termination of
a Revolving Credit Commitment, the Borrower shall pay to the Administrative
Agent on the date of termination of such Revolving Credit Commitment, for the
account of such Revolving Credit Declining Lender or Non-Consenting Lender, as
the case may be, all Loans and other sums payable to such Revolving Credit
Declining Lender or Non-Consenting Lender, as the case may be, under the
Revolving Credit Facilities. Such Revolving Credit Declining Lender or
Non-Consenting Lender, as the case may be, shall continue to be entitled to the
benefits of Sections 3.1, 3.2, 3.6, 3.7, 4.6, 4.9 and 10.6 to the extent such
Revolving Credit Declining Lender’s or Non-Consenting Lender’s, as the case may
be, entitlement to such benefit arose out of its position as a Lender under a
Revolving Credit Facility prior to the termination of its Revolving Credit
Commitment.




-48-



--------------------------------------------------------------------------------




2.22.    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement or in the other Loan Documents:
(a)        Defaulting Lender Adjustments. If any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Letter of Credit Exposure with respect to such
Defaulting Lender in accordance with Section 4.10; fourth, as the Borrower may
request (so long as no Default or Unmatured Default exists), to the funding of
any Revolving Credit Ratable Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Banks’ future Letter of Credit Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 4.10; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Unmatured Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or outstanding
Letters of Credit Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and outstanding Letter of Credit Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or outstanding Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations are held by the Lenders pro rata
in accordance with their Revolving Credit Commitments without giving effect to
clause (iv) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.




-49-



--------------------------------------------------------------------------------




(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Undrawn Fee or Letter of Credit Fee for any period during which that Lender is a
Defaulting Lender.
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Total Revolving Credit Ratable Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 4.10.
(C)    With respect to any Undrawn Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Letter of Credit Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
shall be reallocated among the Non-Defaulting Lenders pro rata in accordance
with their respective Revolving Credit Commitments (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) no Default or Unmatured Default shall have occurred and be then
continuing (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such condition is satisfied at such time), and
(y) such reallocation does not cause the Total Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 10.14, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Letter of Credit Exposure in accordance with
the procedures set forth in Section 4.10.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with their Revolving Credit Commitments (without
giving effect to clause (a)(i) above), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.




-50-



--------------------------------------------------------------------------------




(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Letter of Credit Exposure
after giving effect thereto.
ARTICLE III
INCREASED COSTS; TAXES


3.1.    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank;
(ii)    subject any Lender or Issuing Bank to any Taxes (other than (A) any
Indemnified Taxes or Other Taxes indemnified under Section 3.7 and (B) Excluded
Taxes); or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making, converting to, continuing or maintaining any
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or any other amount), then, upon receipt by the Borrower of a
certificate delivered by such Lender or Issuing Bank pursuant to Section 3.3,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered;
provided, in each case, that such Lender or such Issuing Bank has requested such
payments from similarly situated borrowers.
3.2.    Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by any Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then, upon receipt by the Borrower of a certificate delivered by such Lender or
Issuing Bank pursuant to Section 3.3, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered; provided, in each case, that
such Lender or such Issuing Bank has requested such payments from similarly
situated borrowers.




-51-



--------------------------------------------------------------------------------




3.3.    Certificates for Reimbursement. A certificate of a Lender or Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in Section
3.1 or 3.2 and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
3.4.    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to Section 3.1 or 3.2 shall not constitute
a waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to Section 3.1 or 3.2 for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).
3.5.    Availability of Certain Advances; Illegality. (a) If the Administrative
Agent or the Required Lenders determine that (A) deposits of a type and maturity
appropriate to match fund Eurodollar Advances are not available, (B) adequate
and reasonable means do not exist for determining the LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an existing or proposed ABR Loan (in each case with respect to
clause (a)(A) above, “Impacted Loans”) or (C) the Adjusted LIBO Rate does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
(i) any Rate Option Notice that requests the conversion of any Advance to, or
continuation of any Advance as, a Eurodollar Advance shall be ineffective, (ii)
if any Borrowing Notice requests a Eurodollar Advance, such Advance shall be
made as an ABR Advance, (iii) any request by the Borrower for a Competitive Bid
Advance to the extent consisting of Eurodollar Bid Rate Loans shall be
ineffective and (iv) in the event of a determination described herein with
respect to the Adjusted LIBO Rate prong of the Alternate Base Rate, the Adjusted
LIBO Rate prong in determining the Alternate Base Rate shall be deemed to be
1.00% (i.e., 0.00% plus 1.00%), in each case, until the Administrative Agent
upon the instruction of the Required Lenders revokes such notice, or (b) if,
after the date of this Agreement, any Change in Law shall make it unlawful or
impossible for any Lender (or its Lending Installation) to make, maintain or
fund its Fixed Rate Advances hereunder such Lender shall so notify the
Administrative Agent and the Borrower, whereupon until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to make such Fixed
Rate Advances shall be suspended. Before giving any notice to the Administrative
Agent and the Borrower pursuant to this Section 3.5, such Lender shall designate
a different Lending Installation if such different Lending Installation is
available to the applicable Lender, such designation will avoid the need for
giving such notice and such designation will not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. If such Lender shall
determine that it may not lawfully continue to maintain and fund any of its
outstanding Fixed Rate Advances to maturity and shall so specify in such notice,
each such Fixed Rate Advance will automatically, upon such demand, be converted
into an ABR Advance.




-52-



--------------------------------------------------------------------------------




Notwithstanding the foregoing, if (i) the Administrative Agent has made the
determination described in clauses (a) (A) or (B) of this section and has
determined that such circumstances are unlikely to be temporary or (ii) the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest shall be less than zero, such rate (before
giving effect to the Applicable Eurodollar Margin) shall be deemed to be zero
for the purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.2, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date the form of the
amendment to this Agreement reflecting such alternate rate of interest and such
other related changes to this Agreement as may be applicable is provided to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) of the first sentence of this paragraph,
only to the extent the Screen Rate for such Interest Period is not available or
published at such time on a current basis), (w) any Rate Option Notice that
requests the conversion of any Advance to, or continuation of any Advance as, a
Eurodollar Advance shall be ineffective, (x) if any Borrowing Notice requests a
Eurodollar Advance, such Advance shall be made as an ABR Advance, (y) any
request by the Borrower for a Competitive Bid Advance to the extent consisting
of Eurodollar Bid Rate Loans shall be ineffective and (z) the event of a
determination described in clause (a) of the preceding paragraph with respect to
the Adjusted LIBO Rate prong of the Alternate Base Rate, the Adjusted LIBO Rate
prong in determining the Alternate Base Rate shall be deemed to be 1.00% (i.e.,
0.00% plus 1.00%).
3.6.    Funding Indemnification. If (a) (i) any payment of a Fixed Rate Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise (including the
occurrence during the Interest Period of the Revolving Credit Facility
Termination Date applicable to the Revolving Credit Commitment or the maturity
date applicable to an Incremental Term Facility, as applicable, under which such
Fixed Rate Loan was made), (ii) a Fixed Rate Advance is not made, or (iii) any
Advance is not continued or converted into a Fixed Rate Advance, on the date
specified by the Borrower, in each case, for any reason other than default by
one or more of the Lenders or (b) the assignment of any Fixed Rate Loan occurs
on a date which is not the last day of the applicable Interest Period as a
result of a request by the Borrower pursuant to Section 2.20, then the Borrower
will indemnify each Lender for any loss or cost (including any reasonable
internal administrative costs) incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Fixed Rate Advance. Determination of amounts
payable under this Section 3.6 in connection with a Fixed Rate Loan shall be
calculated as though each Lender funded its Fixed Rate Loan through the purchase
of a deposit of the type and maturity corresponding to the deposit used as a
reference in determining the interest rate applicable to such Loan, whether in
fact that is the case or not.




-53-



--------------------------------------------------------------------------------




3.7.    Taxes.
(a)    For purposes of this Section 3.7, the term “Lender” includes any Issuing
Bank.
(b)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law requires the
deduction or withholding of any Tax from any such payment, then the applicable
withholding agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.7) the Lender or Administrative Agent, as applicable, receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse the Administrative Agent for the payment
of, any Other Taxes.
(d)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes and Other Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.7) payable
or paid by the Administrative Agent or such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    [Reserved].
(f)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority pursuant to this Section 3.7,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, each Lender shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as applicable, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Each Lender shall, whenever a lapse in time
or change in circumstances renders any such documentation (including any
specific documentation required below in this Section 3.7(g)) obsolete, expired
or inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent of its
inability to do so.
(ii)    Without limiting the generality of the foregoing:




-54-



--------------------------------------------------------------------------------




(A)    each Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two properly
completed and duly executed originals of IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding;
(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
i)    two properly completed and duly executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form) claiming eligibility for the applicable
benefits of an income tax treaty to which the United States is a party;
ii)    two properly completed and duly executed originals of IRS Form W-8ECI (or
any successor form);
iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) two properly
completed and duly executed certificates substantially in the form of Exhibit
E-1 (a “U.S. Tax Compliance Certificate”) and (y) two properly completed and
duly executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor form);
or
iv)    to the extent a Foreign Lender is not the beneficial owner, two properly
completed and duly executed originals of IRS Form W-8IMY (or any successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-3 or Exhibit E-4,
IRS Form W-9, and/or other certification documents (or any successor forms) from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 on
behalf of each such direct and indirect partner;
(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.




-55-



--------------------------------------------------------------------------------




Notwithstanding any other provision of this Section 3.7(g), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.
(h)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
receives a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 3.7 (including by the payment of
additional amounts pursuant to this Section 3.7), it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, under this Section 3.7 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, shall
repay the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the
Administrative Agent or any Lender be required to pay any amount to the Borrower
pursuant to this paragraph (h) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.7 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
ARTICLE IV
THE LETTER OF CREDIT FACILITY
4.1.    Letters of Credit. At the request of the Borrower, each Issuing Bank
shall, on the terms and conditions set forth in this Agreement, issue from time
to time for the account of the Borrower or any of its Subsidiaries, through such
offices or branches as it and the Borrower may jointly agree, one or more
Letters of Credit in accordance with this Article IV, during the period
commencing on the Closing Date and ending on the Business Day prior to the
Letter of Credit Expiration Date; provided that (i) the aggregate face amount of
all Letters of Credit outstanding at any time shall not exceed the Aggregate L/C
Limit and (ii) no Issuing Bank shall be required to issue, renew, extend or
amend any Letter of Credit if after giving effect thereto the aggregate face
amount of Letters of Credit issued by such Issuing Bank would exceed such
Issuing Bank’s L/C Limit.
4.2.    Limitations. No Issuing Bank shall issue, renew, amend or extend, at any
time, any Letter of Credit:
(i)    if, after giving effect to the Letter of Credit or amendment or extension
thereof requested hereunder, the aggregate maximum amount then available for
drawing under Letters of Credit issued by such Issuing Bank shall exceed any
limit imposed by Applicable Law upon such Issuing Bank or any Revolving Credit
Lender;




-56-



--------------------------------------------------------------------------------




(ii)    if, after giving effect to the Letter of Credit or amendment or
extension thereof requested hereunder, the sum of (A) the aggregate principal
amount of all outstanding Revolving Credit Loans (including Revolving Credit
Ratable Loans and Competitive Bid Loans) plus (B) the Letter of Credit
Obligations exceeds the Aggregate Revolving Credit Commitment;
(iii)    if such Issuing Bank receives written notice from the Administrative
Agent on the proposed Issuance Date of such Letter of Credit that the conditions
precedent contained in Sections 5.1 or 5.2, as applicable, would not on such
Issuance Date be satisfied unless such conditions are thereafter satisfied and
written notice of such satisfaction is given to such Issuing Bank by the
Administrative Agent;
(iv)    that is in a currency other than United States dollars;
(v)    [reserved];
(vi)    if the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the Administrative Agent and the
applicable Issuing Bank approve; provided that (x) on or prior to the Letter of
Credit Expiration Date, the Borrower shall Cash Collateralize such Letter of
Credit and (y) in no event shall any Letter of Credit issued under this
Agreement have an expiry date that occurs after the first anniversary of the
Letter of Credit Expiration Date;
(vii)    (A) if, in the event that any Revolving Credit Facility Termination
Date has been extended pursuant to Section 2.17, the undrawn face amount of all
Letters of Credit outstanding at the time of such issuance, renewal, amendment
or extension (other than Letters of Credit that have already been or will
concurrently be Cash Collateralized in accordance with this clause (vii)) would,
at any time prior to the expiry date of all such Letters of Credit, exceed the
Aggregate Revolving Credit Commitment at any time prior to such expiry (after
giving effect to the expiration of the Revolving Credit Commitments of Revolving
Credit Declining Lenders and any Revolving Credit Facility Termination Date of
any Series scheduled to occur prior to such expiry), unless the Administrative
Agent and the applicable Issuing Bank approve and the Borrower shall have Cash
Collateralized such amount of Letters of Credit such that the excess condition
referred to in this clause (vii)(A) does not exist and (B) if, in the event that
any Revolving Credit Facility Termination Date has been extended pursuant to
Section 2.17, the undrawn face amount of all Letters of Credit outstanding at
the time of such issuance, renewal, amendment or extension (other than Letters
of Credit that have already been or will concurrently be Cash Collateralized in
accordance with this clause (vii)) would, at any time prior to the expiry date
of all such Letters of Credit, exceed the Aggregate L/C Limit at any time prior
to such expiry (after giving effect to the expiration of the Revolving Credit
Commitments of Revolving Credit Declining Lenders and any Revolving Credit
Facility Termination Date of any Series scheduled to occur prior to such
expiry), unless the Administrative Agent and the applicable Issuing Bank approve
and the Borrower shall have Cash Collateralized such amount of Letters of Credit
such that the excess condition referred to in this clause (vii)(B) does not
exist; provided, however that no Issuing Bank shall be required to issue, renew,
extend or amend any Letter of Credit if any Revolving Credit Facility
Termination Date has been extended pursuant to Section 2.17 and the undrawn face
amount of all Letters of Credit issued by such Issuing Bank and outstanding at
the time of such issuance, renewal, amendment or extension (other than Letters
of Credit that have already been or will concurrently be Cash Collateralized in
accordance with this clause (vii)) would, at any time prior to the expiry date
of all such Letters of Credit issued by such Issuing Bank, exceed such Issuing
Bank’s L/C Limit at any time prior to such expiry; or




-57-



--------------------------------------------------------------------------------




(viii)    if any Lender is a Defaulting Lender and after giving effect to the
issuance of such Letters of Credit or amendment or extension thereof, the sum of
Total Revolving Credit Exposures of the Non-Defaulting Lenders would exceed the
sum of the Revolving Credit Commitments of the Non-Defaulting Lenders, unless
such excess amount is Cash Collateralized by the Borrower in accordance with
Section 4.10.
4.3.    Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, as applicable, the issuance of any
Letter of Credit is subject to the satisfaction in full of the condition that
the Borrower shall have delivered to such Issuing Bank at such times and in such
manner as the Issuing Bank may reasonably prescribe such documents (including,
if requested, an Application) and materials as may be reasonably required
pursuant to the terms thereof, and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank in form and content.
4.4.    Procedure for Issuance of Letters of Credit.
(a)        The Borrower shall give such Issuing Bank and the Administrative
Agent not less than five (5) Business Days’ (or such shorter period as such
Issuing Bank, the Borrower and the Administrative Agent shall agree) prior
notice (in writing or by telephonic notice confirmed promptly in writing) of any
requested issuance of a Letter of Credit under this Agreement. Such notice shall
specify (i) the stated amount of the Letter of Credit requested, (ii) the
requested Issuance Date, which shall be a Business Day, (iii) the date on which
such requested Letter of Credit is to expire, which date shall be in compliance
with the requirements of Section 4.2(vi), (iv) the purpose for which such Letter
of Credit is to be issued and (v) the Person for whose benefit the requested
Letter of Credit is to be issued. At the time such request is made, the Borrower
shall also provide such Issuing Bank with a copy of the form of the Letter of
Credit it is requesting be issued and the proposed form shall be reasonably
acceptable to the Issuing Bank.
(b)        [Reserved]
(c)        An Issuing Bank shall not extend (other than by operation of an
automatic renewal provision) or amend any Letter of Credit unless the
requirements of this Section 4.4 and Sections 4.1 and 4.2 are met as though a
new Letter of Credit were being requested and issued.
(d)        If Borrower so requests in any Application, then an Issuing Bank
shall issue a Letter of Credit that has automatic extension provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit such Issuing Bank to prevent any such extension at least once in
each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than 30 days (the “Nonextension Notice Date”) prior to the last day of such
twelve (12) month period. The Issuing Bank shall use commercially reasonable
efforts to advise the Borrower of any such notice of nonextension. Unless
otherwise directed by the applicable Issuing Bank, Borrower shall not be
required to make a specific request to such Issuing Bank for any such extension.
Once an Evergreen Letter of Credit has been issued, Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to a date not later than the
Letter of Credit Expiration Date; provided, however, that such Issuing Bank
shall not permit any such extension if (i) such Issuing Bank would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that Section 4.3(i) shall not apply), or (ii) it
has received notice (which must be in writing) on or before the Business Day
immediately preceding the Nonextension Notice Date from Administrative Agent,
any Lender, or Borrower that one (1) or more of the applicable conditions
specified in Section 5.2 is not then satisfied. Notwithstanding anything to the
contrary contained herein, no Issuing Bank shall have any obligation to permit
the extension of any Evergreen Letter of Credit at any time.




-58-



--------------------------------------------------------------------------------




(e)        Any Lender may, but shall not be obligated to, issue to the Borrower
or any Subsidiary letters of credit (that are not Letters of Credit) for its own
account, and at its own risk. None of the provisions of this Agreement shall
apply to any letter of credit that is not a Letter of Credit.
4.5.    Duties of Issuing Bank. Any action taken or omitted to be taken by an
Issuing Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of willful misconduct or gross negligence as determined
by a court of competent jurisdiction in a final and non-appealable judgment,
shall not put such Issuing Bank under any resulting liability to any Revolving
Credit Lender or relieve any Revolving Credit Lender of its obligations
hereunder to such Issuing Bank. In determining whether to pay under any Letter
of Credit, an Issuing Bank shall have no obligation to the Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered in compliance with the requirements of such Letter
of Credit.
4.6.    Participation; Reimbursement.
(a)        Immediately upon issuance by an Issuing Bank of any Letter of Credit
in accordance with Section 4.4, each Revolving Credit Lender shall be deemed to
have irrevocably and unconditionally purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, in
the amount of its Total Revolving Credit Ratable Share of, such Letter of Credit
(including, without limitation, all obligations of the Borrower with respect
thereto other than amounts owing to such Issuing Bank under Section 3.2).
Provided that no Unmatured Default or Default shall have occurred and be
continuing, immediately upon the Revolving Credit Declining Lender’s Termination
Date of a Revolving Credit Declining Lender or termination of the Revolving
Credit Commitment of a Revolving Credit Declining Lender or Non-Consenting
Lender pursuant to Section 2.21, each other Revolving Credit Lender shall be
deemed to have irrevocably and unconditionally purchased and received from such
Revolving Credit Declining Lender or Non-Consenting Lender, without recourse or
warranty, a portion of each such Revolving Credit Declining Lender’s or
Non-Consenting Lender’s undivided interest and participation in all outstanding
Letters of Credit (in the proportion of the Total Revolving Credit Ratable
Shares of such purchasing Lenders determined immediately following the
termination of the Revolving Credit Commitment of such Revolving Credit
Declining Lender or Non-Consenting Lender) such that, upon such purchase, each
Revolving Credit Lender holds an undivided interest and participation in all
outstanding Letters of Credit in the amount of its then Total Revolving Credit
Ratable Share thereof; provided that in no event shall such reallocation result
in the Total Revolving Credit Exposure of any Lender exceeding its Revolving
Credit Commitment. Upon a Revolving Credit Facility Termination Date of any
Series (other than the Series with the latest Revolving Credit Facility
Termination Date), provided that no Unmatured Default or Default shall have
occurred and be continuing, the aggregate amount of participations in Letters of
Credit held by Revolving Credit Lenders in respect of the Series of Revolving
Credit Commitments terminating on such Revolving Credit Facility Termination
Date shall be deemed to be reallocated to the Revolving Credit Lenders holding
Revolving Credit Commitments of each other Series, such that, upon such
reallocation, the participation of the remaining Revolving Credit Lenders in
outstanding Letters of Credit shall be in proportion to their respective Total
Revolving Credit Ratable Shares; provided that in no event shall such
reallocation result in the Total Revolving Credit Exposure of any Lender
exceeding its Revolving Credit Commitment.
(b)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall exercise commercially reasonable efforts to promptly notify the Borrower
and the Administrative Agent thereof and the date required for payment of such
drawing under such Letter of Credit. In the event that an Issuing Bank makes any
payment under any Letter of Credit, the Borrower shall unconditionally reimburse
such Issuing Bank not later than 2:00 p.m. (EST) on the next Business Day
immediately following the day on which the Borrower receives notice of such
payment from the Issuing Bank, whether payment is made through a Revolving
Credit Advance hereunder or otherwise. If the Borrower shall not have repaid
such amount to such Issuing Bank on or before the date of such payment by such
Issuing Bank, such Issuing Bank shall promptly so notify the Administrative
Agent, which shall promptly so notify each Revolving Credit Lender. Upon receipt
of such notice, each Revolving Credit Lender severally agrees that it shall
promptly and unconditionally pay




-59-



--------------------------------------------------------------------------------




to the Administrative Agent (in same day funds) for the account of such Issuing
Bank the amount of such Revolving Credit Lender’s Total Revolving Credit Ratable
Share of the payments so made by such Issuing Bank, and the Administrative Agent
shall promptly pay such amount, and any other amounts received by the
Administrative Agent for such Issuing Bank’s account pursuant to this Section
4.6(b), to such Issuing Bank. If the Administrative Agent so notifies such
Revolving Credit Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Revolving Credit Lender shall make available to the Administrative Agent
for the account of such Issuing Bank such Revolving Credit Lender’s Total
Revolving Credit Ratable Share of the amount of such payment on such Business
Day in same day funds. If and to the extent such Revolving Credit Lender shall
not have so made its Total Revolving Credit Ratable Share of the amount of such
payment available to the Administrative Agent for the account of such Issuing
Bank, such Revolving Credit Lender agrees to pay to the Administrative Agent for
the account of such Issuing Bank forthwith on demand such amount, together with
interest thereon, for each day from the date such payment was first due until
the date such amount is paid to the Administrative Agent for the account of such
Issuing Bank, at the Federal Funds Effective Rate. The failure of any Revolving
Credit Lender to make available to the Administrative Agent for the account of
such Issuing Bank such Revolving Credit Lender’s Total Revolving Credit Ratable
Share of any such payment shall not relieve any other Revolving Credit Lender of
its obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Total Revolving Credit Ratable Share of any
payment on the date such payment is to be made.
(c)        The payments made by the Revolving Credit Lenders to an Issuing Bank
in reimbursement of amounts paid by it under a Letter of Credit shall
constitute, and the Borrower hereby expressly acknowledges and agrees that such
payments shall constitute, Revolving Credit Advances hereunder and such payments
shall for all purposes be treated as Revolving Credit Advances (notwithstanding
that the amounts thereof may not comply with the provisions of Section 2.5).
Such Revolving Credit Advances shall be ABR Advances, subject to the Borrower’s
rights under Article II hereof.
(d)        [reserved].
(e)        The obligations of the Revolving Credit Lenders to make payments to
the Administrative Agent for the account of an Issuing Bank with respect to a
Letter of Credit and the Borrower’s reimbursement obligations in respect of
Letters of Credit hereunder shall be irrevocable, not subject to any
qualification or exception whatsoever and shall be made in accordance with, but
not subject to, the terms and conditions of this Agreement under all
circumstances, including, without limitation, the following:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(ii)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), such Issuing Bank, the Administrative Agent, any
Revolving Credit Lender, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between the
Borrower or any other Loan Party and the beneficiary named in any Letter of
Credit);




-60-



--------------------------------------------------------------------------------




(iii)    any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(v)    any failure by the Administrative Agent or an Issuing Bank to make any
reports required pursuant to Section 4.8; or
(vi)    the occurrence of any Default or Unmatured Default.
(f)    (i) The Borrower’s reimbursement obligations in respect of Letters of
Credit hereunder to make payments to the Administrative Agent for the account of
an Issuing Bank under this Section 4.6 shall, in each case, continue until all
Letters of Credit of such Issuing Bank have expired, regardless of whether
(i) such Letters of Credit have been Cash Collateralized, (ii) any Revolving
Credit Commitment has terminated or (iii) the Issuing Bank of such Letter of
Credit is a Revolving Credit Declining Lender or has been replaced pursuant to
Section 2.20.
(ii) The Revolving Credit Lenders’ obligation in respect of Letters of Credit
hereunder to make payments to the Administrative Agent for the account of an
Issuing Bank under this Section 4.6 shall, in each case, continue until all
Letters of Credit of such Issuing Bank have expired, regardless of whether
(i) such Letters of Credit have been Cash Collateralized, (ii) subject to the
last two sentences of Section 4.6(a), any Revolving Credit Commitment has
terminated or (iii) the Issuing Bank of such Letter of Credit is a Revolving
Credit Declining Lender or has been replaced pursuant to Section 2.20; provided
that if an Issuing Bank agrees to issue, renew, amend or extend a Letter of
Credit in accordance with Section 4.2(vi) or (vii), a Revolving Credit Lender’s
obligation in respect of such Letter of Credit hereunder to make payments to the
Administrative Agent for the account of such Issuing Bank under this Section 4.6
shall expire upon termination of such Revolving Credit Lender’s Revolving Credit
Commitment unless at the time of such termination an Unmatured Default or
Default shall have occurred and be continuing.
4.7.    Compensation for Letters of Credit.
(a)        The Borrower agrees to pay to the Administrative Agent (except to the
extent that the Borrower shall be required to pay directly to the Revolving
Credit Lenders as provided in Section 4.7(d)), in the case of each outstanding
Letter of Credit, the Letter of Credit Fee therefor, payable quarterly in
arrears as hereinafter provided on the daily average face amount (net of
permanent reductions) of each Letter of Credit outstanding at any time during
the preceding calendar quarter. The Letter of Credit Fees shall be due and
payable quarterly in arrears (i) with respect to any calendar quarter, not later
than five days following Administrative Agent’s delivery to the Borrower of the
invoice for such calendar quarter (provided that the Letter of Credit Fee
accruing for the period from the Amendment No. 6 Effective Date through the end
of the calendar quarter in which the Amendment No. 6 Effective Date occurs shall
be paid together with the Letter of Credit Fee accruing for the immediately
succeeding calendar quarter), (ii) on each Revolving Credit Facility Termination
Date and (iii) if any Letter of Credit remains outstanding after the latest
Revolving Credit Facility Termination Date, with respect to any calendar quarter
thereafter through the last calendar quarter during which the last Letter of
Credit ceases to be outstanding, not later than five days following
Administrative Agent’s delivery to the Borrower of the invoice for such calendar
quarter (each such date specified in clause (i), (ii) or (iii), a “Quarterly
Payment Date”). The Administrative Agent shall promptly remit such Letter of
Credit Fees, when received by it, to the Revolving Credit Lenders based on their
Series Revolving Credit Ratable Shares of the applicable Series of Revolving
Credit Facility.




-61-



--------------------------------------------------------------------------------




(b)        The Borrower agrees to pay to the Administrative Agent for the
account of the applicable Issuing Bank (except to the extent that the Borrower
shall be required to pay directly to the Issuing Bank as provided in Section
4.7(d)) a fronting fee for each Letter of Credit in an amount equal to the
greater of (a) $200 per annum, and (b) an amount equal to 0.100% per annum times
the daily undrawn amount of such Letter of Credit payable quarterly in arrears
on each Quarterly Payment Date (including, if any Letter of Credit remains
outstanding after the latest Revolving Credit Facility Termination Date, each
Quarterly Payment Date thereafter until the first Quarterly Payment Date after
the date on which the last outstanding Letter of Credit ceases to be
outstanding); provided that the fronting fees accruing for the period from the
Amendment No. 6 Effective Date through the end of the calendar quarter in which
the Amendment No. 6 Effective Date occurs shall be paid together with the
fronting fees accruing for the immediately succeeding calendar quarter). The
Administrative Agent shall promptly remit such fronting fee, when received by
it, to such Issuing Bank.
(c)        Borrower shall pay to the applicable Issuing Bank, promptly upon
demand, the amount of any fees (in addition to the fees described in Section
4.7(a) and 4.7(b)) which such Issuing Bank customarily charges to a Person
similarly situated in the ordinary course of its business for issuing, amending
or extending Letters of Credit, for honoring drafts, and taking similar action
in connection with Letters of Credit, together with all reasonable out-of-pocket
expenses of such Issuing Bank incurred in connection therewith.
(d)        After the latest Revolving Credit Facility Termination Date and the
payment in full of all other Obligations, the Borrower shall make on each
Quarterly Payment Date (i) payments of Letter of Credit Fees under Section
4.7(a) directly to the Lenders in the amounts of their respective Series
Revolving Credit Ratable Shares thereof and (ii) payments of fronting fees under
Section 4.7(b) directly to each Issuing Bank that issued a Letter of Credit that
was outstanding at any time during the prior calendar quarter.
(e)        Letter of Credit Fees and fees payable to the Issuing Bank pursuant
to Section 4.7(b) shall be calculated, on a pro rata basis for the period to
which such payment applies, for actual days elapsed during such period, on the
basis of a 360-day year.
4.8.    Issuing Bank Reporting Requirements. (a) Each Issuing Bank shall, no
later than the third (3rd) Business Day following (i) the issuance of any Letter
of Credit, provide a copy of such Letter of Credit to the Administrative Agent
and (ii) the last day of each month, provide to the Administrative Agent and the
Borrower a schedule of the Letters of Credit issued by it, in form and substance
reasonably satisfactory to the Administrative Agent, showing the Issuance Date,
account party, original face amount, amount (if any) paid thereunder, expiration
date, the reference number of each Letter of Credit outstanding at any time
during such month, the aggregate amount (if any) payable by the Borrower to such
Issuing Bank during the month pursuant to Section 3.2 and which Letters of
Credit are Standard Letters of Credit or Alternative Letters of Credit.
(b)        Upon the request of the Administrative Agent or any Revolving Credit
Lender, an Issuing Bank shall furnish to the requesting Administrative Agent or
Revolving Credit Lender copies of any Letter of Credit or Application to which
such Issuing Bank is party.




-62-



--------------------------------------------------------------------------------




4.9.    Indemnification; Nature of Issuing Bank’s Duties.
(a)        In addition to amounts payable as elsewhere provided in this Article
IV, the Borrower hereby agrees to protect, indemnify, pay and save the
Administrative Agent and each Revolving Credit Lender and Issuing Bank harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) arising from
the claims of third parties against the Administrative Agent, any Issuing Bank
or any Revolving Credit Lender as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit other than, in the case of an Issuing Bank, as
a result of its willful misconduct or gross negligence as proven in a final and
non-appealable judgment of a court of competent jurisdiction, or (ii) the
failure of an Issuing Bank to honor a drawing under a Letter of Credit issued by
it as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority.
(b)        As among the Borrower, the Revolving Credit Lenders, the
Administrative Agent and any Issuing Bank, the Borrower assumes all risks of the
acts and omissions of, or misuse of Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, neither the Administrative Agent nor any Revolving Credit Lender
nor (subject to the provisions of Section 4.9(d)) an Issuing Bank shall be
responsible: (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of the Letters of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, such Issuing Bank
and the Revolving Credit Lenders including, without limitation, any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority. None of the above shall affect,
impair, or prevent the vesting of any rights or powers of an Issuing Bank under
this Section 4.9.
(c)        In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing Bank
under or in connection with the Letters of Credit or any related certificates,
if taken or omitted in good faith, shall not put such Issuing Bank, the
Administrative Agent or any Revolving Credit Lender under any resulting
liability to the Borrower or relieve the Borrower of any of its obligations
hereunder to any such Person.
(d)        Notwithstanding anything to the contrary contained in this Section
4.9, the Borrower shall have no obligation to indemnify an Issuing Bank under
this Section 4.9 in respect of any liability incurred by such Issuing Bank
arising primarily out of the willful misconduct or gross negligence of such
Issuing Bank, as determined by a court of competent jurisdiction in a final and
non-appealable judgment, or out of the wrongful dishonor by such Issuing Bank of
a proper demand for payment made under the Letters of Credit issued by such
Issuing Bank, unless such dishonor was made at the request of the Borrower.




-63-



--------------------------------------------------------------------------------




4.10.    Cash Collateralization.
(a)        [Reserved].
(b)        At any time that there shall exist a Defaulting Lender, within two
Business Days following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such Defaulting Lender’s share of the Issuing Banks’ Letter of
Credit Exposure with respect to Standard Letters of Credit (determined after
giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by such
Defaulting Lender).
(i)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, an exclusive perfected security
interest, subject only to any inchoate tax liens referred to in clause (i) of
the definition of Permitted Liens, in all such Cash Collateral as security for
the Defaulting Lenders’ obligation to fund participations in respect of Letter
of Credit Obligations, to be applied pursuant to clause (ii) below. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim (other than inchoate tax liens referred to in clause (i) of the
definition of Permitted Liens) of any Person other than the Administrative Agent
and the Issuing Banks as herein provided, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
but subject to clause (iii) below, Cash Collateral provided under this Section
4.10(b)(ii) or Section 2.22 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(iii)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Letter of Credit Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 4.10(b) or Section 2.22 and to
the extent provided by the Borrower, shall be returned to the Borrower following
(i) the elimination or reduction of the applicable Letter of Credit Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender or the replacement of the Defaulting Lender as a Lender pursuant to
Section 2.20(b) or the expiration or return to the applicable Issuing Bank of
the applicable Letter of Credit), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.22, the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Letter of Credit Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral held by the Administrative Agent shall remain
subject to the security interest granted pursuant to the Loan Documents.
In addition, the Borrower shall cash collateralize Standard Letters of Credit
when required by and in accordance with Section 2.22.
4.11.    No Obligation. No Lender shall have any obligation hereunder to accept
or approve any request for, or to issue, amend or extend, any Letter of Credit
hereunder except for the obligations of the Revolving Credit Lenders under this
Article IV.




-64-



--------------------------------------------------------------------------------




4.12.    Alternative Letters of Credit. So long as no Default or Unmatured
Default shall have occurred and is continuing, the Borrower shall have the right
to Cash Collateralize any Letter of Credit Obligation with respect to any Letter
of Credit in accordance with this Section 4.12. In order to designate a Letter
of Credit as an Alternative Letter of Credit, the Borrower shall give the
Administrative Agent written notice of its election to so designate and deposit
Cash Collateral in a deposit account with the Administrative Agent. So long as
such Cash Collateral remains in place, such Letter of Credit shall be an
“Alternative Letter of Credit” hereunder; provided that, at the Borrower’s
election, upon at least five Business Days’ written notice to the Administrative
Agent, the Cash Collateral for such Alternative Letter of Credit shall be
released and, together with any interest accrued thereon, remitted back to the
Borrower, at which time such Letter of Credit shall cease to be an “Alternative
Letter of Credit” hereunder; provided further that after giving effect to the
designation or cessation of any Alternative Letter of Credit, the amount of
Letters of Credit outstanding shall not exceed the limitations set forth in
Section 4.1 or 4.2. For the avoidance of doubt, the Borrower may cause a Letter
of Credit that is fully Cash Collateralized pursuant to Section 4.10 to be
designated an Alternative Letter of Credit in accordance with this Section 4.12.
4.13.    Additional Provisions Regarding Issuance and Amendment of Letters of
Credit. Notwithstanding the foregoing or anything else to the contrary contained
herein, no Issuing Bank shall be under any obligation to issue any Letter of
Credit if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank (x) shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular, (y) shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise entitled to be compensated hereunder) not in effect on the date of
this Agreement, or (z) shall impose upon such Issuing Bank any unreimbursed
loss, cost or expense which was not applicable on the date hereof and which such
Issuing Bank in good faith deems material to it; provided that, in the cases of
clauses (y) and (z), such Issuing Bank shall have (1) provided written notice to
the Borrower of its refusal to issue any Letter of Credit and the specific
reasons therefor and the Borrower shall not have fully compensated such Issuing
Bank for the imposition of such restriction, reserve or capital requirement or
reimbursed such Issuing Bank for such loss, cost or expense, as applicable, and
(2) sought compensation from similarly situated borrowers. An Issuing Bank shall
not be obligated to amend any Letter of Credit if (A) such Issuing Bank would
have no obligation at such time to issue the Letter of Credit in its amended
form under the terms hereof, or (B) the beneficiary of the Letter of Credit does
not accept the proposed amendment to the Letter of Credit.
4.14.    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (I)
the rules of International Standby Practices 1998 published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance) shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.
4.15.    Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 




-65-



--------------------------------------------------------------------------------




ARTICLE V
CONDITIONS PRECEDENT


5.1.    Closing Conditions. This Agreement shall not be effective unless the
Borrower has furnished to the Administrative Agent:
(i)    Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.
(ii)    Copies, certified by a Senior Executive of the Borrower, of the by-laws
and Board of Directors’ resolutions and resolutions or actions of any other body
authorizing the execution, delivery and performance of the Loan Documents.
(iii)    An incumbency certificate, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower authorized to sign the Loan Documents, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower.
(iv)    Copies of the articles or certificate of incorporation, partnership
agreement or limited liability company operating agreement of each other Loan
Party, together with all amendments, and a certificate of good standing,
certified by the appropriate governmental officer in its jurisdiction of
incorporation.
(v)    Copies, certified by a Senior Executive of each other Loan Party, of its
by-laws and of its Board of Directors’ resolutions and of resolutions or actions
of any other body authorizing the execution, delivery and performance of the
Loan Documents to which such Loan Party is a party.
(vi)    An incumbency certificate, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of such
Loan Party authorized to sign the Loan Documents to which such Loan Party is a
party.
(vii)    A certificate, signed by the chief financial officer, controller or
chief accounting officer of the Borrower, stating that on the initial Borrowing
Date no Default or Unmatured Default has occurred and is continuing and that all
of the representations and warranties in Article VI are true and correct in all
material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects).
(viii)    A solvency certificate signed by the chief financial officer of the
Borrower, confirming the solvency of the Borrower and its Subsidiaries on a
consolidated basis after giving effect to any Revolving Credit Advance or
issuance of a Letter of Credit on the Closing Date.
(ix)    Written opinions of Borrower’s internal and external counsel, addressed
to the Lenders in form reasonably satisfactory to the Administrative Agent.
(x)    Any Notes requested by a Lender pursuant to Section 2.11 payable to the
order of each such requesting Lender.




-66-



--------------------------------------------------------------------------------




(xi)    The Guaranty Agreement duly executed by each of the Guarantors in
substantially the form of Exhibit H hereto.
(xii)    Payment of all fees and expenses due to the Arranger and the Lenders
(including without limitation, expenses of counsel to the Administrative Agent
and the Arranger) required to be paid on the Closing Date.
(xiii)    All documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the PATRIOT Act, that has
been requested prior to the Closing Date.
(xiv)    Such other documents as the Arranger or the Administrative Agent or
their counsel or any Lender may have reasonably requested.
5.2.    Each Advance. The Lenders shall not be required to make any Advance and
no Issuing Bank shall be required to issue, amend or extend a Letter of Credit
unless on the applicable Borrowing Date or Issuance Date:
(i)    There exists no Default or Unmatured Default, at the time of or after
giving effect to the use of the proceeds of such Advance or the issuance,
amendment or extension of such Letter of Credit.
(ii)    The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date or Issuance Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.
Each Borrowing Notice and Competitive Bid Borrowing Notice with respect to each
such Advance, and each Letter of Credit Notice with respect to the issuance,
amendment or extension of each such Letter of Credit, shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2(i) and (ii) have been satisfied.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:
6.1.    Existence and Standing. The Borrower is (i) a corporation, duly and
properly incorporated, validly existing and in good standing under the laws of
its jurisdiction of incorporation and (ii) has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except with respect to clause (ii) as could not reasonably be expected to have a
Material Adverse Effect. Each of the other Loan Parties is a corporation,
partnership, limited liability company or trust duly and properly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except as could not reasonably be expected to have a Material Adverse Effect.
6.2.    Authorization and Validity. Each Loan Party has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The execution and delivery by each
Loan Party of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate (or, in
the case of Loan Parties that are not corporations, other) proceedings, and the
Loan Documents constitute legal, valid and binding obligations of the applicable
Loan Parties enforceable against them in accordance with their terms, except as
enforceability may be




-67-



--------------------------------------------------------------------------------




limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or law).
6.3.    No Conflict Consent. Neither the execution and delivery by the Loan
Parties of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Applicable Law binding on any of the Loan Parties or their respective Property
or (ii) the articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, of the Loan
Parties, or (iii) the provisions of any indenture, instrument or agreement to
which any Loan Party is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of any
Loan Party pursuant to the terms of any such indenture, instrument or agreement
other than any such violation, conflict, default or Lien which, in the case of
each of clauses (i) and (iii) above, would not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, no order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any Official Body or any other Person that has not been obtained by any Loan
Party, is required to be obtained by any Loan Party in connection with the
execution and delivery of the Loan Documents, the borrowings and the issuance of
Letters of Credit under this Agreement, the payment and performance by the Loan
Parties of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
6.4.    Financial Statements. The (i) September 30, 2016 consolidated financial
statements of the Borrower and its Subsidiaries and (ii) December 31, 2016,
March 31, 2017 and June 30, 2017 consolidated financial statements of the
Borrower and its Subsidiaries, in each case, heretofore delivered to the Lenders
were prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present the consolidated financial condition of the Borrower
and its Subsidiaries at such dates and the consolidated results of their
operations and cash flows for the periods then ended, subject, in the case of
clause (ii) to year-end audit adjustments and absence of footnotes.
6.5.    Material Adverse Change. Since the date of the latest balance sheet
included in the financial statements most recently delivered prior to the
Closing Date or pursuant to Section 7.1(i) or (ii), no condition, change, event
or circumstance has occurred or shall exist that has had or could reasonably be
expected to have a Material Adverse Effect.
6.6.    Taxes. Except for violations or failures that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
each of the Loan Parties and their respective Subsidiaries has timely filed all
United States federal Tax returns and all other Tax returns that are required to
be filed and has paid all Taxes (including any Taxes payable in the capacity of
a withholding agent) levied on it or its income, profits or Properties, except
such Taxes, if any, as are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided in accordance
with GAAP. Except as individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, no Tax Liens have been filed and no
claims are being asserted with respect to any such Taxes. As of the Closing
Date, there is no current or proposed Tax audit, Tax assessment, deficiency or
other claim against any Loan Party or their respective Subsidiaries that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.




-68-



--------------------------------------------------------------------------------




6.7.    Litigation. Except as set forth on Schedule 3 there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against any of the Loan
Parties that (a) would reasonably be expected to have a Material Adverse Effect
or (b) seeks to prevent, enjoin or delay the making of any Loans except (but
only in the case of any litigation, arbitration, governmental investigation,
proceeding or inquiry described in this clause (b) arising after the Closing
Date) to the extent that the pendency of such litigation, arbitration,
governmental investigation, proceeding would reasonably be expected to have a
Material Adverse Effect.
6.8.    Subsidiaries. As of the Amendment No. 6 Effective Date, Schedule 4
contains an accurate list of all of the Guarantors as of the Amendment No. 6
Effective Date, setting forth their respective jurisdictions of organization,
the percentage of their respective capital stock or other ownership interests
owned directly or indirectly by the Borrower. All of the issued and outstanding
shares of capital stock or other ownership interests of such Guarantors have
been (to the extent such concepts are relevant with respect to such ownership
interests) validly issued and are fully paid and non-assessable, except as
otherwise provided by state wage claim laws of general applicability.
6.9.    Accuracy of Information. The Annual Report on Form 10-K of the Borrower
for the fiscal year ended September 30, 2011, the Quarterly Report on Form 10-Q
of the Borrower for the fiscal quarter ended June 30, 2012 and each Annual
Report on Form 10-K and each Quarterly Report on Form 10-Q of the Borrower filed
with the SEC after the Closing Date, in each case when filed with the SEC, did
not (and in the case of filings after the Closing Date will not) contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The other information (other than projections)
heretofore furnished by or on behalf of any Loan Party to any Lender or
Administrative Agent in connection with the Loan Documents when furnished was,
and any such information hereafter furnished by any Loan Party to any Lender or
the Administrative Agent when furnished will be, true and accurate in all
material respects, and projections furnished by or on behalf of any Loan Party
to any Lender or the Administrative Agent in connection with the Loan Documents
were (or in the case of projections delivered after the Closing Date will be)
based on assumptions believed by the Borrower to be reasonable at the time the
projections are delivered to such Lender or the Administrative Agent.
6.10.    Regulation U. None of the Loan Parties holds or intends to hold margin
stock (as defined in Regulation U) in amounts such that more than 25% of the
value of the assets of any Loan Party are represented by margin stock.
6.11.    Material Agreements. None of the Loan Parties is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any charter document or any agreement to which it is a
party (other than any agreement relating to Indebtedness), which default could
reasonably be expected to have a Material Adverse Effect.
6.12.    Compliance with Laws. The Loan Parties have complied with all
Applicable Laws applicable to the conduct of their respective businesses or the
ownership of their respective Property, except for any failure to comply that
would not reasonably be expected to have a Material Adverse Effect.
6.13.    Ownership of Inventory. On the Closing Date, the Loan Parties will have
good title, free of all Liens other than Permitted Liens, to all of its
Inventory, except for Inventory which is no longer used or useful in the conduct
of its business and Inventory the absence of which would not reasonably be
expected to have a Material Adverse Effect.




-69-



--------------------------------------------------------------------------------




6.14.    ERISA.
6.14.1.    Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA, of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code), and neither the
execution of this Agreement nor the making of Loans nor the issuance of Letters
of Credit hereunder gives rise to a non-exempt Prohibited Transaction.
6.14.2.    Liabilities. The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $35,000,000. Neither the Borrower nor any member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans or Multiple Employer Plans that
individually or in the aggregate with all such withdrawal liabilities exceeds
$35,000,000.
6.14.3.    Plans and Benefit Arrangements. Except to the extent a violation of
the following would not reasonably be expected to have a Material Adverse
Effect:
(i)    With respect to all Benefit Arrangements, Plans and Multiemployer Plans,
the Borrower and each member of the Controlled Group is in compliance with all
applicable provisions of ERISA and any other Applicable Laws. There has not been
any non-exempt Prohibited Transaction or Reportable Event with respect to any
Benefit Arrangement or any Plan or, to the best knowledge of the Borrower, with
respect to any Multiemployer Plan or Multiple Employer Plan. The Borrower and
all members of the Controlled Group have made any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Applicable Law pertaining thereto. With respect to each
Plan and Multiemployer Plan, the Borrower and each member of the Controlled
Group (i) have fulfilled their obligations under the minimum funding standards
of ERISA, (ii) have not incurred any liability to the PBGC and (iii) have not
had asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.
(ii)    With respect to any Plan, no determination has been made that such Plan
is in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).
(iii)    To the best of the Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.
(iv)    Neither the Borrower nor any member of the Controlled Group has
instituted proceedings to terminate any Plan in other than a “standard
termination” (as defined in ERISA Section 4041(b)). Neither the Borrower nor any
member of the Controlled Group has incurred any liability under Title IV of
ERISA with respect to the termination of any Plan.
(v)    No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan.
(vi)    Neither the Borrower nor any member of the Controlled Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been reorganized or terminated
within the meaning of Title IV of ERISA or is in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA,
and, to the best knowledge of the Borrower, no Multiemployer Plan or Multiple
Employer Plan is or shall be reasonably expected to be reorganized or
terminated, within the meaning of Title IV of ERISA.




-70-



--------------------------------------------------------------------------------




(vii)    To the extent that any Benefit Arrangement is insured, the Borrower and
all members of the Controlled Group have paid when due all premiums required to
be paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Borrower and all members of the Controlled Group have made all
contributions required to be paid for all prior periods.
(viii)    Neither the Borrower nor any member of the Controlled Group has
withdrawn from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA, nor has a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA occurred.
6.15.    Investment Company Act. None of the Loan Parties is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
6.16.    Insurance. Borrower and each other Loan Party maintains, with
financially sound, responsible, and reputable insurance companies or
associations, insurance concerning its properties and businesses against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of companies engaging in the same or similar businesses
and owning similar properties in the localities where the Loan Parties operate.
6.17.    [Reserved].
6.18.    Environmental Matters. Except with respect to any matters that, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect or except as set forth on Schedule 5:
(i)    the Borrower and its Subsidiaries, and their respective operations and
properties, are in compliance with all Environmental Laws and have obtained,
maintained and are in compliance with all permits, licenses and other approvals
as required under any Environmental Law;
(ii)    The Borrower and its Subsidiaries have not received any written notices
or claims alleging any Environmental Liability; and
(iii)    There are no circumstances, conditions or occurrences relating to any
current or formerly owned or operated Property or operations, including the
Release or threatened Release of Regulated Substances, that would reasonably be
expected to cause the Borrower or any of its Subsidiaries to incur or be subject
to any Environmental Liability.
6.19.    Senior Debt Status. The Obligations rank (a) at least pari passu in
right of payment with all other Senior Indebtedness of the Loan Parties and (b)
prior in right of payment to the Subordinated Indebtedness.
6.20.    Anti-Corruption Laws and Sanctions. The Borrower, its Subsidiaries and,
to the knowledge of the Senior Executives of the Borrower, their respective
directors, officers, agents and employees (in each case, to the extent
associated with or acting on behalf of the Borrower or its Subsidiaries) are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower or any of its Subsidiaries or (b) to the
knowledge of the Senior Executives of the Borrower, any of their respective
directors, officers, or employees or any agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with the credit
facility established hereby, is a Sanctioned Person. Neither the making of any
Loan or issuance of any Letter of Credit to or for the account of the Borrower
or any other Loan Party nor the use of the proceeds of any Loan or any Letter of
Credit by the Borrower or any Loan Party will violate Anti-Corruption Laws or
applicable Sanctions.




-71-



--------------------------------------------------------------------------------




6.21.    PATRIOT Act. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
ARTICLE VII
COVENANTS


Until the termination of all Commitments under this Agreement and the expiration
of all Letters of Credit (or, with respect to the Letters of Credit, such
Letters of Credit are Cash Collateralized) unless the Required Lenders shall
otherwise consent in writing, the Borrower will perform and observe, and (as and
where applicable) will cause the other Loan Parties to perform and observe, the
following covenants:
7.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders (or
the Administrative Agent, on behalf of the Lenders), which may be by electronic
transmission:
(i)    Audited Financial Statements. Within 95 days after the close of each of
its fiscal years, a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such period, and the related consolidated
statements of earnings, stockholders’ equity and cash flows for such fiscal year
(including a footnote containing consolidating financial information for
Non-Loan Parties and Loan Parties), prepared in accordance with GAAP
consistently applied and audited and reported upon by PricewaterhouseCoopers LLP
or other independent certified public accountants reasonably acceptable to the
Administrative Agent (such report shall not be subject to any “going concern”
qualification or qualification as to the scope of the audit); provided that
filing of such financial statements with the SEC by the Borrower shall
constitute delivery to the Administrative Agent.
(ii)    Quarterly Financial Statements. Within 50 days after the close of the
first three quarterly periods of each fiscal year of the Borrower, for the
Borrower and its Subsidiaries, consolidated unaudited balance sheets as at the
close of each such period and a related consolidated statement of earnings and
cash flows for the period from the beginning of such fiscal year to the end of
such quarter (including a footnote containing consolidating financial
information for Non-Loan Parties and Loan Parties) certified by the Borrower’s
chief financial officer, chief accounting officer or controller as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to changes resulting from audit, normal year-end
adjustments and the absence of footnotes; provided that filing of such quarterly
financial statements with the SEC by the Borrower (including officer
certifications required as exhibits to Form 10-Q) shall constitute delivery to
the Administrative Agent.
(iii)    Annual Plan and Forecast. Prior to the effective date of any Facility
Increase pursuant to Section 2.18 or the extension of any Revolving Credit
Facility Termination Date or maturity date applicable to Incremental Term Loans
pursuant to Section 2.17, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Borrower for such fiscal year.




-72-



--------------------------------------------------------------------------------




(iv)    Compliance Certificate. Within five (5) days after each of the dates on
which financial statements are required to be delivered under Sections 7.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit I signed
by the chief financial officer, chief accounting officer or controller of the
Borrower showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.
(v)    Annual ERISA Statement. If applicable, within 270 days after the close of
each fiscal year, a statement of the Unfunded Liabilities of each Single
Employer Plan, certified as correct by an actuary enrolled under ERISA.
(vi)    Reportable Event. As soon as practicable and in any event within 10 days
after any Loan Party knows that any Reportable Event has occurred with respect
to any Plan that would reasonably be expected to have a Material Adverse Effect,
a statement, signed by the chief financial officer, chief accounting officer or
controller of the Borrower, describing said Reportable Event and the action
which the Borrower proposes to take with respect thereto (provided, however,
that the Borrower shall give the Administrative Agent notice of any failure to
meet the minimum funding standards of Section 412 of the Code or Section 302 of
ERISA, regardless of the issuance of any waivers in accordance with Section
412(c) of the Code).
(vii)    Environmental Notices. As soon as possible and in any event within 10
days after a Senior Executive of a Loan Party receives written notice of any
condition, event or claim where any Loan Party could reasonably be expected to
incur or be subject to any Environmental Liability, that would reasonably be
expected to have a Material Adverse Effect.
(viii)    Inventory Summary Report. At any time required under Section
7.27.2(ii), simultaneous with the delivery of the Compliance Certificate
required to be delivered with respect to such fiscal quarter pursuant to Section
7.1(iv), an Inventory Summary Report.
(ix)    Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party which would be required to be
reported by the Borrower on Forms 10-Q, 10-K or 8-K filed with the SEC.
(x)    Other Information. Such other information (including non-financial
information) as the Administrative Agent may from time to time reasonably
request, including, without limitation, pursuant to any reasonable request by
any Lender.
7.2.    Use of Proceeds. The Borrower and each other Loan Party will use the
proceeds of the Advances for lawful, general business purposes, including
working capital support, home construction, lot acquisition, lot development,
land acquisition and acquisitions. The Borrower will not request any Loan or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit in any
manner which would result in any violation of Anti-Corruption Laws or applicable
Sanctions. No Loan Party is engaged or will engage, principally, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Advance will be used for any purpose that violates the
provisions of Regulation U.




-73-



--------------------------------------------------------------------------------




7.3.    Notice of Default. The Borrower will give prompt notice in writing to
the Administrative Agent of the occurrence of any Default or Unmatured Default
which the Borrower has knowledge of and of any other development that the
Borrower has knowledge of, financial or otherwise, that would reasonably be
expected to have a Material Adverse Effect.
7.4.    Conduct of Business. The Loan Parties will carry on and conduct their
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted (and fields reasonably related, ancillary
or complimentary thereto) and, in the case of the Borrower, will do (and in the
case of any other Loan Party, to the extent that its failure to do so would
reasonably be expected to have a Material Adverse Effect, will do) all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership, trust or limited liability company in its jurisdiction
of incorporation or organization, as the case may be, and take all reasonable
action to maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided, however, that nothing herein shall be deemed to prohibit any
mergers, consolidations or dissolutions permitted under Section 7.10.
7.5.    Taxes. Except for violations or failures that individually and in the
aggregate would not reasonably be expected to have a Material Adverse Effect,
Borrower and its Subsidiaries will file in a timely manner complete and correct
United States federal and any and all other applicable Tax returns required by
law, and pay when due all Taxes upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.
7.6.    Insurance. Each Loan Party will maintain with financially sound and
reputable insurance companies insurance on all Inventory in such amounts and
covering such risks as is customary for companies engaging in the same or
similar businesses and owning similar properties in the localities where the
Loan Parties operate, or to the customary extent Borrower may be self-insured.
7.7.    Compliance with Laws. Each Loan Party will comply with all Applicable
Laws (excluding Environmental Laws, compliance with which is governed by Section
7.24 and Anti-Corruption Laws and Sanctions, compliance with which is governed
by the following sentence of this Section 7.7) to which it may be subject, to
the extent that noncompliance would reasonably be expected to have a Material
Adverse Effect. The Borrower and its Subsidiaries will comply in all material
respects with Anti-Corruption Laws and Sanctions.
7.8.    Maintenance of Properties. Each Loan Party will maintain, preserve,
protect and keep its Property in good repair, working order and condition
(ordinary wear and tear and casualty excepted) in accordance with the general
practice of other businesses of similar character and size, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.
7.9.    [Reserved].
7.10.    Mergers; Consolidations; Dissolutions. (a) The Borrower shall not
consolidate or merge with or into, or sell, lease, convey or otherwise dispose
of all or substantially all of its assets (including by way of liquidation or
dissolution), to any Person (in each case other than in a transaction in which
the Borrower is the survivor of a consolidation or merger) unless:




-74-



--------------------------------------------------------------------------------




(i)    the Person formed by or surviving such consolidation or merger (if other
than the Borrower), or to which such sale, lease, conveyance or other
disposition will be made (collectively, the “Successor Borrower”), is a
corporation or other legal entity organized and existing under the laws of the
United States or any state thereof or the District of Columbia, and the
Successor Borrower assumes all of the obligations of the Borrower under this
Agreement, and
(ii)    immediately after giving effect to such transaction, no Default or
Unmatured Default has occurred and is continuing.
Upon any such consolidation, merger, sale, lease, conveyance or other
disposition, the Successor Borrower will be substituted for the Borrower under
this Agreement. The Successor Borrower may then exercise every power and right
of the Borrower under this Agreement, and except in the case of a lease, the
Borrower will be released from all of its liabilities and obligations in respect
of this Agreement. If the Borrower leases all or substantially all of its
assets, the Borrower will not be released from its Obligations. If the Borrower
is not the Successor Borrower, such Successor Borrower shall promptly execute
and deliver to the Administrative Agent (A) an assumption of the Borrower’s
obligations under the Loan Documents and (B) such certified resolutions,
opinions of counsel and other supporting documentation as the Administrative
Agent may reasonably request, all of which shall be reasonably satisfactory to
the Administrative Agent.
(b) No Guarantor will consolidate or merge with or into, or sell, lease, convey
or otherwise dispose of all or substantially all of its assets (including by way
of liquidation or dissolution), to any Person (in each case other than in a
transaction in which the Borrower or a Guarantor is the survivor of a
consolidation or merger, or the transferee in a sale, lease, conveyance or other
disposition) unless:
(i)    the Person formed by or surviving such consolidation or merger (if other
than the Borrower or a Guarantor, as the case may be), or to which such sale,
lease, conveyance or other disposition will be made (collectively, the
“Successor Guarantor”), is a corporation or other legal entity organized and
existing under the laws of the United States or any state thereof or the
District of Columbia, and the Successor Guarantor assumes all of the obligations
of the Guarantor under this Agreement and the Guaranty Agreement, and
(ii)    immediately after giving effect to such transaction, no Default or
Unmatured Default has occurred and is continuing.
The foregoing provision shall not apply to the consolidation or merger of a
Guarantor, or the sale, lease, conveyance or other disposition of all or
substantially all of the assets of a Guarantor, which under the provisions of
Section 7.17 or the other provisions of this Credit Agreement, results in such
Guarantor being released from the Guaranty Agreement or the Successor Guarantor
not being required to become a Guarantor, as the case may be.
Upon any such consolidation, merger, sale, lease, conveyance or other
disposition, the Successor Guarantor will be substituted for the relevant
Guarantor under this Agreement and the Guaranty Agreement. The Successor
Guarantor may then exercise every power and right of the relevant Guarantor
under this Agreement, and except in the case of a lease, the relevant Guarantor
will be released from all of its liabilities and obligations in respect of this
Agreement and the Guaranty Agreement. If a Guarantor leases all or substantially
all of its assets, such Guarantor will not be released from its Obligations. If
a Guarantor is not the Successor Guarantor, such Successor Guarantor shall
promptly execute and deliver to the Administrative Agent (A) an assumption of
the Guarantor’s obligations under the Loan Documents to which it is party and
(B) such certified resolutions, opinions of counsel and other supporting
documentation as the Administrative Agent may reasonably request, all of which
shall be reasonably satisfactory to the Administrative Agent.




-75-



--------------------------------------------------------------------------------




7.11.    Distributions, Repurchases of Stock, Etc. Borrower (a) shall not, and
shall not permit any Loan Party to, declare or make, directly or indirectly, any
Distribution, and (b) shall not repurchase, redeem, retire, cancel, terminate or
otherwise acquire any of its capital stock or other equity interest in the
Borrower (including, without limitation, any instrument convertible into its
capital stock or other equity interest) or any option, warrant or other right to
acquire any such capital stock or such other equity interest, in the case of
clause (a) or (b) at any time unless (i) no Default or Unmatured Default shall
have occurred and be continuing or shall result therefrom and (ii) the Borrower
shall be in compliance with the covenants under Section 7.27 on a pro forma
basis after giving effect thereto.
7.12.    Disposition of Assets. None of the Loan Parties will sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its Property (including, but not limited to, sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment or general intangibles with or without recourse or of capital
stock, shares of beneficial interest or partnership interests of another Loan
Party ) at any time unless (i) no Default shall have occurred and be continuing
or shall result therefrom and (ii) the Borrower shall be in compliance with the
covenants under Sections 7.14 and 7.27 on a pro forma basis after giving effect
thereto, except:
(i)    transactions involving the sale of inventory in the ordinary course of
business;
(ii)    any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the business of the Loan Parties (taken as a whole);
(iii)    any sale, transfer or lease of assets to any other Loan Party;
(iv)    any sale, transfer or lease of assets which are replaced by substitute
assets acquired or leased; and
(v)    any sale, transfer or lease of assets of, or interests in, a Non-Loan
Party or any other Affiliate of the Borrower that is not a Loan Party.
7.13.    [Reserved].
7.14.    Investments. Borrower shall not permit the aggregate amount of its
Investments (as determined in accordance with GAAP) in Subsidiaries that are not
Loan Parties to exceed 30% of Tangible Net Worth.
7.15.    Liens. None of the Loan Parties will create, incur, or suffer to exist
any Lien in, of or on any Property, except Permitted Liens.
7.16.    Additional Guarantors. If any Subsidiary that is not already a
Guarantor becomes an obligor under any Credit Facilities or Publicly Traded Debt
Securities, the Borrower shall cause such Subsidiary to become a Guarantor
substantially concurrently with it becoming an obligor in respect of such Credit
Facilities or Publicly Traded Debt Securities in accordance with the provisions
of this Section 7.16. In addition, the Borrower may designate any Subsidiary
that is not a Guarantor as a Guarantor at any time in the manner provided below.
Such designation of a Subsidiary of the Borrower as a Guarantor shall be
effected by the delivery by the Borrower to the Administrative Agent of each of
the following:




-76-



--------------------------------------------------------------------------------




(i)    Notice by the Borrower identifying such Guarantor, the state of its
incorporation, and the ownership of the capital stock or other ownership
interests in such Guarantor;
(ii)    A Supplemental Guaranty duly executed and delivered by such Guarantor;
and
(iii)    Documents with respect to such Guarantor addressing the requirements
set forth in clauses (iv), (v) and (vi) of Section 5.1.
Upon the Administrative Agent’s receipt of the foregoing, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, such
Subsidiary of the Borrower shall be a Guarantor and a Loan Party hereunder.
7.17.    Release of a Guarantor.
(a)        Notwithstanding anything in this Agreement to the contrary, in the
event of (i) the sale or other disposition of capital stock of any Guarantor if
as a result of such disposition, such Person ceases to be a Subsidiary of the
Borrower, (ii) a sale or other disposition of all or substantially all of the
assets of any Guarantor (other than to the Borrower or another Guarantor) or
(iii) a merger or consolidation of a Guarantor with a Person other than the
Borrower or another Guarantor, then such Guarantor (in the case of clauses (i)
and (ii) above) will be automatically and unconditionally released and
discharged from all obligations under any of the Loan Documents, the other
provisions of any of the Loan Documents and the Person acquiring such assets (in
the case of clauses (ii) and (iii) above) shall not be required to assume such
Guarantor’s obligations under the Loan Documents, the other provisions of any of
the Loan Documents or otherwise become a Guarantor, in each case without any
further action required on the part of the Administrative Agent, the Lenders,
the Borrower or any Guarantor; provided that such sale, disposition or other
transaction is otherwise in compliance with this Agreement. Nothing contained in
this Agreement or the other Loan Documents shall prevent any consolidation or
merger of a Guarantor with or into the Borrower or another Guarantor that is
permitted under this Agreement, or shall prevent any sale, lease, conveyance or
other disposition of all or substantially assets of a Guarantor to the Borrower
or another Guarantor to the extent permitted under this Agreement. Upon any such
consolidation, merger, or disposition, the guarantee given by such Guarantor
under the Guaranty Agreement shall no longer have any force or effect.
(b)        In addition, the Borrower may designate any Guarantor as a Non-Loan
Party; provided that (i) the Borrower shall be in compliance with the covenants
under Sections 7.14 and 7.27 after giving effect to such designation; (ii) no
such Subsidiary shall be an obligor under any Publicly Traded Debt Securities or
Credit Facilities; (iii) no Unmatured Default under Section 8.2 or 8.6 and no
Default shall exist after giving effect to such designation; and (iv) the
Borrower shall deliver to the Administrative Agent a certificate, signed by the
chief financial officer, controller or chief accounting officer of the Borrower,
stating its election to make such designation and certifying that the
requirements of the foregoing clauses (i), (ii) and (iii) are satisfied. The
Administrative Agent is hereby authorized by the Lenders to execute such
documents reasonably satisfactory to it to evidence the release of such
Subsidiary from the Guaranty Agreement as the Borrower requests.
7.18.    Inspection and Appraisal. At all reasonable times while the Borrowing
Base Requirement is in effect, upon the reasonable request of the Administrative
Agent and subject to Section 10.11, the Borrower shall, and shall cause each
other Loan Party to, upon reasonable notice, allow Administrative Agent and
Lenders and their authorized agents to inspect any of their properties, to
review and make excerpts of reports, files, and other records maintained in the
ordinary course of business, and to discuss the affairs, finances and accounts
of the Loan Parties with their respective officers from time to time, during
reasonable business hours. Without limiting the foregoing, the Borrower shall
permit the Administrative Agent and the Lenders and their authorized agents to
enter upon the Inventory during normal working hours and as often as they
desire, for the purpose of inspecting or appraising the Loan Inventory or the
construction of the Dwelling Units.




-77-



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in Section 10.6 below, (i) as long as
no Default exists, the Borrower shall not be required to reimburse the
Administrative Agent for the expenses of any such inspections and appraisal and
(ii) the Borrower shall not be required to reimburse any Lender that is not the
Administrative Agent for the expenses of any such inspections or appraisals.
7.19.    [Reserved].
7.20.    [Reserved].
7.21.    [Reserved].
7.22.    Plans and Benefit Arrangements. Except to the extent a violation of the
following would not reasonably be expected to have a Material Adverse Effect
either individually or in the aggregate with all other violations:
(i)    With respect to all Benefit Arrangements, Plans and Multiemployer Plans,
the Borrower and each member of the Controlled Group shall comply with all
applicable provisions of ERISA and any other Applicable Laws. The Borrower shall
not permit to occur any non-exempt Prohibited Transaction or Reportable Event
with respect to any Benefit Arrangement or any Plan. The Borrower and all
members of the Controlled Group shall make all payments required to be made
under any agreement relating to a Multiemployer Plan or a Multiple Employer Plan
or any Applicable Law pertaining thereto. With respect to each Plan, the
Borrower and each member of the Controlled Group (i) shall fulfill their
obligations under the minimum funding standards of ERISA, (ii) shall not incur
any liability to the PBGC (other than for PBGC premiums in the ordinary course
and without default), and (iii) shall not have asserted against them any penalty
for failure to fulfill the minimum funding requirements of ERISA.
(ii)    No determination shall be made that any Plan is in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).
(iii)    Neither the Borrower nor any member of the Controlled Group shall
institute proceedings to terminate any Plan in other than a standard
termination.
(iv)    The Borrower shall not permit to occur any event requiring notice to the
PBGC under Section 303(k)(4)(A) of ERISA with respect to any Plan.
(v)    The Unfunded Liabilities for all Single Employer Plans shall not exceed
$35,000,000.
(vi)    Neither the Borrower nor any member of the Controlled Group shall incur
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither the Borrower nor any member of the Controlled Group shall
be notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA or is in “endangered” or “critical” status, within
the meaning of Section 432 of the Code or Section 305 of ERISA, and no
Multiemployer Plan or Multiple Employer Plan shall be reorganized or terminated,
within the meaning of Title IV of ERISA.




-78-



--------------------------------------------------------------------------------




(vii)    To the extent that any Benefit Arrangement is insured, the Borrower and
all members of the Controlled Group shall pay when due all premiums required to
be paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Borrower and all members of the Controlled Group shall make all
contributions required to be paid for all prior periods.
(viii)    Neither the Borrower nor any member of the Controlled Group shall
withdraw from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity is a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or incur a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA.
7.23.    [Reserved].
7.24.    Compliance with Environmental Matters. The Borrower will, and will
cause each other Loan Party to, (i) comply with all Environmental Laws
applicable to its operations and Properties, (ii) comply with and obtain and
renew all permits, licenses and other approvals required pursuant to
Environmental Law for its operations and Properties, and (iii) comply with all
applicable requirements of Environmental Law regarding investigation and
clean-up of Releases of Regulated Substances, except, in each case with respect
to this Section 7.24, to the extent the failure to do so would not reasonably be
expected to have individually or in the aggregate, a Material Adverse Effect.
7.25.    [Reserved].
7.26.    Senior Debt Status. The Obligations will at all times rank (a) at least
pari passu in right of payment with all other Senior Indebtedness of the Loan
Parties and (b) prior in right of payment to all Subordinated Indebtedness.
7.27.    Financial Covenants.
7.27.1.    Leverage Ratio. The Borrower will not permit the Leverage Ratio at
the end of any fiscal quarter to be greater than 1.20 to 1.00.
7.27.2.    Borrowing Base.
(i)    If the Leverage Ratio as of the end of a fiscal quarter for which the
Borrower has or was required to deliver financial statements pursuant to Section
7.1 (the earliest of such dates, the “BB Compliance Date”) equals or exceeds
0.95 to 1.00, at any time on or after the BB Compliance Date through the
immediately following BB Compliance Date, the Borrower will not permit the
Borrowing Base (determined (A) as of the end of such fiscal quarter and set
forth on the Inventory Summary Report required to be delivered for such fiscal
quarter pursuant to Section 7.27.2 (ii) or (B) as of the end of any fiscal month
and set forth on the Inventory Summary Report for such fiscal month delivered
pursuant to the proviso of Section 7.27.2(ii)) to be less than the aggregate
principal amount of Senior Indebtedness (excluding Permitted Nonrecourse
Indebtedness and Permitted Purchase Money Loans) outstanding at any time during
such period, it being understood that if as of the end of the immediately
following fiscal quarter the Leverage Ratio is less than 0.95 to 1.00, this
Section 7.27.2(i) shall no longer apply from and after the related BB Compliance
Date until the immediately following BB Compliance Date (the “Borrowing Base
Requirement”).
(ii)    Borrower shall deliver to the Administrative Agent an Inventory Summary
Report in the form of Exhibit J and incorporated herein within fifty days after
the last day of each fiscal quarter in which the Leverage Ratio exceeds 0.95 to
1:00 as of the last day of such fiscal quarter; provided that Borrower may, in
its discretion, deliver an Inventory Summary Report as of the last day of any
fiscal month. The Inventory Summary Report shall reflect Inventory that Borrower
determines in good faith to designate as Loan Inventory. Upon Administrative
Agent’s receipt of the Inventory Summary Report, Administrative Agent




-79-



--------------------------------------------------------------------------------




may conduct inspections or reviews of the subject Inventory that Administrative
Agent deems appropriate, at the expense of the Borrower, subject to the
reimbursement limitation set forth in Section 7.18.
7.28.    Financial Contracts. No Loan Party will enter into or remain liable
upon any Financial Contract, except for Financial Contracts entered into for the
purpose of managing interest rate risks associated with Indebtedness of the
Borrower and its Subsidiaries and other risks associated with the business of
the Borrower and its Subsidiaries and not for speculative purposes.
ARTICLE VIII
DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:
8.1.    Any representation or warranty made or deemed made by or on behalf of
any Loan Party to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.
8.2.    (i) Nonpayment of principal of any Loan when due (including under
Section 2.1.3) or failure to Cash Collateralize Letters of Credit when required
under this Agreement, or (ii) nonpayment of interest upon any Loan or of any fee
or other Obligations under any of the Loan Documents within five days after
notice (which notice may include a billing statement therefor) that the same is
due.
8.3.    The breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any of the other Loan Documents and, if such
breach is capable of cure, such breach is not cured within thirty days after
notice thereof given in accordance with Section 14.1 or after the date on which
any Senior Executive becomes aware of the occurrence thereof, whichever first
occurs. With respect to any breach of Section 7.27 of this Agreement, the
Borrower shall be deemed to have cured such breach prior to the expiration of
the cure period provided under this Section 8.3 if the Borrower delivers to the
Administrative Agent an updated Compliance Certificate or Inventory Summary
Report reflecting adjustments or other changes made since the last day of the
period subject to the related Compliance Certificate or Inventory Summary Report
that demonstrate compliance with the respective covenant or covenants in Section
7.27 (if such adjustments or other changes had been made as of the last day of
such period).
8.4.    Failure, after the lapse of any applicable grace periods, of any Loan
Party to pay when due any Indebtedness (other than (i) Permitted Nonrecourse
Indebtedness and (ii) guarantees of Indebtedness of Non-Loan Parties not to
exceed $100,000,000, to the extent and for so long as the payment obligation by
a Loan Party under such guarantee is being contested in good faith by
appropriate proceedings, and adequate reserves have been established therefor in
accordance with GAAP) aggregating in excess of $50,000,000 (“Material
Indebtedness”); or the default by any Loan Party in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any agreement or agreements under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of any Loan Party shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment and any repurchase upon an asset sale, casualty or condemnation or
receipt of equity or debt proceeds) prior to the stated maturity thereof; or any
Loan Party shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.




-80-



--------------------------------------------------------------------------------




8.5.    Any Loan Party shall (i) have an order for relief entered with respect
to it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 8.5 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.6.
8.6.    Without the application, approval or consent of a Loan Party, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for such Loan Party or any Substantial Portion of the Property of the Loan
Parties, or a proceeding described in Section 8.5(iv) shall be instituted
against any Loan Party and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
8.7.    [Reserved]
8.8.    The Loan Parties shall fail within 30 days to bond, pay or otherwise
discharge any one or more final judgments or orders for the payment of money
(other than in respect of Permitted Nonrecourse Indebtedness) in excess of
$50,000,000 in the aggregate (to the extent not covered by insurance provided by
an independent solvent third-party insurer who has been notified of such
judgment, order or decree and has not denied coverage), which are not stayed on
appeal or otherwise being appropriately contested in good faith.
8.9.    (i) The Unfunded Liabilities of all Single Employer Plans shall exceed
in the aggregate $35,000,000 or any Reportable Event shall occur in connection
with any Plan that results in a liability exceeding $35,000,000; (ii) a trustee
shall be appointed by a United States District Court to administer any Plan that
could reasonably result in a liability exceeding $35,000,000; (iii) any Plan or
trust created under any Plan of the Borrower or any member of the Controlled
Group shall engage in a non-exempt Prohibited Transaction which would subject
the Borrower or any member of the Controlled Group to a tax or penalty on
Prohibited Transactions imposed by Section 502 of ERISA or Section 4975 of the
Code that could reasonably result in a liability exceeding $35,000,000; (iv) the
Borrower or any member of the Controlled Group shall have been notified by the
sponsor of a Multiemployer Plan or Multiple Employer Plan that it has incurred
withdrawal liability to such Multiemployer Plan or Multiple Employer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans or Multiple Employer Plans by the Borrower or any member of
the Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $35,000,000 or requires payments exceeding $15,000,000
per annum; (v) any of the Borrower or any member of the Controlled Group shall
incur liability to the PBGC in connection with the termination of any Single
Employer Plan that could reasonably result in a liability exceeding $35,000,000;
or (vi) the Borrower or any member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan that
such Multiemployer Plan or Multiple Employer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and the members of the Controlled Group (taken as a whole) to all
Multiemployer Plans and Multiple Employer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans and Multiple Employer Plans for the respective plan
years of each such Multiemployer Plan and Multiple Employer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $35,000,000.




-81-



--------------------------------------------------------------------------------




8.10.    Any Loan Party shall (i) be the subject of any proceeding or
investigation pertaining to the release of any Regulated Substance, or (ii)
violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii) or all such events in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
8.11.    Any Change of Control shall occur.
8.12.    Any action shall be taken by a Loan Party to discontinue or to assert
the invalidity or unenforceability of any Guaranty Agreement, or any Guarantor
shall deny that it has any further liability under any Guaranty Agreement to
which it is a party, or shall give notice to such effect (except if such
Guarantor is being released from liability thereunder in accordance with the
terms of this Agreement or the Guaranty Agreement).
8.13.    Any Loan Document shall fail to remain in full force and effect unless
released in accordance with the terms hereof.
ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


9.1.    Acceleration. If any Default described in Section 8.5 or 8.6 occurs and
is continuing with respect to the Borrower, the obligations of the Lenders to
make Loans hereunder and the obligations of the Lenders to issue, amend or
extend any Letter of Credit hereunder shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender. If any other
Default occurs and is continuing, the Required Lenders (or the Administrative
Agent with the written consent of the Required Lenders) may terminate or suspend
the obligations of the Lenders to make Loans hereunder and the obligation of any
Lender to issue, amend or extend any Letter of Credit hereunder, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives. If,
within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and of the Issuing
Bank(s) to issue, amend or extend Letters of Credit hereunder as a result of any
Default (other than any Default as described in Section 8.5 or 8.6 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
9.2.    Amendments. Subject to Section 3.5 and the provisions of this Article
IX, the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and the Borrower may enter into agreements for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that (A) no such agreement or
any waiver shall, without the consent of all of the Lenders adversely affected
thereby (or all of the Lenders, in the case of clauses (iii), (iv), (v) and
(vi)):




-82-



--------------------------------------------------------------------------------




(i)    Extend the final maturity of any Loan under any Series of any Credit
Facility (except as provided in Section 2.17) or forgive all or any portion of
the principal amount thereof, or reduce the rate (whether by modification of the
Pricing Schedule or otherwise) or extend the time for payment of or forgive
interest or fees thereon (it being understood that no such extension,
forgiveness or reduction with respect to Loans under any Series of any Credit
Facility shall be deemed to adversely affect the Lenders under any other
Series); or
(ii)    Extend the Revolving Credit Facility Termination Date applicable to any
Series of Revolving Credit Facility or portion of the Revolving Credit
Commitments thereunder (except as provided in Section 2.17), extend the maturity
date applicable to any Series of Incremental Term Facility or portion of the
Loans thereunder (except as provided in Section 2.17), or increase the amount of
the Revolving Credit Commitment of any Lender under any Series of Revolving
Credit Facility (except as agreed to by such Lender pursuant to the provisions
of Section 2.18) (it being understood that no such extension or increase with
respect to any Series shall be deemed to adversely affect the Lenders under any
other Series); or
(iii)    Permit the Borrower to assign its rights under this Agreement; or
(iv)    Change, directly or indirectly, the percentage specified in the
definition of “Required Lenders,” or change any provision that calls for
consent, approval or other action by the Required Lenders, all Lenders or any
particular affected Lender; or
(v)    Amend this Section 9.2 or Section 12.1; provided that this Section 9.2
may be amended solely with the consent of the Borrower, the Administrative Agent
and the applicable Incremental Term Lenders in order to add provisions that are
subject to requisite consent of applicable Incremental Term Lenders; or
(vi)    Release any Guarantor, except as expressly permitted by this Agreement
or the Guaranty Agreement; and
(B) no such amendment or waiver shall amend, modify or waive the terms and
conditions (I) applicable to any Series in a materially and disproportionately
adverse manner to the Lenders of such Series (compared to the effect of such
amendment or waiver on the Lenders of each other Series) without the consent of
the Lenders holding a majority of the Revolving Credit Commitments or
outstanding Loans, as applicable, of such Series or (II) hereof in a manner that
makes the terms and conditions hereof more favorable to one Series and is
materially adverse to the interests of another Series, in each case, without the
consent of the Lenders holding a majority of the Revolving Credit Commitments or
Loans, as applicable, of such Series (it being understood that none of (i) any
increase or decrease in the Applicable Rate (or any component thereof), or any
extension of the time for payment of any interest or fees, with respect to any
Credit Facility of any Series, (ii) any increase in the Revolving Credit
Commitments of any Series or (iii) the addition of any new Series of any Credit
Facility, whether pursuant to Section 2.18 or otherwise, shall require the
consent of the Lenders under any other Series of any Credit Facility under this
clause (B)).
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without its written consent, and no amendment of any
provision of this Agreement relating to any outstanding Letter of Credit issued
by any Issuing Bank shall be effective without its written consent. The
Administrative Agent may waive payment of the fee required under Section
13.2(b)(vii) without obtaining the consent of any other party to this Agreement.
Notwithstanding the foregoing, with respect to amendments under Section 9.2(i)
or (ii) requiring the approval of all of the Lenders under a Credit Facility, if
all Lenders other than one or more Defaulting Lenders approve such amendment,
the failure of such Defaulting Lenders to approve such amendment shall not
prevent such amendment from becoming effective with respect to such Lenders
approving such amendment (it being understood that such amendment will not be
effective with respect to such Defaulting Lenders that do not approve such
amendment).




-83-



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, any Incremental Facility
Agreement shall become effective upon (i) execution and delivery thereof by the
Administrative Agent, the Borrower and the applicable Additional Lenders and
(ii) satisfaction of the other conditions set forth in Section 2.18(b) and shall
not require the consent of any other Lenders.
Notwithstanding anything to the contrary, the Fee Letter may be amended or
waived pursuant to a written instrument signed by Mizuho and the Borrower, and
the consent of no other Person shall be required.
9.3.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance, amendment or extension of a
Letter of Credit notwithstanding the existence of a Default or the inability of
the Borrower to satisfy the conditions precedent to such Loan or the issuance,
amendment or extension of such Letter of Credit shall not constitute any waiver
or acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 9.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.
ARTICLE X
GENERAL PROVISIONS


10.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans and
the issuance of the Letters of Credit herein contemplated.
10.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
10.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.
10.5.    Several Obligations Benefits of This Agreement. The respective
obligations of the Lenders hereunder are several and not joint or joint and
several and no Lender shall be the partner or agent of any other (except to the
extent to which the Administrative Agent is authorized to act as such). The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns; provided, however, that the parties hereto expressly agree that the
Arranger (and, in the case of the provisions of Section 10.6(b), any other
Person indemnified by the Borrower thereunder) shall enjoy the benefits of the
provisions of Sections 10.6 and 10.10 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its, his or her
own behalf and in its, his or her own name to the same extent as if it, he or
she were a party to this Agreement.




-84-



--------------------------------------------------------------------------------




10.6.    Expenses; Indemnification.
(a)        The Borrower shall pay (i) all reasonable out‑of‑pocket expenses
incurred by the Administrative Agent, the Arranger and their Affiliates
(including the reasonable fees, charges and disbursements of one firm of counsel
for the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and, subject to Section 7.18, administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of one firm of counsel for the Administrative Agent
(in addition to local counsel), the Lenders and the Issuing Bank and after a
Default, other advisors and professionals retained by the Administrative Agent),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)        The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Arranger and each Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of one firm of counsel for all Indemnitees), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence, Release or threatened Release of Regulated Substances on or from any
Property currently for formerly owned or operated by the Borrower or any of its
Subsidiaries, or any other Environmental Liability related in any way to any
property or the operations of the Borrower or any of its Subsidiaries, or
(iv)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and non-appealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. This Section
10.6 shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.




-85-



--------------------------------------------------------------------------------




(c)        To the extent that the Borrower for any reason fails to pay any
amount required under paragraph (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Bank or such
Related Party, as the case may be, such Lender’s Total Ratable Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such Issuing Bank in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 10.5.
(d)        To the fullest extent permitted by Applicable Law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)        All amounts due under this Section shall be payable not later than 10
days after demand therefor.
(f)        Each party’s obligations under this Section 10.6 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
10.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall (if the Administrative Agent so requests) be furnished
to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
10.8.    [Reserved].
10.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
10.10.    Nonliability of Lenders.
(a)        The relationship between the Borrower on the one hand and the Lenders
and the Administrative Agent on the other hand shall be solely that of borrower
and lender. Neither the Administrative Agent, the Arranger nor any Lender shall
have any fiduciary responsibilities to the Borrower or any other Loan Party.
Neither the Administrative Agent, any Arranger nor any Lender undertakes any
responsibility to the Borrower or any other Loan Party to review or inform the
Borrower or any other Loan Party of any matter in connection with any phase of
the Borrower’s or any other Loan Party’s business or operations. The Borrower
agrees that neither the Administrative Agent, the Arranger nor any Lender shall
have liability to the Borrower or any other Loan Party (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower, the Borrower
or any other Loan Party in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final and non-appealable judgment by a
court of competent jurisdiction that such losses resulted




-86-



--------------------------------------------------------------------------------




from the gross negligence or willful misconduct of the party from which recovery
is sought. Neither the Administrative Agent, the Arranger nor any Lender shall
have any liability with respect to, and the Borrower and each other Loan Party
hereby waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Borrower or any other Loan Party in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
(b)        Construction and/or Development. None of Lenders, Administrative
Agent, or Issuing Banks shall be liable to any party for (i) the development of
or construction upon any of the Inventory, (ii) the failure to develop or
construct or protect improvements on the Inventory, (iii) the payment of any
expense incurred in connection with the development of or construction upon the
Inventory, (iv) the performance or nonperformance of any other obligation of any
Loan Party, or (v) Lenders’ or Administrative Agent’s exercise of any remedy
available to them. In addition, Lenders shall not be liable to Borrower or any
third party for the failure of Lenders or their authorized agents to discover or
to reject materials or workmanship during the course of Lenders’ inspections of
the Inventory.
(c)        Dwelling Lots. None of Lenders, Administrative Agent, or Issuing
Banks shall be liable to any party for (i) the construction or completion of the
Dwelling Units, (ii) the failure to construct, complete, or protect the Dwelling
Units, (iii) the payment of any expense incurred in connection with the
construction of the Dwelling Units, (iv) the performance or nonperformance of
any other obligation of any Loan Party, or (v) Lenders’ or Administrative
Agent’s exercise of any remedy available to them. In addition, Lenders shall not
be liable to Borrower or any third party for the failure of Lenders or their
authorized agents to discover or to reject materials or workmanship during the
course of Lenders’ inspections of the Dwelling Lots.
(d)        Other Lenders. The obligations of each Lender under this Agreement
are separate and independent such that no action, inaction, or responsibility of
one Lender shall be imputed to the remaining Lenders. Borrower hereby waives any
claim or demand against each Lender as to the action, inaction, or
responsibility of another.
10.11.    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (in which
case such Person shall promptly notify the Borrower, in advance, to the extent
lawfully permitted to do so); (c) to the extent required by Applicable Law or by
any subpoena or similar legal process (in which case such Person shall promptly
notify the Borrower, in advance, to the extent lawfully permitted to do so); (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.11 (or as may
otherwise be reasonably acceptable to the Borrower), to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee or pledgee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (f)
with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this Section
10.11; (h) to any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) (in which case such Person shall, except with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent lawfully permitted to do so); (i) to any
rating agency or the CUSIP Bureau when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) to the extent reasonably necessary in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder to the extent reasonably
necessary in connection with such enforcement. In addition, the Administrative
Agent and the Lenders may disclose the




-87-



--------------------------------------------------------------------------------




existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments and the Advances. For the purposes of this Section 10.11,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or its or their
business, other than any such information that is publicly available to any
Administrative Agent or any Lender prior to disclosure by the Borrower or any of
its Subsidiaries other than as a result of a breach of this Section 10.11,
unless, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as not confidential.
10.12.    Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.
10.13.    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.
10.14.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or




-88-



--------------------------------------------------------------------------------




(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE XI
THE ADMINISTRATIVE AGENT


11.1.    Appointment and Authority.
(a)        Each of the Lenders and the Issuing Banks hereby irrevocably appoints
Mizuho to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)        Each Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Bank shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article XI with respect to any acts taken or
omissions suffered by each Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article XI and in the definition of
“Related Parties” included each Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to each Issuing
Bank.
11.2.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
11.3.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its obligations hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Laws, including for the avoidance of
doubt any action that




-89-



--------------------------------------------------------------------------------




may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
11.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or an Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or an Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
11.5.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.




-90-



--------------------------------------------------------------------------------




11.6.    Resignation of Administrative Agent.
(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower (not to be unreasonably withheld or delayed)
(provided no consent of the Borrower shall be required if a Default or Unmatured
Default under Section 8.2, 8.5 or 8.6 exists), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower (not to be unreasonably withheld or delayed), appoint a successor
(provided no consent of the Borrower shall be required if a Default or Unmatured
Default under Section 8.2, 8.5 or 8.6 exists). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Banks under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.6 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.




-91-



--------------------------------------------------------------------------------




11.7.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
11.8.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
11.9.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.4, 4.7 and 10.6) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.4
and 10.6.
11.10.    Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.7, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amount
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective), whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off




-92-



--------------------------------------------------------------------------------




and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 11.10. The agreements in this Section 11.10 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations. For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 11.10, include any Issuing Bank.
11.11.    Notice of Default. The Administrative Agent shall not be deemed to
have actual knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder (other than a Default under Section 8.2) unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default” or that such notice is
delivered pursuant to Section 7.3 hereof. In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.
11.12.    Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees agreed to by the Borrower
and the Administrative Agent pursuant to the Fee Letter or as otherwise agreed
by them from time to time.
11.13.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles X and XI.
11.14.    Arranger’s Responsibilities and Duties. The Arranger shall not have
any responsibilities hereunder in any capacity or be deemed to have any agency
or fiduciary relationship with the Borrower or any Lender.
ARTICLE XII
SETOFF; RATABLE PAYMENTS


12.1.    Setoff. If a Default shall have occurred and be continuing, each
Lender, each Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
such Issuing Bank or any such Affiliate, to or for the credit or the account of
the Borrower or any other Loan Party against any and all of the obligations of
the Borrower or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or such Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, Issuing Bank
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a Lending Installation or Affiliate of
such Lender or such Issuing Bank different from the Lending Installation or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any




-93-



--------------------------------------------------------------------------------




such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
12.2.    Ratable Payments. If any Lender under a Credit Facility shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans under a Credit
Facility resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans under any of the Credit Facilities and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in such Loans, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in outstanding Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


13.1.    Participations.
13.1.1.    Permitted Participants; Effect. Any Lender may at any time, without
the consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.6(b) with respect to any
payments made by such Lender to its Participant(s).




-94-



--------------------------------------------------------------------------------




13.1.2.    Voting Rights; Participant Register. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 9.2 that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.6 and 3.7 (subject to the requirements and limitations therein,
including the requirements under Section 3.7(g) (it being understood that the
documentation required under Section 3.7(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.2(b); provided that
such Participant (A) agrees to be subject to the provisions of Section 2.20 as
if it were an assignee under Section 13.2(b); and (B) shall not be entitled to
receive any greater payment under Sections 3.1 or 3.7, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent the participation was sold with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.20(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.1 as
though it were a Lender; provided that (A) such participation was sold with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed)
and (B) such Participant agrees to be subject to Section 12.2 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
13.2.    Assignments.
(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of Section 13.1, or (iii) by way of pledge or
assignment of a security interest, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or its foreign equivalent; provided that
no such pledge or assignment under this clause (iii) shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 13.1 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.




-95-



--------------------------------------------------------------------------------




(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations with respect to
any Series under this Agreement (including all or a portion of any Revolving
Credit Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment as to such Series and/or the
Loans at the time owing to it or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the assigning Lender’s Incremental Term Loans or Revolving
Credit Commitment as to such Series (which for this purpose includes, without
duplication, the Revolving Credit Loans outstanding thereunder) or, if the
applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Revolving Credit Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Default or Unmatured Default under
Section 8.2, 8.5 or 8.6 has occurred and is continuing, the Borrower consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under any Series with respect to the Loan or the Revolving Credit
Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed, it being understood that withholding consent for an assignment to
any Person that is not an Approved Bank shall not be deemed unreasonable) shall
be required unless (x) a Default under Section 8.2 or a Default or Unmatured
Default under Section 8.5 or 8.6 has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;




-96-



--------------------------------------------------------------------------------




(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Person that is a Lender under such Credit Facility, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender;
(C)    the consent of each Issuing Bank shall be required for any assignment in
respect of any Series of Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Total Revolving Credit Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article III and Section 10.6 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.1.




-97-



--------------------------------------------------------------------------------




(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender (solely to the extent of the provisions related
to such Lender), as to its commitment only, at any reasonable time and from time
to time upon reasonable prior notice.
(d)        [Reserved].
(e)        Resignation as Issuing Bank after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Mizuho or any other
Issuing Bank assigns all of its Revolving Credit Commitments and Revolving
Credit Loans pursuant to Section 13.2, such Person may upon 30 days’ notice to
the Borrower and the Lenders, resign as Issuing Bank. In the event of any such
resignation as Issuing Bank, the Borrower shall be entitled to appoint from
among the Lenders a successor Issuing Bank hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Mizuho or such other Issuing Bank as Issuing Bank. If Mizuho or
another Issuing Bank resigns as Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Bank and all Letter of Credit Obligations with respect thereto
(including the right to require the Lenders to make ABR Loans or fund
participations in unreimbursed amounts pursuant to Section 4.6(b)). Upon the
appointment of a successor Issuing Bank, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to or such other
resigning Issuing Bank to effectively assume the obligations of Mizuho or such
Person with respect to such Letters of Credit.
13.3.    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or assignee or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower, the Borrower and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees in
writing to be bound by Section 10.11 of this Agreement.




-98-



--------------------------------------------------------------------------------




ARTICLE XIV
NOTICES


14.1.    Notices.
(a)        Except as otherwise permitted by Section 2.12, all notices, requests
and other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (x) (i) in the case of the Borrower, at the address(es) or
facsimile number(s) set forth on its signature page hereof and (ii) in the case
of the Administrative Agent, at Mizuho Bank, Ltd., 1800 Plaza Ten, Harborside
Financial Center, Jersey City, New Jersey 07311-4098, Attention: Maria Sherry,
Facsimile: (201) 626-9935, (y) in the case of any Lender, at its address or
facsimile number set forth in its administrative questionnaire delivered to the
Administrative Agent or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 14.1. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section during the applicable recipient’s
normal business hours and confirmation of receipt is received, (ii) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, (iii) if sent to an email
address, upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), (iv) if posted to an Internet
or intranet website, upon the deemed receipt by the intended recipient during
the recipient’s normal business hours, at its e-mail address as described in the
foregoing clause (iii), of notification that such notice or communication is
available and identifying the website address therefor or (v) if given by any
other means, when delivered at the address specified in this Section; provided
that notices to the Administrative Agent under Article II or an Issuing Bank or
the Administrative Agent under Article IV shall not be effective until received
during its normal business hours.
(b)        So long as Mizuho or any of its Affiliates is the Administrative
Agent, such materials as the Borrower and the Administrative Agent may agree in
their sole discretion shall be delivered to the Administrative Agent in an
electronic/soft medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at LAU_Agent@mizuhocbus.com. The Borrower agrees that the
Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby (other than
any Borrowing Notice, Competitive Bid Quote Request, Letter of Credit Notice,
Rate Option Notice, request for conversion or continuation of any Advances or
notices constituting service of process or relating to legal process)
(collectively, the “Communications”) available to the Lenders by posting such
notices on Debtdomain, IntraLinks, SyndTrak or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
no Agent Party (as defined below) warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Affiliates or
any of their respective officers, directors, employees, agents, advisors or
representatives (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other person or entity for damages of any kind,
including, without limitation, direct or indirect, special, indirect or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final and non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.




-99-



--------------------------------------------------------------------------------




(c)        The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) (a “Notice”) specifying that any
Communications have been posted to the Platform shall constitute effective
delivery of such information, documents or other materials to such Lender for
purposes of this Agreement; provided that, if requested by any Lender, the
Administrative Agent shall deliver a copy of the Communications to such Lender
by e-mail or facsimile. Each Lender agrees (i) to notify the Administrative
Agent in writing of such Lender’s e-mail address(es) to which a Notice may be
sent by electronic transmission (including by electronic communication) on or
before the date such Lender becomes a party to this Agreement (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address(es) as such Lender shall instruct. The Administrative
Agent agrees that it will, upon any Lender’s reasonable request, furnish
materials posted on the Platform to such Lender in hard copy to such Lender’s
address set forth on the signature pages hereof.
(d)        Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
14.2.    Change of Address. The Borrower, the Borrower, the Administrative Agent
and any Lender may each change the address for service of notice upon it by a
notice in writing to the other parties hereto.
ARTICLE XV
COUNTERPARTS


15.1.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Section
5.2, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
15.2.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.




-100-



--------------------------------------------------------------------------------




ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


16.1.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
16.2.    CONSENT TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLE AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY
LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTRY, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLE AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
16.3.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
16.4.    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 16.2. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE




-101-



--------------------------------------------------------------------------------




LAW, THE DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
16.5.    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR IN SECTION 14.1 NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
16.6.    ERISA.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each other Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)        In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:




-102-



--------------------------------------------------------------------------------




(i) none of the Administrative Agent or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent or any other Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Revolving Credit Commitments or this Agreement.
(c)        The Administrative Agent and each other Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Credit Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Revolving Credit
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


[Signature Pages Intentionally Omitted]






-103-

